ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_00_EN.txt.      INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CASE CONCERNING TERRITORIAL
AND MARITIME DISPUTE BETWEEN
  NICARAGUA AND HONDURAS
     IN THE CARIBBEAN SEA
      (NICARAGUA v. HONDURAS)


     JUDGMENT OF 8 OCTOBER 2007




            2007
     COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFE
                    u REND
TERRITORIAL ET MARITIME ENTRE
 LE NICARAGUA ET LE HONDURAS
   DANS LA MER DES CARAÏBES
      (NICARAGUA c. HONDURAS)


       ARRE
          | T DU 8 OCTOBRE 2007

                           Official citation :
  Territorial and Maritime Dispute between Nicaragua and Honduras
            in the Caribbean Sea (Nicaragua v. Honduras),
                 Judgment, I.C.J. Reports 2007, p. 659




                        Mode officiel de citation :
  Différend territorial et maritime entre le Nicaragua et le Honduras
         dans la mer des Caraïbes (Nicaragua c. Honduras),
                   arrêt, C.I.J. Recueil 2007, p. 659




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071035-0
                                            No de vente :   928

                                       8 OCTOBER 2007

                                        JUDGMENT




TERRITORIAL AND MARITIME DISPUTE BETWEEN NICARAGUA
       AND HONDURAS IN THE CARIBBEAN SEA
             (NICARAGUA v. HONDURAS)




DIFFE
    u REND TERRITORIAL ET MARITIME ENTRE LE NICARAGUA
      ET LE HONDURAS DANS LA MER DES CARAÏBES
             (NICARAGUA c. HONDURAS)




                                       8 OCTOBRE 2007

                                          ARRÊT

659




                           TABLE OF CONTENTS
                                                                    Paragraphs

1. CHRONOLOGY OF THE PROCEDURE                                              1-19
2. GEOGRAPHY                                                               20-32
    2.1. Configuration of the Nicaraguan and Honduran coasts               20-30
    2.2. Geomorphology of the mouth of the River Coco                      31-32
3. HISTORICAL BACKGROUND                                                   33-71
4. POSITIONS OF THE PARTIES : A GENERAL OVERVIEW                          72-103
    4.1. Subject-matter of the dispute                                     72-73
    4.2. Sovereignty over the islands in the area in dispute               74-82
    4.3. Maritime delimitation beyond the territorial sea                  83-98
        4.3.1. Nicaragua’s line : bisector method                          83-85

        4.3.2. Honduras’s line : “traditional boundary” along the par-
               allel 14° 59.8′ North latitude (“the 15th parallel”)        86-98

    4.4. Starting-point of the maritime boundary                          99-101
    4.5. Delimitation of the territorial sea                             102-103
5. ADMISSIBILITY OF THE NEW CLAIM RELATING TO SOVEREIGNTY OVER
   THE ISLANDS IN THE AREA IN DISPUTE                          104-116
6. THE CRITICAL DATE                                                     117-131
7. SOVEREIGNTY OVER THE ISLANDS                                          132-227
    7.1. The maritime features in the area in dispute                  133-145
    7.2. The uti possidetis juris principle and sovereignty over the
         islands in dispute                                            146-167
    7.3. Post-colonial effectivités and sovereignty over the disputed
         islands                                                       168-208
    7.4. Evidentiary value of maps in confirming sovereignty over the
         disputed islands                                              209-219
    7.5. Recognition by third States and bilateral treaties ; the 1998
         Free Trade Agreement                                          220-226
    7.6. Decision as to sovereignty over the islands                       227
8. DELIMITATION OF MARITIME AREAS                                        228-320
    8.1. Traditional maritime boundary line claimed by Honduras          229-258

        8.1.1. The principle of uti possidetis juris                     229-236
        8.1.2. Tacit agreement                                           237-258
    8.2. Determination of the maritime boundary                          259-320
        8.2.1. Applicable law                                               261

4

660         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

      8.2.2. Areas to be delimited and methodology                262-282
      8.2.3. Construction of a bisector line                      283-298
      8.2.4. Delimitation around the islands                      299-305
      8.2.5. Starting-point and endpoint of the maritime boundary 306-319

      8.2.6. Course of the maritime boundary                         320
9. OPERATIVE CLAUSE                                                  321




5

               661




                             INTERNATIONAL COURT OF JUSTICE

   2007                                       YEAR 2007
 8 October
General List
  No. 120                                   8 October 2007


                     CASE CONCERNING TERRITORIAL AND
                         MARITIME DISPUTE BETWEEN
                       NICARAGUA AND HONDURAS IN
                            THE CARIBBEAN SEA
                                  (NICARAGUA v. HONDURAS)




                                             JUDGMENT

               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges RANJEVA,
                         SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA, SIMMA,
                         TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ;
                         Judges ad hoc TORRES BERNÁRDEZ, GAJA ; Registrar COUVREUR.



                 In the case concerning territorial and maritime dispute between Nicaragua
               and Honduras in the Caribbean Sea,
                   between
               the Republic of Nicaragua,
               represented by
                 H.E. Mr. Carlos José Argüello Gómez, Ambassador of the Republic of
                    Nicaragua to the Kingdom of the Netherlands,
                 as Agent, Counsel and Advocate ;
                 H.E. Mr. Samuel Santos, Minister for Foreign Affairs of the Republic of
                    Nicaragua ;
                 Mr. Ian Brownlie, C.B.E., Q.C., F.B.A., member of the English Bar, Chair-
                    man of the United Nations International Law Commission, Emeritus
                    Chichele Professor of Public International Law, University of Oxford,

               6

662           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

      member of the Institut de droit international, Distinguished Fellow, All
      Souls College, Oxford,
    Mr. Alex Oude Elferink, Research Associate, Netherlands Institute for the
      Law of the Sea, Utrecht University,
    Mr. Alain Pellet, Professor at the University of Paris X-Nanterre, member
      and former Chairman of the United Nations International Law Commis-
      sion,
    Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
      Autónoma, Madrid,
    as Counsel and Advocates ;
    Mr. Robin Cleverly, M.A., D.Phil, C.Geol, F.G.S., Law of the Sea Consult-
      ant, Admiralty Consultancy Services,
    Mr. Dick Gent, Law of the Sea Consultant, Admiralty Consultancy Services,

    as Scientific and Technical Advisers ;
    Ms Tania Elena Pacheco Blandino, First Secretary, Embassy of the Republic
      of Nicaragua in the Kingdom of the Netherlands,
    Ms Nadine Susani, Doctor of Public Law, Centre de droit international de
      Nanterre (CEDIN), University of Paris X-Nanterre,
    as Assistant Advisers ;
    Ms Gina Hodgson, Ministry of Foreign Affairs of the Republic of Nicara-
      gua,
    Ms Ana Mogorrón Huerta,
    as Assistants,
    and
the Republic of Honduras,
represented by
  H.E. Mr. Max Velásquez Díaz, Ambassador of the Republic of Honduras to
     the French Republic,
  H.E. Mr. Roberto Flores Bermúdez, Ambassador of the Republic of Hon-
     duras to the United States of America,
  as Agents ;
  H.E. Mr. Julio Rendón Barnica, Ambassador of the Republic of Honduras
     to the Kingdom of the Netherlands,
  as Co-Agent ;
  Mr. Pierre-Marie Dupuy, Professor of Public International Law, University
     of Paris (Panthéon-Assas), and the European University Institute in Flor-
     ence,
  Mr. Luis Ignacio Sánchez Rodríguez, Professor of International Law, Uni-
     versidad Complutense de Madrid,
  Mr. Christopher Greenwood, C.M.G., Q.C., Professor of International Law,
     London School of Economics and Political Science,
  Mr. Philippe Sands, Q.C., Professor of Law, University College London,

    Mr. Jean-Pierre Quéneudec, Professor emeritus of International Law at the
     University of Paris I (Panthéon-Sorbonne),
    Mr. David A. Colson, LeBoeuf, Lamb, Green & MacRae, L.L.P., Washing-

7

663            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

      ton, D.C., member of the California State Bar and District of Columbia
      Bar,
    Mr. Carlos Jiménez Piernas, Professor of International Law, Universidad de
      Alcalá, Madrid,
    Mr. Richard Meese, avocat à la Cour d’appel de Paris,
    as Counsel and Advocates ;
    H.E. Mr. Milton Jiménez Puerto, Minister for Foreign Affairs of the Repub-
      lic of Honduras,
    H.E. Mr. Eduardo Enrique Reina García, Deputy Minister for Foreign
      Affairs of the Republic of Honduras,
    H.E. Mr. Carlos López Contreras, Ambassador, National Counsellor, Min-
      istry of Foreign Affairs of the Republic of Honduras,
    H.E. Mr. Roberto Arita Quiñónez, Ambassador, Director of the Special
      Bureau on Sovereignty Affairs, Ministry of Foreign Affairs of the Repub-
      lic of Honduras,
    H.E. Mr. José Eduardo Martell Mejía, Ambassador of the Republic of Hon-
      duras to the Kingdom of Spain,
    H.E. Mr. Miguel Tosta Appel, Ambassador, Chairman of the Honduran
      Demarcation Commission, Ministry of Foreign Affairs of the Republic of
      Honduras,
    H.E. Ms Patricia Licona Cubero, Ambassador, Adviser for Central Ameri-
      can Integration Affairs, Ministry of Foreign Affairs of the Republic of
      Honduras,
    as Advisers ;
    Ms Anjolie Singh, Assistant, University College London, member of the
      Indian Bar,
    Ms Adriana Fabra, Associate Professor of International Law, Universitat
      Autónoma de Barcelona,
    Mr. Javier Quel López, Professor of International Law, Universidad del País
      Vasco,
    Ms Gabriela Membreño, Assistant Adviser to the Minister for Foreign
      Affairs of the Republic of Honduras,
    Mr. Sergio Acosta, Minister Counsellor, Embassy of the Republic of Hon-
      duras in the Kingdom of the Netherlands,
    as Assistant Advisers ;
    Mr. Scott Edmonds, Cartographer, International Mapping,
    Mr. Thomas D. Frogh, Cartographer, International Mapping,
    as Technical Advisers.

    THE COURT,
    composed as above,
    after deliberation,
    delivers the following Judgment :
  1. On 8 December 1999 the Republic of Nicaragua (hereinafter “Nicara-
gua”) filed in the Registry of the Court an Application dated the same day,
instituting proceedings against the Republic of Honduras (hereinafter “Hondu-
ras”) in respect of a dispute relating to the delimitation of the maritime areas
appertaining to each of those States in the Caribbean Sea.

8

664           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

   In its Application, Nicaragua seeks to found the jurisdiction of the Court on
the provisions of Article XXXI of the American Treaty on Pacific Settlement,
officially designated, according to Article LX thereof, as the “Pact of Bogotá”
(hereinafter referred to as such), as well as on the declarations accepting the
jurisdiction of the Court made by the Parties, as provided for in Article 36,
paragraph 2, of the Statute of the Court.
   2. Pursuant to Article 40, paragraph 2, of the Statute, the Registrar imme-
diately communicated a certified copy of the Application to the Government of
Honduras ; and pursuant to paragraph 3 of that Article, all States entitled to
appear before the Court were notified of the Application.
   3. Pursuant to the instructions of the Court under Article 43 of the Rules of
Court, the Registrar addressed to States parties to the Pact of Bogotá the noti-
fications provided for in Article 63, paragraph 1, of the Statute of the Court. In
accordance with the provisions of Article 69, paragraph 3, of the Rules of
Court, the Registrar moreover addressed to the Organization of American
States (hereinafter “OAS”) the notification provided for in Article 34, para-
graph 3, of the Statute. The Registrar subsequently transmitted to this organi-
zation copies of the pleadings filed in the case and asked its Secretary-General
to inform him whether or not it intended to present observations in writing
within the meaning of Article 69, paragraph 3, of the Rules of Court. The OAS
indicated that it did not intend to submit any such observations.
   4. Pursuant to the instructions of the Court under Article 43 of the Rules of
Court, the Registrar addressed to States parties to the United Nations Conven-
tion on the Law of the Sea of 10 December 1982 (hereinafter “UNCLOS”) the
notifications provided for in Article 63, paragraph 1, of the Statute. In addi-
tion, the Registrar addressed to the European Union, which is also party to
that Convention, the notification provided for in Article 43, paragraph 2, of the
Rules of Court, as adopted on 29 September 2005, and asked that organization
whether or not it intended to furnish observations under that provision. In
response, the Registrar was informed that the European Union did not intend
to submit observations in the case.

   5. Since the Court included upon the Bench no judge of the nationality of
either of the Parties, each Party proceeded to exercise its right conferred by
Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case. Nicaragua chose Mr. Giorgio Gaja and Honduras first chose Mr. Julio
González Campos, who resigned on 17 August 2006, and subsequently Mr. San-
tiago Torres Bernárdez.
   6. By an Order dated 21 March 2000, the President of the Court fixed
21 March 2001 and 21 March 2002, respectively, as the time-limits for the filing
of the Memorial of Nicaragua and the Counter-Memorial of Honduras ; those
pleadings were duly filed within the time-limits so prescribed.
   7. At the time of filing of the Counter-Memorial, Honduras also filed two
sets of additional documents which were not produced as annexes thereto, but
were, according to Honduras, provided only for informational purposes. At a
meeting held by the President of the Court with the Agents of the Parties on
5 June 2002 both Parties agreed on the procedure to be followed with regard to
those additional documents. In particular, it was agreed that within three weeks
following that meeting, Honduras would inform the Registry which of the
additional documents it intended to produce as annexes to the said Counter-
Memorial under Article 50 of the Rules of Court, and that by 13 Septem-
ber 2002 Honduras would file those annexes in the Registry. In accordance

9

665          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

with the agreed procedure, by a letter of 25 June 2002, the Co-Agent of Hon-
duras provided the Registry with a list indicating which of the additional docu-
ments were to be produced as annexes. Those additional annexes to the Coun-
ter-Memorial of Honduras were duly filed within the time-limit agreed upon.
   8. By an Order of 13 June 2002, the Court authorized the submission of a
Reply by Nicaragua and a Rejoinder by Honduras, and fixed 13 January 2003
and 13 August 2003 as the respective time-limits for the filing of those plead-
ings. The Reply of Nicaragua and the Rejoinder of Honduras were filed within
the time-limits so prescribed.
   9. By letter of 22 May 2001, the Government of Colombia requested to be
furnished with copies of the pleadings and documents annexed thereto. Having
ascertained the views of the Parties pursuant to Article 53, paragraph 1, of the
Rules of Court, the Court decided to grant that request. The Registrar com-
municated that decision to the Government of Colombia and to the Parties by
letters of 29 June 2001. By letter of 6 May 2003 the Government of Jamaica
requested to be furnished with copies of the pleadings and documents annexed
thereto. Having ascertained the views of the Parties pursuant to Article 53,
paragraph 1, of the Rules of Court, the Court decided to grant that request.
The Registrar communicated that decision to the Government of Jamaica and
to the Parties by letters of 30 May 2003.
   By letter of 31 August 2004, the Government of El Salvador requested to be
furnished with copies of the pleadings and annexed documents in the case.
Having ascertained the views of the Parties pursuant to Article 53, paragraph 1,
of the Rules of Court, the Court decided that it was not appropriate to grant
that request. The Registrar communicated that decision to the Government of
El Salvador and to the Parties by letters dated 20 October 2004.
   10. By a joint letter of 9 February 2005, the Agent of Nicaragua and the
Co-Agent of Honduras communicated to the Court a document signed at
Tegucigalpa on 1 February 2005, whereby the Minister for Foreign Affairs of
Nicaragua and the Secretary of State for Foreign Affairs of Honduras made
known to the Court the wishes of their respective Heads of State regarding the
scheduling of the hearings in the case.
   11. By letter of 8 September 2006, the Government of El Salvador requested
once again to be furnished with copies of the pleadings and annexed documents
in the case. Having ascertained the views of the Parties pursuant to Article 53,
paragraph 1, of the Rules of Court, the Court decided that it was not appro-
priate to grant that request. The Registrar communicated that decision to the
Government of El Salvador and to the Parties by letters dated 16 Novem-
ber 2006.
   12. On 2 February 2007, the Agent of Nicaragua informed the Court that
his Government wished to produce 12 new documents, namely 11 letters and
one satellite image, in accordance with Article 56 of the Rules of Court. The
Court, having ascertained the views of the Honduran Government, decided
that as one of the documents formed part of the case file as an annex to the
Reply of Nicaragua, it should not be regarded as a new document, and that the
satellite image was “part of a publication readily available” pursuant to para-
graph 4 of Article 56 of the Rules of Court, and as such could be referred to
during the oral proceedings. The Court further decided not to authorize the
production of the remaining documents. The Registrar informed the Parties
accordingly by letters of 26 February 2007.
   13. On 15 February 2007, the Co-Agent of Honduras informed the Court
that during the oral proceedings the Honduran Government intended to present

10

666            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

a short video. On 5 March 2007, the Registrar informed the Parties that the
Court had decided not to accede to Honduras’s request.

   14. In accordance with Article 53, paragraph 2, of the Rules of Court, the
Court decided, after ascertaining the views of the Parties, that copies of the
pleadings and documents annexed would be made available to the public as
from the opening of the oral proceedings.
   15. Public hearings were held between 5 March and 23 March 2007, at which
the Court heard the oral arguments and replies of :
For Nicaragua : H.E. Mr. Carlos José Argüello Gómez,
                  Mr. Alex Oude Elferink,
                  Mr. Ian Brownlie,
                  Mr. Antonio Remiro Brotóns,
                  Mr. Alain Pellet.
For Honduras : H.E. Mr. Max Velásquez Díaz,
                  Mr. Christopher Greenwood,
                  Mr. Luis Ignacio Sánchez Rodríguez,
                  Mr. Philippe Sands,
                  Mr. Carlos Jiménez Piernas,
                  Mr. Jean-Pierre Quéneudec,
                  Mr. Pierre-Marie Dupuy,
                  Mr. David A. Colson,
                  H.E. Mr. Roberto Flores Bermúdez.
   16. At the hearings, questions were put by Members of the Court and replies
given orally and in writing, in accordance with Article 61, paragraph 4, of the
Rules of Court. Honduras commented orally on the oral replies given by Nica-
ragua. Pursuant to Article 72 of the Rules of Court, each Party presented writ-
ten observations on the written replies received from the other.


                                       *
  17. In its Application, the following requests were made by Nicaragua :

         “Accordingly, the Court is asked to determine the course of the single
      maritime boundary between the areas of territorial sea, continental shelf
      and exclusive economic zone appertaining respectively to Nicaragua and
      Honduras, in accordance with equitable principles and relevant circum-
      stances recognized by general international law as applicable to such a
      delimitation of a single maritime boundary.
         This request for the determination of a single maritime boundary is sub-
      ject to the power of the Court to establish different delimitations, for shelf
      rights and fisheries respectively, if, in the light of the evidence, this course
      should be necessary in order to achieve an equitable solution.


         Whilst the principal purpose of this Application is to obtain a declara-
      tion concerning the determination of the maritime boundary or bounda-
      ries, the Government of Nicaragua reserves the right to claim compensa-
      tion for interference with fishing vessels of Nicaraguan nationality or
      vessels licensed by Nicaragua, found to the north of the parallel of latitude

11

667              TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

      14° 59′ 08″ claimed by Honduras to be the course of the delimitation line.
      Nicaragua also reserves the right to claim compensation for any natural
      resources that may have been extracted or may be extracted in the future
      to the south of the line of delimitation that will be fixed by the Judgment
      of the Court.

        The Government of Nicaragua, further, reserves the right to supplement
      or to amend the present Application as well as to request the Court to
      indicate provisional measures which might become necessary in order to
      preserve the rights of Nicaragua.”
  18. In the written proceedings, the following submissions were presented by
the Parties :
On behalf of the Government of Nicaragua,
in the Memorial :
        “Having regard to the considerations set forth in this Memorial and, in
      particular, the evidence relating to the relations of the Parties.
      May it please the Court to adjudge and declare that :
        The bisector of the lines representing the coastal fronts of the two
      parties, as applied and described in paragraphs 22 and 29, Chapter VIII
      above, and illustrated on the graphic, constitutes the boundary for the
      purposes of the delimitation of the disputed areas of the continental shelf
      and exclusive economic zone in the region of the Nicaraguan Rise.
        The approximate median line, as described in paragraphs 27 and 29,
      Chapter X above, and illustrated on the graphic, constitutes the boundary
      for the purpose of the delimitation of the disputed areas of the territorial
      sea, extending to the outer limit of the territorial sea, but in the absence of
      a sector coterminous with the mouth of the River Coco and with the ter-
      minus of the land boundary” ;
in the Reply :
        “In accordance with Article 49, paragraph 4, of the Rules of Court, the
      Government of the Republic of Nicaragua confirms the Submissions pre-
      viously made in the Memorial submitted to the Court on 21 March 2001.”

On behalf of the Government of Honduras,
in the Counter-Memorial :
        “Having regard to the considerations set forth in this Counter-Memorial
      and, in particular, the evidence put to the Court by the Parties,

      May it please the Court to adjudge and declare that :
         1. The boundary for the purpose of the delimitation of the disputed
      areas of the territorial sea, and extending to the outer limit of the territo-
      rial sea, is a straight and horizontal line drawn from the current mouth of
      the River Coco, as agreed between the Parties, to the 12-mile limit at a
      point where it intersects with the 15th parallel (14° 59.8′) ; and
         2. The boundary for the purpose of the delimitation of the disputed
      areas of the continental shelf and Exclusive Economic Zone in the region
      is a line extending from the above-mentioned point at the 12-mile limit,

12

668            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

      eastwards along the 15th parallel (14° 59.8′) until it reaches the longitude
      at which the 1986 Honduras/Colombian maritime boundary begins (merid-
      ian 82) ; and further or in the alternative ;

         3. In the event that the Court decides not to adopt the line indicated
      above for the delimitation of the continental shelf and Exclusive Economic
      Zone, then the Court should declare a line extending from the 12-mile
      limit, eastwards down to the 15th parallel (14° 59.8′) and give due effect to
      the islands under Honduran sovereignty which are located immediately to
      the north of the 15th parallel” ;
in the Rejoinder :
         “Having regard to the considerations set forth in the Honduran Coun-
      ter-Memorial and this Rejoinder,
      May it please the Court to adjudge and declare that :
         1. From the point decided by the Honduras/Nicaragua Mixed Commis-
      sion in 1962 at 14° 59.8′ N latitude, 83° 08.9′ W longitude to 14° 59.8′ N
      latitude, 83° 05.8′ W longitude, the demarcation of the fluvial boundary
      line and the delimitation of the maritime boundary line which divide the
      jurisdictions of Honduras and Nicaragua shall be the subject of negotia-
      tion between the Parties to this case which shall take into account the
      changing geographical characteristics of the mouth of the River Coco ; and

        2. East of 14° 59.8′ N latitude, 83° 05.8′ W longitude, the single maritime
      boundary which divides the maritime jurisdictions of Honduras and Nica-
      ragua follows 14° 59.8′ N latitude until the jurisdiction of a third State is
      reached.”
  19. At the oral proceedings, the following submissions were presented by the
Parties :
On behalf of the Government of Nicaragua,
 At the hearing of 20 March 2007 :
        “Having regard to the considerations set forth in the Memorial, Reply
      and hearings and, in particular, the evidence relating to the relations of the
      Parties.
      May it please the Court to adjudge and declare that :
        The bisector of the lines representing the coastal fronts of the two
      Parties as described in the pleadings, drawn from a fixed point approxi-
      mately 3 miles from the river mouth in the position 15° 02′ 00″ N and
      83° 05′ 26″ W, constitutes the single maritime boundary for the purposes of
      the delimitation of the disputed areas of the territorial sea, exclusive eco-
      nomic zone and continental shelf in the region of the Nicaraguan Rise.

        The starting-point of the delimitation is the thalweg of the main mouth
      of the River Coco such as it may be at any given moment as determined by
      the Award of the King of Spain of 1906.
        Without prejudice to the foregoing, the Court is requested to decide the
      question of sovereignty over the islands and cays within the area in dis-
      pute.”

13

669            TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)

On behalf of the Government of Honduras,
 At the hearing of 23 March 2007 :
        “Having regard to the pleadings, written and oral, and to the evidence
      submitted by the Parties,
      May it please the Court to adjudge and declare that :
      1. The islands Bobel Cay, South Cay, Savanna Cay and Port Royal Cay,
         together with all other islands, cays, rocks, banks and reefs claimed by
         Nicaragua which lie north of the 15th parallel are under the sovereignty
         of the Republic of Honduras.
      2. The starting-point of the maritime boundary to be delimited by the
         Court shall be a point located at 14° 59.8′ N latitude, 83° 05.8′ W lon-
         gitude. The boundary from the point determined by the Mixed Com-
         mission in 1962 at 14° 59.8′ N latitude, 83° 08.9′ W longitude to the
         starting-point of the maritime boundary to be delimited by the Court
         shall be agreed between the Parties to this case on the basis of the
         Award of the King of Spain of 23 December 1906, which is binding
         upon the Parties, and taking into account the changing geographical
         characteristics of the mouth of the River Coco (also known as the
         River Segovia or Wanks).
      3. East of the point at 14° 59.8′ N latitude, 83° 05.8′ W longitude, the sin-
         gle maritime boundary which divides the respective territorial seas,
         exclusive economic zones and continental shelves of Honduras and
         Nicaragua follows 14° 59.8′ N latitude, as the existing maritime bound-
         ary, or an adjusted equidistance line, until the jurisdiction of a third
         State is reached.”

                                      * * *

                                 2. GEOGRAPHY

        2.1. Configuration of the Nicaraguan and Honduran Coasts
   20. The area within which the delimitation sought in the present case
is to be carried out lies in the basin of the Atlantic Ocean between 9° to
22° N and 89° to 60° W, commonly known as the Caribbean Sea (for the
general geography of the area, see below, p. 670, sketch-map No. 1). The
Caribbean Sea embraces an area of approximately 2,754,000 square kilo-
metres (1,063,000 square miles) and is located between the landmasses of
North and South America. The Caribbean Sea is an arm of the Atlantic
Ocean partially enclosed to the north and east by the islands of the West
Indies, and bounded to the south and west by South and Central America.

   21. The continental coasts of Venezuela, Colombia, and Panama
bound the Caribbean Sea to the south and Costa Rica, Nicaragua, Hon-
duras, Guatemala, Belize, and the Yucatán Peninsula of Mexico bound it
to the west. To the north and east it is bounded by the Greater Antilles
islands of Cuba, Hispaniola, Jamaica, and Puerto Rico and by the Lesser
Antilles, consisting of the island arc that extends from the Virgin Islands

14

670   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




15

671         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


in the north-east to the islands of Trinidad and Tobago, off the Venezue-
lan coast, in the south-east.
   22. The Caribbean Sea is divided into four main submarine basins that
are separated from one another by submerged ridges and rises. These are
the Yucatán, Cayman, Colombian and Venezuelan basins. The northern-
most Yucatán Basin is separated from the Gulf of Mexico by the Yucatán
Channel, which runs between the island of Cuba and the Yucatán Penin-
sula of Mexico. The Cayman Basin, which is located further south, is
partially separated from the Yucatán Basin by the Cayman Ridge that
extends from the southern part of Cuba toward the Central American
State of Guatemala and, midway, rises to the surface to form the Cay-
man Islands.
   23. Nicaragua and Honduras are located in the south-western part of
the Caribbean Sea. To the south of Nicaragua lie Costa Rica and
Panama and to the east Nicaragua faces the mainland coast of Colombia.
To the north-west of Honduras lie Guatemala, Belize and Mexico and to
the north Honduras faces Cuba and the Cayman Islands. Finally, Jamaica
is situated to the north-east of Nicaragua and Honduras. The south-west-
ern tip of the island of Jamaica is about 340 nautical miles distant from
the mouth of the River Coco where the land boundary between Nicara-
gua and Honduras terminates on the Caribbean coast.
   24. The Nicaraguan coastal front on the Caribbean Sea spans around
480 kilometres. The coast runs slightly west of south after Cape Gracias
a Dios all the way to the Nicaraguan border with Costa Rica except for
the eastward protrusion at Punta Gorda (14° 19′ N latitude).

   25. Honduras, for its part, has a Caribbean coastal front of approxi-
mately 640 kilometres that runs generally in an east-west direction
between the parallels 15° to 16° of north latitude. The Honduran segment
of the Central American coast along the Caribbean continues its north-
ward extension beyond Cape Gracias a Dios to Cape Falso (15° 14′ N
latitude) where it begins to swing towards the west. At Cape Camarón
(15° 59′ N latitude) the coast turns more sharply so that it runs almost
due west all the way to the Honduran border with Guatemala.

   26. The two coastlines roughly form a right angle that juts out to sea.
The convexity of the coast is compounded by the cape formed at the
mouth of the River Coco, which generally runs east as it nears the coast
and meets the sea at the eastern tip of Cape Gracias a Dios. Cape Gra-
cias a Dios marks the point of convergence of both States’ coastlines. It
abuts a concave coastline on its sides and has two points, one on each
side of the margin of the River Coco separated by a few hundred metres.

   27. The continental margin off the east coast of Nicaragua and Hon-
duras is generally termed the “Nicaraguan Rise”. It takes the form of a
relatively flat triangular shaped platform, with depths around 20 metres.
Approximately midway between the coast of those countries and the

16

672         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


coast of Jamaica, the Nicaraguan Rise terminates by deepening abruptly
to depths of over 1,500 metres. Before descending to these greater depths
the Rise is broken into several large banks, such as Thunder Knoll Bank
and Rosalind Bank (also known as Rosalinda Bank) that are separated
from the main platform by deeper channels of over 200 metres. In the
shallow area of the ridge close to the mainland of Nicaragua and
Honduras there are numerous reefs, some of which reach above the water
surface in the form of cays.

   28. Cays are small, low islands composed largely of sand derived from
the physical breakdown of coral reefs by wave action and subsequent
reworking by wind. Larger cays can accumulate enough sediment to
allow for colonization and fixation by vegetation. The tropical shallow-
water conditions of the western Caribbean are conducive for coral reef
growth. Cays, and especially the smaller ones, are extremely vulnerable
to tropical storms and hurricanes which occur frequently in the Carib-
bean.
   29. The insular features present on the continental shelf in front of
Cape Gracias a Dios, to the north of the 15th parallel, include Bobel Cay,
Savanna Cay, Port Royal Cay and South Cay, located between 30 and
40 nautical miles east of the mouth of the River Coco.
   In this Judgment, the names of the maritime features which appear in
both the English and the French text and sketch-maps are those most
commonly used, whether Spanish or English.

  30. The area to the north-east of Cape Gracias a Dios also includes a
number of important fishing banks located between 60 and 170 nautical
miles from the mouth of the River Coco. Of particular importance are
Middle Bank, Thunder Knoll Bank, Rosalind Bank and Gorda Bank.


          2.2. Geomorphology of the Mouth of the River Coco
   31. The land area abutting upon the maritime areas in dispute, which
is known as the Miskito or Mosquito Coast, is one of deltas, sandbars,
and lagoons. It is a coast where extensive and rapid morphological changes
have occurred. As a result, the coast north and south of Cape Gra-
cias a Dios is of a typical accumulative type : the shoreline is formed by
long stretching sandy barrier islands or spits. Many of those islands and
spits migrate constantly and slowly enclose lagoons which eventually will
be filled with fine sediment and become dry land. A collection of coastal
lagoons extends from Cape Camarón in Honduras to Bluefields, a town
in the south of the Nicaraguan Caribbean coast. This chain of lagoons is
separated from the sea by thin sand barriers. These lagoons are more in
the nature of shallow pools formed by the rivers at their mouths than
inroads from the sea. Continuous sediments are deposited in them and
sand barriers obstruct their entrance. The most notable effect is the rapid

17

673          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


accretion and inevitable advance of the coastal front due to the constant
deposition of terrigenous sediments carried by the rivers to the sea. The
strong erosion of the mountains in the interior, the abundant rain and the
considerable flow on the rivers that drain the Caribbean slope of the
region cause this deposition.

   32. The River Coco is the longest river of the Central American isth-
mus and bears one of the largest volumes of water. From a geomorpho-
logical point of view the mouth of the River Coco is a typical delta which
forms a protrusion of the coastline forming a cape : Cape Gracias a Dios.
All deltas are by definition geographical accidents of an unstable nature
and suffer changes in size and form in relatively short periods of time.
The River Coco has been progressively projecting Cape Gracias a Dios
towards the sea carrying with it huge quantities of alluvium. The sedi-
ments deposited by the River Coco are dispersed by a network of diver-
ging and shifting river channels, a process which gives rise to a deltaic
plain. The hierarchy of the river channels changes rapidly : the main
channels may quickly become secondary channels and vice versa. The
accumulated delta sediments are subsequently transported and redepos-
ited along the Honduran coast by the Caribbean Current and along the
Nicaraguan coast by the Colombia-Panama Gyre (a circular current run-
ning anticlockwise along the Nicaraguan coast). In sum, both the delta of
the River Coco and even the coastline north and south of it show a very
active morpho-dynamism. The result is that the river mouth is constantly
changing its shape, and unstable islands and shoals form in the mouth
where the river deposits much of its sediment.


                                   *   *

                       3. HISTORICAL BACKGROUND
   33. Both Nicaragua and Honduras, which had been under the rule of
Spain, became independent States in 1821. Thereafter, Nicaragua and
Honduras, together with Guatemala, El Salvador, and Costa Rica,
formed the Federal Republic of Central America, also known as the
United Provinces of Central America, which existed from 1823 to 1840.
In 1838 Nicaragua and Honduras seceded from the Federation, each
maintaining the territory it had before. The Federation disintegrated in
the period between 1838 and 1840.
   34. On 25 July 1850, the Republic of Nicaragua and the Queen of
Spain signed a treaty recognizing Nicaragua’s independence from Spain.
According to the terms of this Treaty the Queen of Spain recognized as
“free, sovereign and independent the Republic of Nicaragua with all its
territories that now belong to it from sea to sea, or that will later belong
to it” (Art. II). The Treaty also stated that the Queen of Spain relin-
quished

18

674           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      “the sovereignty, rights and actions she holds over the American ter-
      ritory located between the Atlantic and the Pacific sea, with its adja-
      cent islands, known before by the name of the province of Nicara-
      gua, now Republic of the same name, and over the remainder of the
      territories that have incorporated into said Republic” (Art. I).
The names of the adjacent islands pertaining to Nicaragua were not
specified in the Treaty.
  35. On 15 March 1866, the Republic of Honduras and the Queen of
Spain signed a treaty recognizing Honduras’s independence from Spain.
According to the terms of this Treaty the Queen of Spain recognized the
Republic of Honduras
      “as a free, sovereign and independent state, which comprises the
      entire territory that was the province of that name during the period
      of Spanish domination, this territory being bounded in the East,
      Southeast and South by the Republic of Nicaragua” (Art. I).

The Treaty also stated that the Queen renounced “the sovereignty, rights
and claims that she has in respect of the territory of the said Republic”.
The Treaty recognized Honduran territory as comprising “the adjacent
islands that lie along its coasts in both oceans” without identifying these
islands by name.
   36. Nicaragua and Honduras later attempted to delimit their bound-
ary by signing the Ferrer-Medina Treaty in 1869 and the Ferrer-Uriarte
Treaty in 1870, but neither treaty entered into force.
   37. On 7 October 1894 Nicaragua and Honduras successfully con-
cluded a general boundary treaty known as the Gámez-Bonilla Treaty
which entered into force on 26 December 1896 (I.C.J. Reports 1960,
pp. 199-202). Article II of the Treaty, according to the principle of uti
possidetis juris, provided that “each Republic is owner of the territory
which at the date of independence constituted respectively, the provinces
of Honduras and Nicaragua”. Article I of the Treaty further provided for
the establishment of a Mixed Boundary Commission to demarcate the
boundary between Nicaragua and Honduras :

        “The Governments of Honduras and Nicaragua shall appoint rep-
      resentatives who, duly authorized, shall organize a Mixed Boundary
      Commission, whose duty it shall be to settle in a friendly manner all
      pending doubts and differences, and to demarcate on the spot the
      dividing line which is to constitute the boundary between the two
      Republics.”
   38. The Commission, which met from 1900 to 1904, fixed the bound-
ary from the Pacific Ocean at the Gulf of Fonseca to the Portillo de Teo-
tecacinte, which is located approximately one third of the way across the
land territory, but it was unable to determine the boundary from that
point to the Atlantic coast. Pursuant to the terms of Article III of the

19

675           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Gámez-Bonilla Treaty, Nicaragua and Honduras subsequently submitted
their dispute over the remaining portion of the boundary to the King of
Spain as sole arbitrator. King Alfonso XIII of Spain handed down an
Arbitral Award on 23 December 1906, which drew a boundary from the
mouth of the River Coco at Cape Gracias a Dios to Portillo de Teote-
cacinte. The operative part of the Award stated that :
         “The extreme common boundary point on the coast of the Atlan-
      tic will be the mouth of the River Coco, Segovia or Wanks, where it
      flows out in the sea close to Cape Gracias a Dios, taking as the
      mouth of the river that of its principal arm between Hara and the
      Island of San Pío where said Cape is situated, leaving to Honduras
      the islets and shoals existing within said principal arm before reach-
      ing the harbour bar, and retaining for Nicaragua the southern shore
      of the said principal mouth with the said Island of San Pío, and also
      the bay and town of Cape Gracias a Dios and the arm or estuary
      called Gracias which flows to Gracias a Dios Bay, between the main-
      land and said Island of San Pío.
         Starting from the mouth of the Segovia or Coco, the frontier line
      will follow the vaguada or thalweg of this river upstream without
      interruption until it reaches the place of its confluence with the
      Poteca or Bodega, and thence said frontier line will depart from the
      River Segovia, continuing along the thalweg of the said Poteca or
      Bodega upstream until it joins the River Guineo or Namaslí.
         From this junction the line will follow the direction which cor-
      responds to the demarcation of the Sitio de Teotecacinte in accord-
      ance with the demarcation made in 1720 to terminate at the Portillo
      de Teotecacinte in such a manner that said Sitio remains wholly
      within the jurisdiction of Nicaragua.” (Arbitral Award Made by the
      King of Spain on 23 December 1906 (Honduras v. Nicaragua),
      Judgment, I.C.J. Reports 1960, pp. 202-203.)
   39. Nicaragua subsequently challenged the validity and binding char-
acter of the Arbitral Award in a Note dated 19 March 1912. After several
failed attempts to settle this dispute and a number of boundary incidents
in 1957, the Council of the OAS took up the issue that same year.
Through the mediation of an ad hoc Committee established by the Coun-
cil of the OAS, Nicaragua and Honduras agreed to submit their dispute
to the International Court of Justice.
   40. In its Application instituting proceedings, filed on 1 July 1958,
Honduras requested the Court to adjudge and declare that the failure by
Nicaragua to give effect to the Arbitral Award “constitut[ed] a breach of
an international obligation” (ibid., p. 195) and that Nicaragua was under
an obligation to give effect to the Award. Nicaragua, for its part, requested
the Court to adjudge and declare that the decision rendered by the King
of Spain did not “possess the character of a binding arbitral award”, that
in any event it was “incapable of execution by reason of its omissions,
contradictions and obscurities” and that Nicaragua and Honduras were

20

676           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


“in respect of their frontier in the same legal situation as before 23 Decem-
ber 1906” (Arbitral Award Made by the King of Spain on 23 December
1906 (Honduras v. Nicaragua), Judgment, I.C.J. Reports 1960, pp. 198
and 199), the date of the Award.
  41. In its Judgment, having considered the arguments of the Parties
and evidence in the case file, the Court first found that “the Parties [had]
followed the procedure that had been agreed upon for submitting their
respective cases” to an arbitrator in accordance with the provisions of the
Gámez-Bonilla Treaty. Thus the designation of King Alfonso XIII as
arbitrator entrusted with the task of ruling on the boundary dispute
between the two Parties was valid. The Court then examined Nicaragua’s
contention that the Gámez-Bonilla Treaty had lapsed before the King of
Spain had agreed to act as arbitrator and found that “the Gámez-Bonilla
Treaty was in force till 24 December 1906, and that the King’s acceptance
on 17 October 1904 of his designation as arbitrator was well within the
currency of the Treaty”.

  42. The Court further considered that,
      “having regard to the fact that the designation of the King of Spain
      as arbitrator was freely agreed to by Nicaragua, that no objection
      was taken by Nicaragua to the jurisdiction of the King of Spain as
      arbitrator either on the ground of irregularity in his designation as
      arbitrator or on the ground that the Gámez-Bonilla Treaty had
      lapsed even before the King of Spain had signified his acceptance of
      the office of arbitrator, and that Nicaragua fully participated in the
      arbitral proceedings before the King, it is no longer open to Nicara-
      gua to rely on either of these contentions as furnishing a ground for
      the nullity of the Award” (ibid., p. 209).
   43. The Court then turned to Nicaragua’s allegation that the Award
was “a nullity” on the grounds that it had been vitiated by (a) “excess of
jurisdiction”, (b) “essential error” and (c) “lack or inadequacy of rea-
sons in support of the conclusions arrived at by the Arbitrator”.
   44. The Court stated that Nicaragua “by express declaration and by
conduct, recognized the Award as valid and it [was] no longer open to
Nicaragua to go back upon that recognition and to challenge the validity
of the Award”. Even in the absence of such recognition “the Award
would, in the judgment of the Court, still have to be recognized as valid”
for the following reasons.
   First, the Court was unable to uphold the claim that the King of Spain
had gone beyond the authority conferred upon him. Second, the Court
added that it had not been able to discover in the arguments of Nicara-
gua any precise indication of “essential error” which would have had the
effect, as alleged by Nicaragua, “of rendering the Award a nullity”. In
this regard, the Court observed that “[t]he instances of ‘essential error’
that Nicaragua [had] brought to the notice of the Court amount[ed] to no
more than the evaluation of documents and of other evidence submitted

21

677           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


to the arbitrator”. Third, the Court rejected the last ground of nullity
raised by Nicaragua by concluding that
      “an examination of the Award show[ed] that it deal[t] in logical
      order and in some detail with all relevant considerations and that it
      contain[ed] ample reasoning and explanations in support of the con-
      clusions arrived at by the arbitrator” (Arbitral Award Made by the
      King of Spain on 23 December 1906 (Honduras v. Nicaragua),
      Judgment, I.C.J. Reports 1960, pp. 215 and 216).
  45. The Court finally dealt with the argument by Nicaragua that the
Award was not capable of execution by reason of its “omissions, contra-
dictions and obscurities”. In this regard, the Court noted that
         “In view of the clear directive in the operative clause [fixing the
      common boundary point on the coast of the Atlantic as the mouth
      of the river Segovia or Coco, where it flows out into the sea] and the
      explanations in support of it in the Award, the Court [did] not con-
      sider that the Award [was] incapable of execution by reason of any
      omissions, contradictions or obscurities.”
   46. In the operative part of its Judgment, the Court found that the
Award made by the King of Spain on 23 December 1906 was valid and
binding and that Nicaragua was under an obligation to give effect to it
(ibid., p. 217).
   47. As Nicaragua and Honduras could not thereafter agree on how to
implement the 1906 Arbitral Award, Nicaragua requested the interven-
tion of the Inter-American Peace Committee. The Committee subse-
quently established a Mixed Commission which completed the demarca-
tion of the boundary line with the placement of boundary markers in
1962. The Mixed Commission determined that the land boundary would
begin at the mouth of the River Coco, at 14° 59.8′ N latitude and
83° 08.9′ W longitude.
   48. From 1963 to 1979, Honduras and Nicaragua generally enjoyed
friendly relations. The first efforts at bilateral negotiations between the
Parties on matters relating to the maritime boundary in the Caribbean
were initiated at the request of Nicaragua, by means of a diplomatic Note
dated 11 May 1977. In this communication addressed to the Minister for
Foreign Affairs of Honduras, the Ambassador of Nicaragua to Hondu-
ras noted that his “Government wish[ed] to initiate conversations leading
to the determination of the definitive marine and sub-marine delimitation
in the Atlantic and Caribbean Sea zone”.
   By a diplomatic Note of 20 May 1977 the Minister for Foreign Affairs
of Honduras replied that his “Government accept[ed] with pleasure the
opening of negotiations” on the maritime delimitation. However these
negotiations made no progress consequent upon the Sandinista revolu-
tion that toppled the Somoza Government in July 1979. In the period
that followed until 1990 (when the new Nicaraguan Government of Vio-

22

678          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


leta Chamorro was sworn into office), relations between Nicaragua and
Honduras deteriorated.
   49. On 21 September 1979, Honduras sent a diplomatic Note to Nica-
ragua stating that a Honduran fishing vessel had been attacked by Nica-
ragua 8 miles north of the 15th parallel, which, according to the Hondu-
ran Note, served “as the limit between Honduras and Nicaragua”. On
24 September 1979, Nicaragua sent a diplomatic Note in reply offering
assurance that an urgent investigation would be carried out regarding the
“capture [of a] Honduran motor fishing vessel . . . and crew by [a] Hon-
duran fishing vessel . . ., being used by Nicaraguan regular forces”. The
Nicaraguan Note made no mention of the assertion by Honduras that
the 15th parallel served as the boundary line between the two countries.

  50. Nicaragua, on 19 December 1979, enacted the Continental Shelf
and Adjacent Sea Act. The Preamble to that Act stated that prior to
1979,
      “foreign intervention [had] not permit[ted] the full exercise by the
      People of Nicaragua of [the nation’s] rights over the Continental
      Shelf and Adjacent Sea — rights which correspond[ed] to the Nica-
      raguan Nation by history, geography and International Law”.

Article 2 of the Act provided that “[t]he sovereignty and jurisdiction of
Nicaragua extends over the sea adjacent to its seacoasts for 200 nautical
miles”. The official map of the continental shelf of Nicaragua of 1980,
and the official map of the Republic dated 1982, both included a box
comprising Rosalind, Serranilla and adjacent areas up to parallel 17°.

  51. Honduras promulgated a new Constitution on 11 January 1982,
which provided in Article 10 that, among others, the cays of
Palo de Campeche and Media Luna and the banks of Salmedina, Provi-
dencia, De Coral, Rosalind and Serranilla “and all others located in the
Atlantic that historically, geographically and juridically belong to it”
were Honduran. Article 11 of the 1982 Honduran Constitution further
declared an exclusive economic zone of 200 nautical miles.

  52. On 23 March 1982, Honduras sent a diplomatic Note to Nicara-
gua with regard to an incident on 21 March 1982, involving the capture
of four Honduran fishing vessels to the north of the 15th parallel by two
Nicaraguan coastguard vessels, which had subsequently towed the Hon-
duran fishing vessels to a Nicaraguan port, Puerto Cabezas, lying at
approximately 14° N latitude. In the Note, Honduras affirmed that the
15th parallel had been traditionally recognized as the boundary line :
        “On Sunday the 21st of this month, two coastguard launches of
      the Sandinista Navy penetrated as far as Bobel and Media Luna
      Cays, 16 miles to the North of Parallel 15, which has been tradition-

23

679           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      ally recognised by both countries to be the dividing line in the
      Atlantic Ocean. In flagrant violation of our sovereignty in waters
      under Honduran jurisdiction, they proceeded to capture four Hon-
      duran fishing launches and their crews, all of Honduran nationality
      towing them toward Puerto Cabezas, in Nicaragua.”

  53. On 14 April 1982, Nicaragua sent a diplomatic Note in response to
Honduras asserting that Nicaragua had never recognized any maritime
boundary with Honduras in the Caribbean Sea :
         “Your Excellency refers in your Note that on Sunday, March 21st,
      two of our Coastguard ships ‘penetrated as far as Bobel and
      Media Luna Cays, 16 miles North of Parallel 15. This has been tra-
      ditionally recognized by both countries to be the dividing line in the
      Atlantic.’ This affirmation, to the least, surprises us, since Nicaragua
      has not recognized any maritime frontier with Honduras in the Car-
      ibbean Sea, being undefined until today the maritime boundary
      between Honduras and Nicaragua in said sea. Nicaragua under-
      stands that in Honduras there is a criterion that aspires to establish
      said Parallel as the boundary line. At no time has Nicaragua recog-
      nized it as such since that would imply an attempt against the terri-
      torial integrity and national sovereignty of Nicaragua. According to
      the established rules of international law, territorial matters must be
      necessarily resolve[d] in treaties validly celebrated and in conformity
      with the internal dispositions of the contracting States, not having
      effected to date, any agreement in this regard. Therefore, Nicaragua
      rejects Your Excellency’s affirmation in the sense that it claims to
      establish Parallel 15 as the boundary line between our two countries
      in the Caribbean Sea.”
In the Note, Nicaragua further stated that it considered that negotiations
on the delimitation in the Caribbean Sea “should be undertaken through
mixed commissions” but that “[i]n the interest of avoiding frictions
between [the] two countries” such discussions should be “postponed, in
order to wait the adequate moment to proceed with negotiations”.

   54. By a diplomatic Note dated 3 May 1982, the Minister for Foreign
Affairs of Honduras continued the exchange by proposing that, pending
a resolution of the problem, a temporary line or zone be created which
would be without prejudice to the maritime rights that either State might
claim in the future in the Caribbean Sea :

         “I agree with Your Excellency when you affirm that the maritime
      border between Honduras and Nicaragua has not been legally delim-
      ited. Despite this, it cannot be denied that there exists, or at least
      that there used to exist, a traditionally accepted line, which is that
      which corresponds to the Parallel which crosses Cape Gracias a Dios.

24

680           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      There is no other way of explaining why it is only since a few months
      ago that there have occurred, with worrying frequency, border inci-
      dents between our two countries.
         However, I coincide with Your Excellency that this is not the
      appropriate moment at which to open a discussion on maritime
      borders . . .
         From what both Your Excellency and my Government have
      expressed, it is clear that our two countries desire the maintenance of
      peace, and will abstain from introducing new points of controversy
      in the current circumstances. To this end, however, I consider it nec-
      essary to adopt some sort of criterion, albeit informal and transi-
      tional, in order to prevent incidents such as that which concerns us
      now. The temporary establishment of a line or zone might be con-
      sidered which, without prejudice to the rights that the two States
      might claim in the future, could serve as a momentary indicator of
      their respective areas of jurisdiction. I am sure through the frank
      and cordial dialogue we have already started, we will be able to find
      a satisfactory solution for both Parties.”
  55. On 18 September 1982, Honduras sent a diplomatic Note to Nica-
ragua protesting an attack alleged to have been initiated by Nicaragua on
that day against a Honduran fishing boat near Bobel and Media Luna
cays, north of the 15th parallel.
  56. By a diplomatic Note of 19 September 1982, Nicaragua rejected
the Honduran proposal to create a temporary line or zone as set out in
the Honduran Foreign Minister’s diplomatic Note of 3 May 1982 and
further contested Honduras’s version of the facts concerning the attack
on a fishing vessel alleged by Honduras in its Note of 18 September 1982.
In particular, Nicaragua noted that

      “the Government of Nicaragua manifests its deep astonishment at
      certain affirmations stated by Your Excellency in your Note [of
      18 September 1982], in relation to the jurisdictional zone in the Car-
      ibbean Sea. As we have pointed out in previous Notes, the maritime
      frontier between Honduras and Nicaragua in the Caribbean Sea is
      not delimited nor do there exist traditional lines of jurisdiction
      between our two countries in that zone. This unquestionable reality
      was already accepted by the Republic of Honduras, in Note No. 254
      DSM dated May 3 of the current year, that His Excellency, the Min-
      ister of Foreign Affairs of that country, Doctor Edgardo Paz Bar-
      nica, addressed to the Minister of Nicaragua, Miguel D’Escoto
      Brockmann, that one of its parts literally expresses : ‘I agree with
      Your Excellency when you affirm that the maritime frontier between
      Honduras and Nicaragua has not been legally delimited.’ ”
  57. On 27 June 1984, Honduras sent Nicaragua a diplomatic Note in
which it protested in respect of the Nicaraguan official map of 1982 and

25

681           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


requested the map’s rectification. Honduras claimed that the map had
wrongfully included the banks and cays of Rosalind and Serranilla which
Honduras claimed pertained to it.
  58. Accusations and counter accusations over supposed incursions in
the disputed maritime area continued throughout the 1980s and the
1990s, including during periods of bilateral negotiations. Numerous inci-
dents involving the capture and/or attack by each State of fishing vessels
belonging to the other State in the vicinity of the 15th parallel were
recorded in a series of diplomatic exchanges.

   59. Honduras concluded a maritime boundary treaty with Colombia
on 2 August 1986. On 8 September 1986, Nicaragua sent a diplomatic
Note to Honduras stating that the said treaty “pretend[ed] to divide
between Honduras and Colombia extensive zones that include insular
territories, adjacent seas and continental shelf that historically, geo-
graphically and legally correspond to the sovereignty of Nicaragua”.

  60. In response, Honduras sent a diplomatic Note to Nicaragua dated
29 September 1986 stating that the treaty in question

      “constitutes the expression of the sovereign will of two States to
      establish their maritime boundary in areas over which Nicaragua
      does not exercise and has never exercised any jurisdiction whatso-
      ever, given that it cannot provide . . . historical, geographical or legal
      grounds to support any claim that those areas belong to it”.

Honduras further indicated in the same Note that it would be willing to
enter into negotiations with the Nicaraguan Government with regard to
the maritime delimitation.
   61. The Parties, through a Joint Declaration of the Foreign Ministers
of Honduras and Nicaragua made on 5 September 1990, established a
Mixed Commission for Maritime Affairs. According to this Joint Decla-
ration, the purpose of the Commission was “the prevention and solution
of maritime problems between both countries”. The Joint Declaration
also stated that the Mixed Commission would “examine, as a priority,
border issues in the maritime areas of the Gulf of Fonseca and the Atlan-
tic coast, and the fisheries problems derived from the above”. The Mixed
Commission met for the first time on 27 May 1991.

  62. In a further Joint Declaration of 29 November 1991, the Parties
declared that it was “necessary to search for solutions consistent with the
ideals for the integration of Central America”. Nicaragua contends that :

        “The general intent of this Joint Declaration was that Nicaragua
      and Honduras would not make agreements with non-Central Ameri-

26

682          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      can States that could prejudice either Party. The specific intention
      was that Honduras would not ratify the maritime delimitation Treaty
      she had concluded with Colombia in August 1986. Nicaragua for
      her part agreed to discontinue the case it had pending against Hon-
      duras in the [Central American] Court [of Justice].”



  63. The Mixed Commission for Maritime Affairs held its second meet-
ing on 5 August 1992, and was scheduled to meet again on 7 July 1993,
but that meeting was postponed. On 24 March 1995, Nicaragua pro-
posed that the Parties seek to examine again the delimitation of maritime
areas in the Caribbean Sea. The Mixed Commission for Maritime Affairs
was merged on 20 April 1995 with the Commission of Boundary Co-
operation to form a new Bi-national Commission, which held its first meet-
ing on 20 April 1995 whereby it was agreed to create a sub-commission in
charge of delimitation issues in the Caribbean Sea and demarcation of
areas already delimited in the Gulf of Fonseca. The Sub-commission was
actually established at the second meeting of the Bi-national Commission
held on 15 to 16 June 1995. The Sub-commission however was unable to
resolve the delimitation differences in the Caribbean Sea (its last meeting
scheduled for 25 April 1997 was cancelled by mutual consent).

   64. On 19 April 1995 Honduras sent a diplomatic Note in protest at
the capture of a Honduran fishing vessel by Nicaraguan coastguard ves-
sels. On 5 May 1995, Nicaragua sent a diplomatic Note to Honduras in
response, reiterating its claims “up to parallel 17 latitude North” that it
had first advanced in a Note dated 12 December 1994. Continuing the
exchange, Honduras maintained its position that the 15th parallel consti-
tuted the maritime boundary.

   65. By diplomatic Notes dated 18 and 27 December 1995 sent to the
Nicaraguan Minister for Foreign Affairs, Honduras protested the cap-
ture of five Honduran fishing vessels and their crew on 17 December 1995
by Nicaraguan coastguards. By Notes dated 20 December 1995 and
6 January 1996, Nicaragua, referring to the seizure of only four Hondu-
ran vessels, informed the Honduran Minister for Foreign Affairs, inter
alia, that it “[could] not permit the exploitation by third States of its
natural resources in its legitimate national maritime areas”.

  66. Following these incidents, an ad hoc Commission was constituted
as a result of a meeting held between the Presidents of Nicaragua and
Honduras on 14 January 1996. The ad hoc Commission held a special
meeting on 22 January 1996 in which both the Honduran and Nicara-
guan delegations stated that the purpose was to enter into an interim
agreement for a provisional common fishing zone in order to avoid the
recurrence of the capture of fishing boats. The ad hoc Commission also

27

683           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


met on 31 January 1996. These meetings did not produce any results and
were discontinued. Honduras’s proposal for a “common fishing zone . . .
‘three nautical miles to the North and three nautical miles to the South of
Parallel 15° 00′ 00″ Latitude North and 82° 00′ 00″ Longitude West’” was
rejected by Nicaragua. Nicaragua’s counter-proposal was for the creation
of a common fishing zone between the 15th and 17th parallels, and was
similarly rejected by Honduras.
   67. On 24 September 1997, the Parties signed a Memorandum of
Understanding which allowed for the revival of bilateral negotiations on
the boundary issues through the constitution of a new Mixed Commis-
sion “in order to explore possible solutions to the situations existing in
the Gulf of Fonseca, the Pacific Ocean and the Caribbean Sea”. Hondu-
ras states that the 1997 Mixed Commission was the last effort at bilateral
negotiations between the Parties. According to Nicaragua, the
      “last phase of ‘negotiation’ took place on November 28, 1999, when
      the President of the Republic of Nicaragua was unexpectedly
      informed of the decision of the Honduran Government to ratify four
      days later the Treaty of August 2, 1986 on Maritime Delimitation
      with Colombia”.
Honduras states that
      “the significance of [the 1986 Treaty between Colombia and Hondu-
      ras] lies in its recognition by Colombia that the maritime area to the
      north of the 15th parallel forms part of Honduras, and that the 82nd
      meridian is the appropriate terminus for the delimitation”.
Nicaragua claims that “[f]uture negotiations became impossible once
Honduras took the step of ratifying the Treaty with Colombia”.

   68. Nicaragua in its pleadings informed the Court of the fact that on
29 November 1999, it filed an application instituting proceedings against
Honduras as well as a request for the indication of provisional measures
before the Central American Court of Justice. On 30 November 1999, the
Central American Court of Justice entered the case on its docket. The
present Court observes that the relevant documents in the public domain,
available in Spanish on the website of the Central American Court of
Justice (www.ccj.org.ni), reveal the following facts.
   69. In the Application, Nicaragua asked the Central American Court
of Justice to declare that Honduras, by proceeding to the approval and
ratification of the 1986 Treaty between Colombia and Honduras on
maritime delimitation, was acting in violation of certain legal instruments
of regional integration, including the Tegucigalpa Protocol to the Char-
ter of the Organization of Central American States (that Protocol entered
into force on 23 July 1992). In its request for the indication of provisional
measures, Nicaragua asked the Central American Court of Justice to
order Honduras to abstain from approving and ratifying the 1986 Treaty,
until the sovereign interests of Nicaragua in its maritime spaces, the pat-

28

684          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


rimonial interests of Central America and the highest interests of the
regional institutions had been “safeguarded”. By Order of 30 Novem-
ber 1999 the Central American Court of Justice ruled that Honduras sus-
pend the procedure of ratification of the 1986 Treaty pending the deter-
mination of the merits in the case.

   Honduras and Colombia continued the ratification process and on
20 December 1999 exchanged instruments of ratification. On 7 Janu-
ary 2000, Nicaragua made a further request for the indication of provi-
sional measures asking the Central American Court of Justice to declare
the nullity of Honduras’s process of ratification of the 1986 Treaty. By
Order of 17 January 2000, the Central American Court of Justice ruled
that Honduras had not complied with its Order on provisional measures
dated 30 November 1999 but considered that it did not have jurisdiction
to rule on the request made by Nicaragua to declare the nullity of Hon-
duras’s ratification process.
   70. In its judgment on the merits, on 27 November 2001 the Central
American Court of Justice confirmed the existence of a “territorial pat-
rimony of Central America”. The Central American Court of Justice
further held that, by having ratified the 1986 Treaty between Colombia
and Honduras on maritime delimitation, Honduras had infringed
(“ha infringido”) a number of provisions of the Tegucigalpa Protocol to
the Charter of the Organization of Central American States, which set
out, inter alia, the fundamental objectives and principles of the Central
American Integration System, including the concept of the “territorial
patrimony of Central America”.
   71. Throughout the 1990s several diplomatic Notes were also
exchanged with regard to the Parties’ publication of maps concerning the
area in dispute. Among them was a Note of 7 April 1994 sent by the
Honduran Minister for Foreign Affairs protesting Nicaragua’s circula-
tion of an official map of Nicaragua, displaying an area denominated the
“Nicaraguan Rise”. The map depicted certain banks and cays, including
Serranilla, as pertaining to Nicaragua. On 14 April 1994, Nicaragua
responded to Honduras’s protest at said map, stating that


      “[w]ithout prejudice of the rights that correspond to Nicaragua, [the
      Honduran Government] will have observed that the official map of
      the Republic of Nicaragua, clarifies most strictly and categorically,
      that the maritime frontiers in the Caribbean Sea have not been
      legally delimited”.

In 1994, Honduras published an official map of Honduras that included,
among other features, Media Luna Cays, Alargado Reef, Rosalind
Bank, and Serranilla Banks and Cays within the “Honduran insular
possessions in the Caribbean Sea”. This publication elicited a dip-
lomatic Note from Nicaragua dated 9 June 1995, in which it protested

29

685          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the 1994 Honduran map and asserted that Nicaragua possessed insular
and maritime rights in the area north of the 15th parallel.


                                  * * *

           4. POSITIONS OF THE PARTIES : A GENERAL OVERVIEW
                   4.1. Subject-matter of the Dispute
   72. In its Application and written pleadings Nicaragua asked the
Court to determine the course of the single maritime boundary between
the areas of territorial sea, continental shelf and exclusive economic zone
appertaining respectively to Nicaragua and Honduras in the Caribbean
Sea. Nicaragua states that it has consistently maintained the position that
its maritime boundary with Honduras in the Caribbean Sea has not been
delimited. During the oral proceedings, Nicaragua also made a specific
request that the Court pronounce on sovereignty over islands located in
the disputed area to the north of the boundary line claimed by Honduras
running along 14° 59.8′ North latitude (hereinafter, for the sake of sim-
plicity, generally referred to as the “15th parallel”).

                                       *
   73. According to Honduras, there already exists in the Caribbean Sea
a traditionally recognized boundary between the maritime spaces of Hon-
duras and Nicaragua “which has its origins in the principle of uti possi-
detis juris and which is firmly rooted in the practice of both Honduras
and Nicaragua and confirmed by the practice of third States”. Honduras
agrees that the Court should “determine the location of a single maritime
boundary” and asks the Court to trace it following the “traditional mari-
time boundary” along the 15th parallel “until the jurisdiction of a third
State is reached”. During the oral proceedings Honduras also asked the
Court to adjudge that
      “[t]he islands Bobel Cay, South Cay, Savanna Cay and Port
      Royal Cay, together with all other islands, cays, rocks, banks and
      reefs claimed by Nicaragua which lie north of the 15th parallel
      are under the sovereignty of the Republic of Honduras” (for the
      maritime boundary line claimed respectively by each Party, see
      below, p. 686, sketch-map No. 2).

                                   *       *
         4.2. Sovereignty over the Islands in the Area in Dispute
  74. Nicaragua claims sovereignty over the islands and cays in the dis-
puted area of the Caribbean Sea to the north of the 15th parallel, includ-
ing Bobel Cay, Savanna Cay, Port Royal Cay and South Cay.

30

686   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




31

687          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   75. Nicaragua states that none of these islands, cays and rocks were
terra nullius in 1821, when Nicaragua and Honduras gained independ-
ence from the Kingdom of Spain. However, according to Nicaragua,
upon independence these features were not assigned to either of the
Republics. Nicaragua adds that despite extensive research into the matter
it is impossible to establish the uti possidetis juris situation of 1821 in
respect of the cays in dispute. Nicaragua therefore concludes that recourse
must be had to “other titles” and in particular contends that, in view of
the geographical proximity of the islands to the Nicaraguan coastline, it
holds original title over them under the principle of adjacency.
   76. Nicaragua notes that as a matter of law effectivités cannot be sub-
stituted for original title. Therefore, in Nicaragua’s view, the meagre
effectivités invoked by Honduras cannot displace Nicaraguan title over
the islands. Furthermore, Nicaragua argues that most of the effectivités
alleged by Honduras occurred after the critical date (a concept that the
Court will expand upon further at paragraph 117 below), which Nicara-
gua gives as 1977, when Honduras accepted Nicaragua’s offer to hold
negotiations on the maritime delimitation between the two countries in
the Caribbean Sea. With regard to its own effectivités, Nicaragua argues
that the exercise of its own sovereignty “over the maritime area in dispute
including the cays, is attested to by the question of the turtle fisheries
negotiations and agreements with Great Britain that began in the nine-
teenth century and were still ongoing in the 1960s”.

  77. Finally Nicaragua notes that its exercise of sovereignty and juris-
diction in the maritime area in question has been recognized by third
States, and that the cartographic evidence, while not providing conclusive
evidence, also supports its claim to sovereignty.


                                     *
  78. Honduras claims sovereignty over Bobel Cay, Savanna Cay,
Port Royal Cay and South Cay, in addition to claiming title over other
smaller islands and cays lying in the same area of the Caribbean Sea.

   79. Honduras’s primary argument is that it has an original title over
the disputed islands derived from the doctrine of uti possidetis juris. Hon-
duras concurs with Nicaragua in the belief that none of the islands and
cays in dispute were terra nullius upon independence in 1821. However,
according to Honduras at that date, Cape Gracias a Dios, lying along the
15th parallel, constituted the land and maritime boundary between the
provinces of Honduras and Nicaragua. Thus on the basis of uti possidetis
juris the islands formerly belonging to Spain north of the 15th parallel
became the islands of the newly independent Republic of Honduras.

  80. Honduras contends that its original title to the islands north of the

32

688          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


15th parallel is confirmed by many effectivités. In this regard Honduras,
in relation to the islands, refers to the application of Honduran public
and administrative legislation and laws as well as of its criminal and civil
laws, the regulation of fisheries activities and immigration, the regulation
by Honduras of exploration and exploitation of oil and gas, the carrying
out of military and naval patrols, search and rescue operations and the
participation by Honduras in public works and scientific surveys.

   81. In the event that the Court finds that no State can make out a
claim based on uti possidetis juris, Honduras argues that through its
effectivités it has made out a superior claim compared to Nicaragua. In
this regard Honduras contests Nicaragua’s claim that the most of these
effectivités occurred after the critical date as claimed by Nicaragua. Hon-
duras does not accept Nicaragua’s alleged critical date of 1977, but notes
that in any event many of the acts of sovereignty over the disputed
islands which it describes occurred before that date. Honduras argues
that the critical date cannot be earlier than 21 March 2001, the date when
Nicaragua filed its Memorial asserting for the first time that Nicaragua
had title to the islands.

  82. Finally, Honduras adds that a number of third States have recog-
nized Honduran sovereignty over the islands, and that the cartographic
evidence, while not of itself dispositive, supports Honduras’s claim to
sovereignty.

                                   *   *
         4.3. Maritime Delimitation beyond the Territorial Sea

4.3.1. Nicaragua’s line : bisector method
   83. In its legal argument, Nicaragua begins with the delimitation of
maritime areas beyond the territorial sea. In the circumstances of the
case, Nicaragua proposes a method of delimitation consisting of “the
bisector of the angle produced by constructing lines based upon the
respective coastal frontages and producing extensions of these lines”.
Such a bisector is calculated from the general direction of the Nicaraguan
coast and the general direction of the Honduran coast. These coastal
fronts generate a bisector which runs from the mouth of the River Coco
as a line of constant bearing (azimuth 52° 45′ 21″) until intersecting with
the boundary of a third State in the vicinity of Rosalind Bank.
   84. Nicaragua also states that “[b]ecause of the particular characteris-
tics of the area in which the land boundary intersects with the coast, and
for other reasons, the technical method of equidistance is not feasible”
for the maritime delimitation between Nicaragua and Honduras. In par-
ticular Nicaragua refers to the fact that “the exact location where the
land boundary ends is like the points of protruding needles” resulting in

33

689          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


a “pronounced turn in the direction of the coast precisely on the bound-
ary line”. Nicaragua argues that as a result of this geographical feature

      “the only two points that would dominate any delimitation based on
      median line or equidistance calculations are the two margins of the
      River. This remains the same even at a distance of 200 nautical miles
      if only the mainland coast is used.”

                                       *
   85. Honduras asserts that Nicaragua’s proposed bisector method “is
based on a flawed assessment of coastal fronts and delimitation meth-
ods”. The Atlantic coast of Nicaragua is relatively linear, runs “slightly
west of south” all the way from Cape Gracias a Dios to Costa Rica and
faces overall “slightly south of east”. Thus there is no justification based
on the configuration of Nicaragua’s coast for the Nicaraguan bisector
line running north-east. According to Honduras, Nicaragua’s angle is
supposed to have been constructed by taking account of the coastal
directions of the Parties. However as the two coasts are treated by Nica-
ragua as straight lines the angle created bears no relationship to the
actual coasts.


                                       *

4.3.2. Honduras’s line : “traditional boundary” along the parallel
       14° 59.8′ North latitude (“the 15th parallel”)

   86. Honduras asks the Court to confirm what it claims is a traditional
maritime boundary running along the 15th parallel between Honduras
and Nicaragua in the Caribbean Sea and to continue that existing line
until the jurisdiction of a third State is reached. According to Honduras
this traditional line has its historical basis in the principle of uti possidetis
juris. Honduras contends that upon independence in 1821 there was a
maritime jurisdiction division aligned along the 15th parallel out to at
least 6 nautical miles from Cape Gracias a Dios.

   87. Honduras further claims that the Parties’ conduct since independ-
ence demonstrates the existence of a tacit agreement that the 15th parallel
has long been treated as the line dividing their maritime spaces.
Honduras states that conduct in relation to the disputed islands and
the maritime boundary are closely connected. Many of the acts
expressing sovereignty over the islands also constitute conduct
recognizing the 15th parallel as the maritime boundary. In this regard
Honduras places particular emphasis on oil concessions, fisheries
licences and naval patrols which, it contends, provide ample proof of

34

690          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the acceptance by the Parties of the traditional boundary line
offshore.
   88. Honduras states that it was only in 1979, with the change in gov-
ernment in Nicaragua, that the “position and conduct of Nicaragua in
relation to the establishment of the 15th parallel as the maritime bound-
ary between the two States changed radically”. Thus the critical date for
the start of the controversy, in terms of the dispute between the Parties
over the delimitation of their respective maritime spaces, cannot be
before 1979. Honduras furthermore notes that in any event many of its
examples of conduct occurred prior to that date.

   89. Honduras also refers to the practice of the Parties as reflected in
their diplomatic exchanges, their legislation and their cartography to
demonstrate the mutually acknowledged existence of a traditional mari-
time boundary along the 15th parallel. In addition Honduras claims that
the 15th parallel has been recognized as such a boundary by third States
and international organizations.
   90. While contending that the 15th parallel is a traditional line based
on uti possidetis juris and confirmed by the subsequent conduct of the
Parties showing their common acceptance of this line, Honduras also
seeks to show that its line is in any event equitable in character. It com-
pares it with the equidistance line of delimitation “constructed using
standard methods”, which, according to Honduras runs to the south of
the 15th parallel. Honduras claims that Nicaragua would gain more
maritime space with the “traditional line” than it would achieve by strict
application of the equidistance line. Honduras further argues that the
Honduran line does not cut-off the projection of the coastal front of
Nicaragua and respects the principle of non-encroachment.


  91. Were its contentions as to the 15th parallel not to be accepted by
the Court, Honduras asks alternatively that the Court trace an adjusted
equidistance line, until the jurisdiction of a third State is reached. Hon-
duras maintains that the construction of a provisional equidistance line is
possible and that there is therefore no reason to depart from “the practice
almost universally adopted in the modern jurisprudence, both of this
Court and of other tribunals, that is to begin with a provisional equidis-
tance line”.


                                     *

   92. Nicaragua contends that it has consistently held that the maritime
spaces between the two States in the Caribbean Sea have not been delim-
ited.
   93. Nicaragua asserts that there is “no uti possidetis juris of 1821 that
attributes or delimits maritime areas” between the two States and that

35

691          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


there are no Honduran acts of sovereignty or effectivités to support the
contention that a traditional line exists along the 15th parallel. In par-
ticular, Nicaragua maintains that
      “the concept of uti possidetis that was used to determine the bounda-
      ries of the administrative divisions of the colonial power that were
      considered to be frozen in place at the moment of independence had
      nothing to do with maritime matters”.
   94. Nicaragua further states that there “is no line dividing the mari-
time areas of Nicaragua and Honduras based on a tacit agreement or any
form of acquiescence or recognition whatever resulting from long-estab-
lished and consistent practice”.
   95. With regard to the maritime spaces Nicaragua focuses on three ele-
ments representing alleged effectivités by Honduras — oil exploration
concessions, fisheries activities and naval patrols. First, Nicaragua argues
that the limits of oil concessions are not relevant to fixing a boundary
between two States. Moreover,

      “none of the Honduran concessions states that its southern limit
      coincides with the maritime boundary with Nicaragua. Similarly,
      none of the Nicaraguan concessions defining a northern limit speci-
      fies that the limit coincides with the maritime boundary with Hon-
      duras.”
Second, according to Nicaragua neither the witness statements nor fish-
ing licences produced by Honduras nor the FAO fisheries reports can be
considered as a confirmation of the existence of a “traditional boundary”
or as evidence of Nicaragua’s consent to such a boundary. Third, with
regard to the naval patrols, Nicaragua notes that as a matter of law,
naval or air patrols on the high seas cannot be equated to an effectivité.
Nicaragua notes furthermore that many of these supposed effectivités
took place after the critical date, which it gives as 1977.


   96. As to the diplomatic exchanges between the Parties, Nicaragua
maintains that “the Honduran claim that the 15th Parallel is the bound-
ary of maritime areas with Nicaragua was not made formally until 1982”
and was immediately rejected by Nicaragua. Nicaragua argues that Hon-
duras has not presented any evidence that in the period prior to 1977 the
Parties acquiesced to the existence of a traditional maritime boundary or
that there were Honduran claims to the areas in question. On the con-
trary, there have been countless occasions in the context of diplomatic
exchanges when Nicaragua has reaffirmed that there is no maritime
boundary in the Caribbean Sea that is based on tradition or on any tacit
acceptance by Nicaragua.

  97. For the cartographic evidence, Nicaragua asserts that none of the

36

692          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


maps published in Nicaragua and reproduced by Honduras indicate that
a maritime boundary runs along the 15th parallel. With regard to the
claim that Nicaragua failed to protest against certain official maps pro-
duced by Honduras, Nicaragua comments that the absence of protest in
regard to these maps is irrelevant due to the fact that the maps have no
evidentiary value.
   98. Nicaragua contends that, given the significant change in the direc-
tion of the coast, the boundary line which follows a parallel of latitude
“is essentially inequitable” and “transgresses the primary equitable prin-
ciple prohibiting the cutting-off of a state, in this case Nicaragua, from
the continental shelf or exclusive economic zone lying in front of its
coasts”. Moreover, there is “a glaring disproportion between the mari-
time spaces that Honduras attributes to herself and those she considers to
be Nicaraguan, bounded by the parallel of 15° N”. Nicaragua concludes
that the overall result is “grossly inequitable in terms of the law of mari-
time delimitation”.


                                   *   *
             4.4. Starting-point of the Maritime Boundary
   99. Nicaragua recalls that the terminus of the land boundary between
Nicaragua and Honduras was established by the 1906 Arbitral Award at
the mouth of the principal arm of the River Coco (see paragraph 38
above). In 1962 the Mixed Boundary Commission determined that the
starting-point of the land boundary at the mouth of the River Coco was
situated at 14° 59.8′ North latitude and 83° 08.9′ West longitude (see
paragraph 47 above). Nicaragua further states that since 1962 the mouth
of the River Coco has moved more than 1 mile north and east due to the
accretion of sediments and the trend of marine streams. As a result, the
point plotted by the Commission is today located approximately 1 mile
landwards from the actual mouth of the River Coco. According to Nica-
ragua the instability and fluctuations of the river mouth will continue in
the “predictable future” and will lead to changes in the co-ordinates of
the terminus of the land boundary. It thus proposes that the starting-
point of the maritime boundary be set “at a prudent distance”, namely
3 nautical miles out at sea from the actual mouth of the River Coco on
the bisector line.

   100. Nicaragua initially suggested that the Parties would have to nego-
tiate “a line representing the boundary between the point of departure of
the boundary at the mouth of the River Coco and the point of departure
from which the Court will have determined the [maritime] boundary
line”. While leaving that proposal open, Nicaragua, in its final submis-
sions, asked the Court to confirm that : “The starting-point of the delimi-
tation is the thalweg of the main mouth of the River Coco such as it may

37

693          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


be at any given moment as determined by the Award of the King of
Spain of 1906.”

                                     *
   101. Honduras agrees that the terminal point of the land boundary
between Honduras and Nicaragua fixed by the Mixed Commission in
1962, due to “the gradual movement eastwards of the actual mouth of
the River Coco”, “now lies well inside what would now be described as
the ‘mouth’ in geographical terms”. The instability of the mouth of the
River Coco, “identified as the endpoint of the boundary” by the
1906 Award, according to Honduras, makes it undesirable to ask the
Court “to determine either the location of the mouth of the river, or even
the starting-point of the line immediately east of that point”. While ini-
tially suggesting that the Court should be requested to “begin the line
only at the outer limit of territorial waters”, Honduras then, “seeking to
minimise the point of difference with Nicaragua”, accepted a starting-
point of the boundary “at 3 miles from the terminal point adopted in
1962, rather than 12 miles from the coast, as proposed in the Counter-
Memorial”. However Honduras argues that the seaward fixed point
should be measured from the point established by the 1962 Mixed Com-
mission and located on the 15th parallel. The seaward fixed point should
accordingly be established precisely 3 nautical miles due east from the
1962 point. Honduras also states that the Parties should negotiate an
agreement covering the distance from the 1962 terminus point up to the
3-mile point seaward of the mouth of the River Coco.



                 4.5. Delimitation of the Territorial Sea
   102. Nicaragua states that the delimitation of the territorial sea
between States with adjacent coasts must be effected on the basis of the
principles set out in Article 15 of UNCLOS. In the view of Nicaragua, in
the present case however it is technically impossible to draw an equidis-
tance line because it would have to be entirely drawn on the basis of the
two outermost points of the mouth of the river, which are extremely un-
stable and continuously change position. Thus, according to Nicaragua,
the bisector line should also be used for the delimitation of the territorial
sea. Moreover, the bisector line in the territorial sea does not vary sig-
nificantly from the “mean” equidistance line. Lastly, the segment of the
line between the present terminus of the land boundary and the offshore
point fixed 3 miles from the mouth of the River Coco, “allows for a har-
monious, flexible and adjustable connection between the ‘single line of
delimitation’ and [the endpoint of the land boundary]”.


                                     *
38

694           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   103. With regard to the boundary of the territorial sea, Honduras
agrees with Nicaragua that there are “special circumstances” which,
under Article 15 of UNCLOS “require a delimitation by a line other than
a strict median line”. However, according to Honduras, while the con-
figuration of the continental landmass may be one such “special circum-
stance”, of far greater significance “is the established practice of the
Parties in treating the 15th parallel as their boundary from the mouth of
the River Coco (14° 59.8′)”. Honduras also identifies as a factor of “the
greatest significance . . . the gradual movement eastwards of the actual
mouth of the River Coco”. Honduras therefore suggests that from the
fixed seaward starting-point (3 miles due east from the point fixed by the
Mixed Commission in 1962) the maritime boundary in the territorial sea
(just as for the areas of the exclusive economic zone and continental
shelf) should follow in an eastward direction the 15th parallel.


                                    * * *

 5. ADMISSIBILITY OF THE NEW CLAIM RELATING TO SOVEREIGNTY OVER
                 THE ISLANDS IN THE AREA IN DISPUTE

  104. The Court recalls that in its Application, Nicaragua requested the
Court to determine
      “the course of the single maritime boundary between the areas of
      territorial sea, continental shelf and exclusive economic zone apper-
      taining respectively to Nicaragua and Honduras, in accordance with
      equitable principles and relevant circumstances recognized by gen-
      eral international law as applicable to such a delimitation of a single
      maritime boundary”.
The Government of Nicaragua further reserved its “right to supplement
or to amend” the Application.
  105. In its Memorial, Nicaragua, while not putting forward a claim of
sovereignty as a formal submission,

      “reserve[d] [its] sovereign rights appurtenant to all the islets and
      rocks claimed by Nicaragua in the disputed area. The islets and
      rocks concerned include but are not confined to the following :
           Hall Rock, South Cay, Arrecife Alargado, Bobel Cay, Port
           Royal Cay, Porpoise Cay, Savanna Cay, Savanna Reefs, Cayo
           Media Luna, Burn Cay, Logwood Cay, Cock Rock, Arrecifes
           de la Media Luna, and Cayo Serranilla”.
  106. During the first round of the oral proceedings the Agent of Nica-
ragua declared that
      “so that there is no possible misunderstanding on this point — that

39

695           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      is, whether the issue of sovereignty over these features [i.e. the
      islands in the disputed area] is in question — then as of this moment
      Nicaragua wishes to anticipate that in its final submissions at the
      end of these oral pleadings it will specifically request a decision on
      the question of sovereignty over these features”.
   107. In its final submissions at the end of the oral proceedings, Nica-
ragua requested the Court, without prejudice to the line of the single
maritime boundary “as described in the pleadings”, “to decide the ques-
tion of sovereignty over the islands and cays within the area in dispute”.

  108. The Court notes that
      “[t]here is no doubt that it is for the Applicant, in its Application, to
      present to the Court the dispute with which it wishes to seise the
      Court and to set out the claims which it is submitting to it” (Fisher-
      ies Jurisdiction (Spain v. Canada), Jurisdiction of the Court, Judg-
      ment, I.C.J. Reports 1998, p. 447, para. 29).
Article 40, paragraph 1, of the Statute of the Court requires moreover
that the “subject of the dispute” be indicated in the Application ; and
Article 38, paragraph 2, of the Rules of Court requires “the precise
nature of the claim” to be specified in the Application. In a number of
instances in the past the Court has had occasion to refer to these provi-
sions. It has characterized them as “essential from the point of view of
legal security and the good administration of justice” and, on this basis,
the Court held inadmissible certain new claims, formulated during the
course of proceedings, which, if they had been entertained, would have
transformed the subject of the dispute originally brought before it under
the terms of the Application (Certain Phosphate Lands in Nauru
(Nauru v. Australia), Preliminary Objections, Judgment, I.C.J. Reports
1992, p. 267, para. 69 ; Fisheries Jurisdiction (Spain v. Canada), Jurisdic-
tion of the Court, Judgment, I.C.J. Reports 1998, p. 447, para. 29 ; see
also Prince von Pless Administration, Order of 4 February 1933,
P.C.I.J., Series A/B, No. 52, p. 14, and Société Commerciale de Belgique,
Judgment, 1939, P.C.I.J., Series A/B, No. 78, p. 173).
   109. The Court observes that, from a formal point of view, the claim
relating to sovereignty over the islands in the maritime area in dispute, as
presented in the final submissions of Nicaragua, is a new claim in relation
to the claims presented in the Application and in the written pleadings.

   110. However, the mere fact that a claim is new is not in itself decisive
for the issue of admissibility. In order to determine whether a new claim
introduced during the course of the proceedings is admissible the Court
will need to consider whether,
      “although formally a new claim, the claim in question can be
      considered as included in the original claim in substance” (Cer-
      tain Phosphate Lands in Nauru (Nauru v. Australia), Prelimi-

40

696           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      nary Objections, Judgment, I.C.J. Reports 1992, pp. 265-266,
      para. 65).
For this purpose, to find that the new claim, as a matter of substance, has
been included in the original claim, it is not sufficient that there should be
links between them of a general nature. Moreover,
      “[a]n additional claim must have been implicit in the application
      (Temple of Preah Vihear, Merits, Judgment, I.C.J. Reports 1962,
      p. 36) or must arise ‘directly out of the question which is the subject-
      matter of that Application’ (Fisheries Jurisdiction (Federal Republic
      of Germany v. Iceland), Merits, I.C.J. Reports 1974, p. 203,
      para. 72)” (Certain Phosphate Lands in Nauru (Nauru v. Australia),
      Preliminary Objections, Judgment, I.C.J. Reports 1992, p. 266,
      para. 67).
   111. The Court will now consider whether Nicaragua’s new claim
relating to sovereignty over the islands in the area in dispute is admissible
in light of the above criteria.
   112. The maritime area in the Caribbean Sea to be delimited com-
prises a number of islands which may generate territorial sea, exclusive
economic zone and continental shelf and a number of rocks which may
generate territorial sea. Both Parties have agreed that none of the land
features in the maritime area in dispute can be regarded as terra nullius,
but each has asserted its own sovereignty over them. According to Nica-
ragua, by using a bisector as a method of delimitation, sovereignty over
these features could be attributed to either Party depending on the posi-
tion of the feature involved with respect to the bisector line.

  113. On a number of occasions, the Court has emphasized that
      “the land dominates the sea” (North Sea Continental Shelf (Federal
      Republic of Germany/Denmark ; Federal Republic of Germany/Neth-
      erlands), Judgment, I.C.J. Reports 1969, p. 51, para. 96 ; Aegean
      Sea Continental Shelf (Greece v. Turkey), Judgment, I.C.J. Reports
      1978, p. 36, para. 86 ; Maritime Delimitation and Territorial Ques-
      tions between Qatar and Bahrain (Qatar v. Bahrain), Merits, Judg-
      ment, I.C.J. Reports 2001, p. 97, para. 185).
Accordingly, it is
      “the terrestrial territorial situation that must be taken as starting
      point for the determination of the maritime rights of a coastal State.
      In accordance with Article 121, paragraph 2, of the 1982 Convention
      on the Law of the Sea, which reflects customary international law,
      islands, regardless of their size, in this respect enjoy the same status,
      and therefore generate the same maritime rights, as other land terri-
      tory.” (Maritime Delimitation and Territorial Questions between
      Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J.
      Reports 2001, p. 97, para. 185.)

41

697          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   114. To draw a single maritime boundary line in an area of the Car-
ibbean Sea where a number of islands and rocks are located the Court
would have to consider what influence these maritime features might
have on the course of that line. To plot that line the Court would first
have to determine which State has sovereignty over the islands and rocks
in the disputed area. The Court is bound to do so whether or not a for-
mal claim has been made in this respect. Thus the claim relating to sov-
ereignty is implicit in and arises directly out of the question which is the
subject-matter of Nicaragua’s Application, namely the delimitation of
the disputed areas of the territorial sea, continental shelf and exclusive
economic zone.
   115. In the light of the foregoing, the Court concludes that the Nica-
raguan claim relating to sovereignty over the islands in the maritime area
in dispute is admissible as it is inherent in the original claim relating to
the maritime delimitation between Nicaragua and Honduras in the Car-
ibbean Sea.
   116. In addition, the Court notes that the Respondent has contested
neither the jurisdiction of the Court to entertain the Nicaraguan new
claim regarding the islands, nor its admissibility. Moreover, Honduras,
for its part, observed that the new Nicaraguan claim made “the nature of
the task facing the Court” clearer so that the Court “is asked to decide
both on title to the islands and on the maritime delimitation”. Honduras
further added that as the Court was faced with a dispute over land and
maritime spaces, it “must resolve the question of sovereignty over the
land before it turns to the maritime boundary” (emphasis in the original).
In its final submissions Honduras asked the Court to adjudge and declare
that :
         “The islands Bobel Cay, South Cay, Savanna Cay and Port Royal
      Cay, together with all other islands, cays, rocks, banks and reefs
      claimed by Nicaragua which lie north of the 15th parallel are under
      the sovereignty of the Republic of Honduras.”
  It is for the Court therefore to rule on the claims of the two Parties
with respect to the islands in dispute.

                                   * * *

                          6. THE CRITICAL DATE

   117. In the context of a maritime delimitation dispute or of a dispute
related to sovereignty over land, the significance of a critical date lies in
distinguishing between those acts performed à titre de souverain which
are in principle relevant for the purpose of assessing and validating effec-
tivités, and those acts occurring after such critical date, which are in gen-
eral meaningless for that purpose, having been carried out by a State
which, already having claims to assert in a legal dispute, could have taken

42

698          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


those actions strictly with the aim of buttressing those claims. Thus a
critical date will be the dividing line after which the Parties’ acts become
irrelevant for the purposes of assessing the value of effectivités. As the
Court explained in the Indonesia/Malaysia case,

      “it cannot take into consideration acts having taken place after the
      date on which the dispute between the Parties crystallized unless
      such acts are a normal continuation of prior acts and are not under-
      taken for the purpose of improving the legal position of the Party
      which relies on them” (Sovereignty over Pulau Ligitan and Pulau
      Sipadan (Indonesia/Malaysia), Judgment, I.C.J. Reports 2002,
      p. 682, para. 135).

                                     *
   118. Honduras contends that there are two disputes, albeit related :
one as to whether Nicaragua or Honduras has title to the disputed
islands ; and the other as to whether the 15th parallel represents the cur-
rent maritime frontier between the Parties. Nicaragua perceives it as a
single dispute.
   119. Honduras observes that in respect of the dispute concerning sov-
ereignty over the maritime features in the disputed area there “may be
more than one critical date”. Thus, “[t]o the extent that the issue of title
turns on the application of uti possidetis”, the critical date would be
1821 — the date of independence of Honduras and Nicaragua from
Spain. For the purposes of post-colonial effectivités, Honduras argues
that the critical date “is obviously much later” and cannot be “earlier
than the date of the filing of the Memorial — 21 March 2001 — since this
was the first time that Nicaragua asserted that it had title to the islands”.

  120. With regard to the dispute over the maritime boundary, Hondu-
ras maintains that 1979, when the Sandinista Government came to power,
constitutes the critical date, as up to that date “Nicaragua never showed
the slightest interest in the cays and islands north of the 15th parallel”.
According to Honduras, once in power in 1979 the new Government
launched “a campaign of prolonged harassment against Honduran fish-
ing vessels north of the 15th parallel”.

   121. For Nicaragua, the critical date is 1977, when the Parties initiated
negotiations on maritime delimitation, following an exchange of letters
by the two Governments. Nicaragua asserts that the dispute over the
maritime boundary, by implication, encompasses the dispute over the
islands within the relevant area and therefore the critical date for both
disputes coincides.

  122. Honduras dismisses Nicaragua’s alleged critical date of 1977 for
the purposes of the dispute over the islands, since the diplomatic corre-

43

699           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


spondence exchanged by the two countries makes no mention of those
maritime features. Honduras further argues that the 1977 exchange of let-
ters, and Honduras’s acceptance of the invitation “to initiate conversa-
tions leading to a definitive marine and sub-marine delimitation between
Nicaragua and Honduras in the Atlantic and Caribbean Sea zones” did
not mark the “crystallization of any dispute as no conflicting claims were
raised at that time”.

                                        *
   123. The Court considers that in cases where there exist two inter-
related disputes, as in the present case, there is not necessarily a single criti-
cal date and that date may be different in the two disputes. For these
reasons, the Court finds it necessary to distinguish two different critical
dates which are to be applied to two different circumstances. One critical
date concerns the attribution of sovereignty over the islands to one of the
two contending States. The other critical date is related to the issue of
delimitation of the disputed maritime area.
   124. Rule by the Spanish Crown ended in 1821. An issue before the
Court is any applicability of the uti possidetis juris principle to title to the
islands and also to the establishment of a maritime boundary. This issue
will be addressed, by reference to the specific circumstances of the present
case, in sections 7.2 and 8.1.1. In the absence of any title based on the uti
possidetis juris principle, the Court will seek to establish an alternative
title to the islands arising out of effectivités in the post-colonial era. It
will also seek to ascertain whether there existed a tacit agreement as to
the maritime boundary during the same period. For these purposes, it
will be necessary to determine critical dates by reference to the moment at
which the two disputes crystallized.

   125. It would be unfounded to set 1906 as the critical date on the basis
that it was that year that the King of Spain delivered his Arbitral Award.
It must be remembered that the Award dealt only with the land boundary
between Nicaragua and Honduras. In contrast, the Court is called upon
in the present case to delimit the maritime boundary between those two
countries and to determine the sovereignty over the islands in dispute.
   126. The Court reiterates that maritime rights derive from the coastal
State’s sovereignty over the land, a principle which can be summarized as
“the land dominates the sea” (see paragraph 113 above). Following this
approach, sovereignty over the islands needs to be determined prior to
and independently from maritime delimitation.

   127. As regards title to the islands in question, at the time of filing its
Application, Nicaragua did not make to the Court any claim of title to
the islands north of the 15th parallel. It was only in its Memorial of
21 March 2001 that Nicaragua for the first time made reference to the
islands, without providing any basis for a legal claim, stating only that,

44

700         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


“[i]n the absence of the adoption of a bisector delimitation by the Court,
Nicaragua reserves the sovereign rights appurtenant to all the islets and
rocks claimed by Nicaragua in the disputed area”. Yet in the submissions
contained in the Nicaraguan Memorial, there is no claim to the islands in
dispute. The same is true in the case of the submissions in the Nicaraguan
Reply. It is only in its final submissions, at the end of the oral proceed-
ings, that Nicaragua asks the Court “to decide the question of sover-
eignty over the islands and cays within the area in dispute”.


   128. The question of the admissibility of this late submission is dealt
with above at paragraphs 104 to 116.
   129. With regard to the dispute over the islands, the Court considers
2001 as the critical date, since it was only in its Memorial filed in 2001
that Nicaragua expressly reserved “the sovereign rights appurtenant to
all the islets and rocks claimed by Nicaragua in the disputed area”.
   130. With regard to the dispute concerning the maritime delimitation,
the Court finds that the exchange of letters of 1977 did not mark the
point at which the dispute crystallized, according to the well-established
definition of a dispute set down by the Permanent Court of International
Justice, namely that “[a] dispute is a disagreement on a point of law or
fact, a conflict of legal views or of interests between two persons” (Mav-
rommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
Series A, No. 2, p. 11). No claims or counter-claims were articulated by
the two Parties at the time and the suggested process of negotiations
came to nought.
   131. In determining the critical date for the purposes of the dispute
over the delimitation line, the Court notes that on 17 March 1982,
a “Honduran vessel . . . was fishing . . . in waters under Honduran
jurisdiction, when it was captured by a Nicaraguan patrol boat after
cannon fire, and taken . . . to a Nicaraguan port”, according to an
official letter from Honduras. On 21 March 1982, two Nicaraguan coast-
guard vessels captured four Honduran fishing vessels in the area
of Bobel and Media Luna Cays. On 23 March 1982, Honduras sent
a formal protest, stating that the Nicaraguan patrols had “penetrated
as far as Bobel and Media Luna Cays, 16 miles North of parallel 15”,
which “has been traditionally recognised by both countries to be the
dividing line in the Atlantic”. On 14 April 1982, Nicaragua denied the
existence of such a traditional line. Honduras for its part emphasized
that while indeed the frontier had not been “legally delimited”, at the
same time “it [could not] be denied that there exists, or at least there
used to exist, a traditionally accepted line, which is that which
corresponds to the parallel which crosses Cape Gracias a Dios”.
It added that the existence of this traditionally accepted line was
the only explanation for long undisturbed relations on the border
and it was only in recent times that border incidents had begun to
occur. In the view of the Court, it is from the time of these two

45

701           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


incidents that a dispute as to the maritime delimitation could be said to
exist.

                                    * * *

                     7. SOVEREIGNTY OVER THE ISLANDS
 132. The Court will now address the question of sovereignty over
maritime features in the disputed area of the Caribbean Sea.


                                    *   *
            7.1. The Maritime Features in the Area in Dispute
   133. It is commonly recognized that when the Central American States
became independent in 1821, none of the islands adjacent to these States
was terra nullius ; the new States asserted sovereign titles over all the ter-
ritories that had been under Spanish dominion. Their title was based on
succession to all former Spanish colonial possessions. As explained in the
decision rendered on 24 March 1922 by the Swiss Federal Council, which
acted as arbitrator in the Frontier Dispute between Colombia and Ven-
ezuela case
      “while there might exist many regions which had never been occupied
      by the Spaniards and many unexplored . . ., these regions were
      reputed to belong in law to whichever of the Republics succeeded to
      the Spanish Province to which these territories were attached by virtue
      of the old Royal Ordinances of the Spanish mother country. These
      territories, although not occupied in fact, were by common consent
      deemed as occupied in law from the first hour by the newly created
      Republic . . .” (United Nations, Reports of International Arbitral
      Awards (RIAA), Vol. I, p. 228.) [Translation by the Registry.]
   134. But if there was to be no territory without a master, within the
vast spatial expanses of the Spanish Crown not every single piece of land
had a definitive identification or had been attached to a specific admin-
istrative colonial authority. In the words of an Arbitral Award rendered
on 23 January 1933 by the Special Boundary Tribunal constituted by the
Treaty of Arbitration between Guatemala and Honduras, this was due to
“the lack of trustworthy information during colonial times” because
“much of this territory was unexplored”. In consequence,

      “not only had boundaries of jurisdiction not been fixed with preci-
      sion by the Crown, but there were great areas in which there had
      been no effort to assert any semblance of administrative authority”
      (RIAA, Vol. II, p. 1325).


46

702          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   135. Given the dual nature of the present case — a maritime delimita-
tion and a determination of sovereignty over islands situated in the mari-
time area in dispute — and taking into account the principle that the
“land dominates the sea” (see paragraph 113 above), the legal nature of
the land features in the disputed area must be assessed at the outset.

   136. There are four relevant cays involved, Bobel Cay, Savanna Cay,
Port Royal Cay and South Cay. All of these cays are located outside the
territorial sea of the mainland of both Nicaragua and Honduras. They lie
to the south of the bisector line advanced by the Applicant as the delimi-
tation line, and to the north of the 15th parallel claimed by the Respon-
dent as the delimitation line. In addition to these four main cays, there
are a number of smaller islets, cays and reefs in the same area, of which
the physical status (such as whether they are completely submerged
below sea level, either permanently or at high tide), and consequently
their legal status (for the purposes of the application of Articles 6, 13 or
121 of UNCLOS) are not clear.
   137. The Court notes that the Parties do not dispute the fact that
Bobel Cay, Savanna Cay, Port Royal Cay and South Cay remain above
water at high tide. They thus fall within the definition and régime of
islands under Article 121 of UNCLOS (to which Nicaragua and Hondu-
ras are both parties). Therefore these four features will hereinafter be
referred to as islands.
   The Court further notes that the Parties do not claim for these islands
any maritime areas beyond the territorial sea (the question of the breadth
of territorial sea around these islands will be dealt with below, see para-
graph 302).
   138. With the exception of these four islands, there seems to be an
insufficiency in the information which the Court would require in order
to identify a number of the other maritime features in the disputed area.
In this regard, little assistance was provided in the written and oral pro-
cedures to define with the necessary precision the other “features” in
respect of which the Parties are asking the Court to decide the question
of territorial sovereignty.
   139. In its final submissions, although Nicaragua requests the Court to
decide the question of sovereignty over the islands and cays within the
area in dispute, it does not there identify these features by name. Instead,
it resorts to the use of a description in general terms, referring to “the
islands and cays within the area in dispute”. The Applicant does not list
the islands and cays nor does it specify the legal characterization of these
features. Although at moments in the past Nicaragua has laid claim to
maritime areas up to the 17th parallel, in the context of the pleadings in
the present case, the “area in dispute” should be understood to refer to
the maritime area lying between the 15th parallel and the bisector line
which Nicaragua claims as the maritime boundary (see paragraphs 19
and 83 above).
   140. Honduras is more specific in its final submissions but only in that

47

703           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


it explicitly names the four features which it has called islands from the
very beginning and over which it claims sovereignty : Bobel Cay,
Savanna Cay, Port Royal Cay and South Cay. But then it uses a diffuse
and indeterminate description : “together with all other islands, cays,
rocks, banks and reefs claimed by Nicaragua which lie north of the
15th parallel”. The problem with such a request is that, as stated above,
Nicaragua does not specify in its final submissions “the islands and cays
within the area in dispute” and, additionally, does not claim any “rocks,
banks and reefs”.

  141. In this connection, the Court notes that features which are not
permanently above water, and which lie outside of a State’s territorial
waters, should be distinguished from islands. As to the question of
appropriation, in the case concerning Maritime Delimitation and Terri-
torial Questions between Qatar and Bahrain (Qatar v. Bahrain), the
Court observed that it was not
      “aware of a uniform and widespread State practice which might
      have given rise to a customary rule which unequivocally permits or
      excludes appropriation of low-tide elevations” (Maritime Delimita-
      tion and Territorial Questions between Qatar and Bahrain (Qatar v.
      Bahrain), Merits, Judgment, I.C.J. Reports 2001, p. 102, para. 205).

  However, it added that :
         “The few existing rules do not justify a general assumption that
      low-tide elevations are territory in the same sense as islands. It has
      never been disputed that islands constitute terra firma, and are sub-
      ject to the rules and principles of territorial acquisition ; the differ-
      ence in effects which the law of the sea attributes to islands and low-
      tide elevations is considerable. It is thus not established that in the
      absence of other rules and legal principles, low-tide elevations can,
      from the viewpoint of the acquisition of sovereignty, be fully assimi-
      lated with islands or other land territory.” (Ibid., para. 206.)


The Court also recalled “the rule that a low-tide elevation which is situ-
ated beyond the limits of the territorial sea does not have a territorial sea
of its own” (ibid., para. 207).
   142. Additionally, in the case of those features that do not qualify as
islands according to UNCLOS because they are not permanently above
water at high tide, there was little further to be found in the pleadings
addressing this matter.
   143. During the proceedings, two other cays were mentioned : Log-
wood Cay (also called Palo de Campeche) and Media Luna Cay. In
response to a question put by Judge ad hoc Gaja to the Parties in the
course of the oral proceedings as to whether these cays would qualify as

48

704          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


islands within the meaning of Article 121, paragraph 1, of UNCLOS, the
Parties have stated that Media Luna Cay is now submerged and thus that
it is no longer an island. Uncertainty prevails in the case of Logwood Cay’s
current condition : according to Honduras it remains above water (though
only slightly) at high tide ; according to Nicaragua, it is completely sub-
merged at high tide.
    144. Given all these circumstances, the Court is not in a position to
make a determinative finding on the maritime features in the area in dis-
pute other than the four islands referred to in paragraph 137. The Court
thus regards it as appropriate to pronounce only upon the question of
sovereignty over Bobel Cay, Savanna Cay, Port Royal Cay and
South Cay.
    145. A claim was also made during the oral proceedings by each Party
to an island in an entirely different location, namely, the island in the
mouth of the River Coco. For the last century the unstable nature of the
river mouth has meant that larger islands are liable to join their nearer
bank and the future of smaller islands is uncertain. Because of the chang-
ing conditions of the area, the Court makes no finding as to sovereign
title over islands in the mouth of the River Coco.


                                    *   *
      7.2. The Uti Possidetis Juris Principle and Sovereignty over
                        the Islands in Dispute
  146. The Court observes that the principle of uti possidetis juris has
been relied on by Honduras as the basis of sovereignty over the islands in
dispute. This is contested by Nicaragua which asserts that sovereignty
over the islands cannot be attributed to one or the other Party on the
basis of this principle.
  147. Honduras argues that the uti possidetis juris principle embedded
in the Gámez-Bonilla Treaty and confirmed by the 1906 Award of the
King of Spain and by the 1960 Judgment of the Court is applicable as
between Honduras and Nicaragua, not only to their mainland territory,
but also to the maritime area off the coast of the two countries which is
now the subject of dispute for delimitation, together with the islands in
the disputed area. Honduras adds that the line established as the line of
maritime delimitation on the basis of the uti possidetis juris principle is
the line that begins along the 15th parallel.

  148. Honduras argues that because of the Royal Decree of 17 Decem-
ber 1760 which established that Spanish territorial waters extended for
6 nautical miles, Nicaragua and Honduras succeeded in 1821 not only to
their mainland territory but also to islands and a maritime area extending
6 miles [RH, para. 3.16]. With respect to sovereignty over the islands in
dispute by virtue of the principle of uti possidetis juris, Honduras relies in

49

705          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the first place on the Royal Warrant of 23 August 1745 which established
two military jurisdictions within the Captaincy-General of Guatemala,
one running from the Yucatán Peninsula to Cape Gracias a Dios and the
other from Cape Gracias a Dios down to but not including the Cha-
gres River. The northern jurisdiction appertained to Honduras and the
southern to Nicaragua. Honduras further refers to the Royal Decree of
20 November 1803, according to which “the Islands of San Andrés and
the part of the Mosquito Coast from Cape Gracias a Dios inclusive to
the Chagres River, shall be separated from the Captaincy-General of
Guatemala and become dependent on the Vice Royalty of Santa Fé”.
Honduras contends that this Decree shows that the islands and waters
north of Cape Gracias a Dios corresponded to the military and maritime
jurisdiction of the Captaincy-General of Guatemala while the islands and
waters south of the Cape corresponded to the Vice-Royalty of Santa Fé.
Finally, Honduras maintains that before independence, the Government
of Honduras exercised jurisdiction north of Cape Gracias a Dios, while
the General Command of Nicaragua exercised jurisdiction south of the
Cape.
   149. Honduras claims that the 1850 Treaty between Spain and Nica-
ragua and the 1866 Treaty between Spain and Honduras respectively rec-
ognized the sovereignty of Nicaragua and Honduras over their mainland
territories and adjacent islands that lie along their coasts. Honduras sub-
mits that the islands in dispute were closer to Honduras’s coast than to
any other part of the former Spanish empire. Honduras also notes that
the existence of these islands was certainly known at the time of the inde-
pendence of the Central American States, as maps dating to that period
show the islands in dispute, such as, for example, an 1801 chart compris-
ing the coasts of Yucatán, Mosquitos and Honduras.


                                     *
   150. Nicaragua does not deny that the principle of uti possidetis juris
may have relevance in establishing sovereignty over insular possessions,
but it contends that the principle is not applicable in the current case, “as
there is no evidence that the King of Spain attributed the dozens of Lil-
liputian cays, many of them not even having a name, to one or other of
the provinces of the Captaincy-General of Guatemala”. According to
Nicaragua, the territorial sea fell at the time under the exclusive jurisdic-
tion of the Spanish authorities in Madrid, and not under the control of
the local authorities. Nicaragua argues that no documentary evidence
supports the title of either Nicaragua or Honduras to the islands on the
basis of the uti possidetis juris of 1821, which, according to Nicaragua, is
unsurprising given their lack of economic or strategic significance. Nica-
ragua further argues that, in the absence of such evidence, the remaining
consideration is “the location of the islets in dispute in relation to other
territories of the states concerned”. According to Nicaragua, however, at

50

706           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the time of independence this principle of proximity operated not to the
benefit of Honduras or Nicaragua, but rather to the benefit of the Cap-
taincy-General of Guatemala which exercised direct jurisdiction over the
settlements on the Mosquito Coast. In any event, Nicaragua claims that
the islands are more proximate to Nicaragua’s Edinburgh Cay than to
any Honduran territory.

                                         *
   151. The Court has recognized that “the principle of uti possidetis has
kept its place among the most important legal principles” regarding ter-
ritorial title and boundary delimitation at the moment of decolonization
(Frontier Dispute (Burkina Faso/Republic of Mali), Judgment, I.C.J.
Reports 1986, p. 567, para. 26). In that case, the Chamber of the Court
found that it
      “cannot disregard the principle of uti possidetis juris, the application
      of which gives rise to this respect of intangibility of frontiers . . . It is
      a general principle, which is logically connected with the phenom-
      enon of the obtaining of independence, wherever it occurs. Its obvi-
      ous purpose is to prevent the independence and stability of new
      States being endangered by fratricidal struggles provoked by the
      challenging of frontiers following the withdrawal of the administer-
      ing power.” (Ibid., p. 565, para. 20.)
   152. In that same Judgment, the Chamber of the Court examined dif-
ferent aspects of the uti possidetis juris principle. One such aspect
      “is found in the pre-eminence accorded to legal title over effective
      possession as a basis of sovereignty. Its purpose, at the time of the
      achievement of independence by the former Spanish colonies of
      America, was to scotch any designs which non-American colonizing
      powers might have on regions which had been assigned by the
      former metropolitan State to one division or another, but which
      were still uninhabited or unexplored.” (Ibid., p. 566, para. 23.)
  153. According to the Judgment of the Chamber of the Court :
         “The essence of the principle lies in its primary aim of securing
      respect for the territorial boundaries at the moment when independ-
      ence is achieved. Such territorial boundaries might be no more than
      delimitations between different administrative divisions or colonies
      all subject to the same sovereign. In that case, the application of the
      principle of uti possidetis resulted in administrative boundaries being
      transformed into international frontiers in the full sense of the
      term.” (Ibid.)
  154. It is beyond doubt that the uti possidetis juris principle is appli-
cable to the question of territorial delimitation between Nicaragua and
Honduras, both former Spanish colonial provinces. During the nine-

51

707          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


teenth century, negotiations aimed at determining the territorial bound-
ary between Nicaragua and Honduras culminated in the conclusion of
the Gámez-Bonilla Treaty of 7 October 1894, in which both States agreed
in Article II, paragraph 3, that “each Republic [was] owner of the terri-
tory which at the date of independence constituted, respectively, the
provinces of Honduras and Nicaragua”. The terms of the Award of the
King of Spain of 1906, based specifically on the principle of uti possidetis
juris as established in Article II, paragraph 3, of the Gámez-Bonilla
Treaty, defined the territorial boundary between the two countries with
regard to the disputed portions of land, i.e. from Portillo de Teotecacinte
to the Atlantic Coast. The validity and binding force of the 1906 Award
have been confirmed by this Court in its 1960 Judgment and both Parties
to the present dispute accept the Award as legally binding.


                                       *
   155. The Court now turns from the question of territorial title settled
in 1906 to the question currently before it of sovereignty over the islands.

   156. The Court begins by observing that uti possidetis juris may, in
principle, apply to offshore possessions and maritime spaces (Land,
Island and Maritime Frontier Dispute (El Salvador/Honduras : Nicara-
gua intervening), Judgment, I.C.J. Reports 1992, p. 558, para. 333 ;
p. 589, para. 386).
   157. It is well established that “a key aspect of the principle [of uti pos-
sidetis juris] is the denial of the possibility of terra nullius” (ibid., p. 387,
para. 42). However, that dictum cannot bring within the territory of suc-
cessor States islands not shown to be subject to Spanish colonial rule, nor
ipso facto render as “attributed”, islands which have no connection with
the mainland coast concerned. Even if both Parties in this case agree that
there is no question of the islands concerned being res nullius, necessary
legal questions remain to be answered.


   158. The Court observes that the mere invocation of the principle of
uti possidetis juris does not of itself provide a clear answer as to sover-
eignty over the disputed islands. If the islands are not terra nullius, as
both Parties acknowledge and as is generally recognized, it must be
assumed that they had been under the rule of the Spanish Crown. How-
ever, it does not necessarily follow that the successor to the disputed
islands could only be Honduras, being the only State formally to
have claimed such status. The Court recalls that uti possidetis juris
presupposes the existence of a delimitation of territory between
the colonial provinces concerned having been effected by the central col-
onial authorities. Thus in order to apply the principle of uti
possidetis juris to the islands in dispute it must be shown that the

52

708           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Spanish Crown had allocated them to one or the other of its colonial
provinces.

                                       *
   159. The Court accordingly now turns to the issue of whether there is
convincing evidence which would allow it to determine whether and to
which of the colonial provinces of the former Spanish America the
islands in question had been attributed, bearing in mind the fact that
these islands had at that time no particular strategic, economic or mili-
tary significance. If indeed any such attribution were to be established,
depending on whose administrative authority the islands would have
fallen under during colonial rule, the disputed islands would subse-
quently have come under the sovereignty of either Honduras or Nicara-
gua at the time they became independent States in 1821.

  160. In the case concerning the Land, Island and Maritime Frontier
Dispute (El Salvador/Honduras : Nicaragua intervening), the Chamber
of the Court, in its 1992 Judgment, found it necessary to consider
whether it was “possible to establish the appurtenance in 1821 of each
disputed island to one or the other of the various administrative units of
the Spanish colonial structure in Central America”. The conclusions of
the Chamber are applicable to the present case :
         “In the case of the islands, there are no land titles of the kind
      which the Chamber has taken into account in order to reconstruct
      the limits of the uti possidetis juris on the mainland ; and the legis-
      lative and administrative texts are confused and conflicting. The
      attribution of individual islands to the territorial administrative divi-
      sions of the Spanish colonial system, for the purposes of their alloca-
      tion to the one or the other newly-independent State, may well have
      been a matter of some doubt and difficulty, judging by the evidence
      and information submitted. It should be recalled that when the prin-
      ciple of the uti possidetis juris is involved, the jus referred to is not
      international law but the constitutional or administrative law of the
      pre-independence sovereign, in this case Spanish colonial law ; and it
      is perfectly possible that that law itself gave no clear and definitive
      answer to the appurtenance of marginal areas, or sparsely populated
      areas of minimal economic significance.” (Land, Island and Maritime
      Frontier Dispute (El Salvador/Honduras : Nicaragua intervening),
      Judgment, I.C.J. Reports 1992, pp. 558-559, para. 333.)

   161. The Parties have not produced documentary or other evidence
from the pre-independence era which explicitly refers to the islands. The
Court further observes that proximity as such is not necessarily determi-
native of legal title. The information provided by the Parties on the colo-
nial administration of Central America by Spain does not allow for cer-

53

709          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


tainty as to whether one entity (the Captaincy-General of Guatemala), or
two subordinate entities (the Government of Honduras and the General
Command of Nicaragua), exercised administration over the insular terri-
tories of Honduras and Nicaragua at that time. Until 1803 Nicaragua
and Honduras were part of the Captaincy-General of Guatemala. On
balance, the evidence presented in this case would seem to suggest that
the Captaincy-General of Guatemala probably exercised jurisdiction over
the areas north and south of Cape Gracias a Dios until 1803 when the
Vice-Royalty of Santa Fé gained control over the part of the Mosquito
Coast running south from Cape Gracias a Dios by virtue of the Royal
Decree of that year (see also I.C.J. Pleadings, Arbitral Award Made by
the King of Spain on 23 December 1906 (Honduras v. Nicaragua), Vol. I,
pp. 19-22).


   162. Unlike the land territory where the administrative boundary
between different provinces was more or less clearly demarcated, it is
apparent that there was no clear-cut demarcation with regard to islands
in general. This seems all the more so with regard to the islands in ques-
tion, since they must have been scarcely inhabited, if at all, and possessed
no natural resources to speak of for exploitation, except for fishing in the
surrounding maritime area.
   163. The Court observes that the Captaincy-General of Guatemala
may well have had control over land and insular territories adjacent to
coasts in order to provide security, prevent smuggling and undertake
other measures to ensure the protection of the interests of the Spanish
Crown. However there is no evidence to suggest that the islands in ques-
tion played any role in the fulfilment of any of these strategic aims. All of
those islands lie at some distance from the mouth of the River Coco.
Savanna Cay is about 28 miles away, South Cay is some 41 miles,
Bobel Cay is 27 miles and Port Royal Cay is 32 miles. Notwithstanding
the historical and continuing importance of the uti possidetis juris prin-
ciple, so closely associated with Latin American decolonization, it cannot
in this case be said that the application of this principle to these small
islands, located considerably offshore and not obviously adjacent to the
mainland coast of Nicaragua or Honduras, would settle the issue of sov-
ereignty over them.

   164. With regard to the adjacency argument, the Court notes that the
independence treaties concluded by Nicaragua and Honduras with Spain
(see paragraphs 34 and 35 above) refer to adjacency with respect to main-
land coasts rather than to offshore islands. Nicaragua’s argument that
the islands in dispute are closer to Edinburgh Cay, which belongs to
Nicaragua, cannot therefore be accepted. While the Court does not rely
on adjacency in reaching its findings, it observes that, in any event, the
islands in dispute appear to be in fact closer to the coast of Honduras
than to the coast of Nicaragua.

54

710           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


  165. Having concluded that the question of sovereignty over the islands
in dispute cannot be resolved on the above basis, the Court will now
ascertain whether there were relevant effectivités during the colonial
period. This test of “colonial effectivités” has been defined as
      “the conduct of the administrative authorities as proof of the effec-
      tive exercise of territorial jurisdiction in the region during the col-
      onial period” (Frontier Dispute (Burkina Faso/Republic of Mali),
      Judgment, I.C.J. Reports 1986, p. 586, para. 63 ; Frontier Dispute
      (Benin/Niger), Judgment, I.C.J. Reports 2005, p. 120, para. 47).
In the present case, information about such conduct by the colonial
administrative authorities is lacking. This may be due to the fact that :
         “The territory of each Party had belonged to the Crown of Spain.
      The ownership of the Spanish monarch had been absolute. In fact
      and law, the Spanish monarch had been in possession of all the ter-
      ritory of each. Prior to independence, each colonial entity being sim-
      ply a unit of administration in all respects subject to the Spanish
      King, there was no possession in fact or law, in a political sense,
      independent of his possession. The only possession of either colonial
      entity before independence was such as could be ascribed to it by
      virtue of the administrative authority it enjoyed. The concept of ‘uti
      possidetis of 1821’ thus necessarily refers to an administrative con-
      trol which rested on the will of the Spanish Crown. For the purpose
      of drawing the line of ‘uti possidetis of 1821’, we must look to the
      existence of that administrative control . . .

         [P]articular difficulties are encountered in drawing the line of ‘uti
      possidetis of 1821’, by reason of the lack of trustworthy information
      during colonial times with respect to a large part of the territory in
      dispute. Much of this territory was unexplored. Other parts which
      had occasionally been visited were but vaguely known. In conse-
      quence, not only had boundaries of jurisdiction not been fixed with
      precision by the Crown, but there were great areas in which there
      had been no effort to assert any semblance of administrative author-
      ity.” (Arbitral Award rendered on 23 January 1933 by the Special
      Boundary Tribunal constituted by the Treaty of Arbitration between
      Guatemala and Honduras, RIAA, Vol. II, pp. 1324-1325.)

   166. The Court considers that, given the location of the disputed
islands and the lack of any particular economic or strategic significance
of these islands at the time, there were no colonial effectivités in relation
to them. Thus the Court can neither found nor confirm on this basis a
title to territory over the islands in question.

  167. In light of the above considerations the Court concludes that the
principle of uti possidetis affords inadequate assistance in determining

55

711          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


sovereignty over these islands because nothing clearly indicates whether
the islands were attributed to the colonial provinces of Nicaragua or of
Honduras prior to or upon independence. Neither can such attribution
be discerned in the King of Spain’s Arbitral Award of 1906. Equally, the
Court has been presented with no evidence as to colonial effectivités in
respect of these islands. Thus it has not been established that either Hon-
duras or Nicaragua had title to these islands by virtue of uti possidetis.


                                    *       *
           7.3. Post-colonial Effectivités and Sovereignty over
                           the Disputed Islands
  168. The Court will now examine the evidence submitted on post-
colonial effectivités in determining sovereignty over the islands in dispute.


                                        *
   169. Honduras states that in the event that the Court were to reject its
claim to original title to the islands derived from uti possidetis juris and
confirmed by post-colonial effectivités, then the matter would have to be
decided “by examining which of the two States has made out a superior
claim based upon the actual exercise or display of authorities over the
islands, coupled with the necessary sovereign intent”. Honduras contends
that in this case it is evident that through its effectivités it has made out
a superior claim compared to Nicaragua, which has offered no evidence
of effectivités.
   170. Honduras has produced a number of arguments and evidence
aimed at demonstrating the existence of such effectivités — including acts
of legislative and administrative control, the application of Honduran
civil and criminal law to the disputed islands, the regulation of immigra-
tion, fishing activities carried out from the islands, naval patrols, the oil
concession practice of Honduras and public works.

   171. For its part, Nicaragua states that the effectivités invoked by
Honduras cannot displace Nicaragua’s original title over the islands
based on adjacency. Making reference to the case concerning the Frontier
Dispute (Burkina Faso/Republic of Mali), Nicaragua maintains that it is
only “[i]n the event that the effectivité does not co-exist with any legal
title [that] it must invariably be taken into consideration” (I.C.J. Reports
1986, p. 587, para. 63). With regard to its own effectivités, Nicaragua
argues that the exercise of its own sovereignty “over the maritime area in
dispute including the cays, is attested to by the question of the turtle fish-
eries negotiations and agreements with Great Britain that began in the
nineteenth century and were still ongoing in the 1960s”. Nicaragua

56

712           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


further claims that in the 1970s “only Nicaragua was policing fishing
activities in the area around the cays south of the Main Cape Channel
and further to the east and north-east”.


                                      *
  172. A sovereign title may be inferred from the effective exercise of
powers appertaining to the authority of the State over a given territory.
To sustain a claim of sovereignty on that basis, a number of conditions
must be proven conclusively. As described by the Permanent Court of
International Justice
      “a claim to sovereignty based not upon some particular act or title
      such as a treaty of cession but merely upon continued display of
      authority, involves two elements each of which must be shown to
      exist : the intention and will to act as sovereign, and some actual
      exercise or display of such authority” (Legal Status of Eastern
      Greenland, Judgment, 1933, P.C.I.J., Series A/B, No. 53, pp. 45-46).

   173. An additional element established by the Permanent Court of
International Justice in the Legal Status of Eastern Greenland case is
“the extent to which sovereignty is also claimed by some other Power”
(ibid., p. 46). The exercise of sovereign rights must also have a certain
dimension proportionate to the nature of the case. In its Judgment in the
Eastern Greenland case, the Court stated that :

         “It is impossible to read the record of the decisions in cases as to
      territorial sovereignty without observing that in many cases the tri-
      bunal has been satisfied with very little in the way of the actual exer-
      cise of sovereign rights, provided that the other State could not
      make out a superior claim. This is particularly true in the case of
      claims to sovereignty over areas in thinly populated or unsettled
      countries.” (Ibid.)

  174. Sovereignty over minor maritime features, such as the islands in
dispute between Honduras and Nicaragua, may therefore be established
on the basis of a relatively modest display of State powers in terms of
quality and quantity. In the Indonesia/Malaysia case, the Court indicated
that
      “in the case of very small islands which are uninhabited or not per-
      manently inhabited — like Ligitan and Sipadan, which have been of
      little economic importance (at least until recently) — effectivités will
      indeed generally be scarce” (Sovereignty over Pulau Ligitan and
      Pulau Sipadan (Indonesia/Malaysia), Judgment, I.C.J. Reports
      2002, p. 682, para. 134).

57

713           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


The Court further specified
      “it can only consider those acts as constituting a relevant display of
      authority which leave no doubt as to their specific reference to the
      islands in dispute as such. Regulations or administrative acts of a
      general nature can therefore be taken as effectivités with regard to
      Ligitan and Sipadan only if it is clear from their terms or their
      effects that they pertained to these two islands.” (Sovereignty over
      Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia), Judgment,
      I.C.J. Reports 2002), pp. 682-683, para. 136.)

   175. In keeping with this approach in the Indonesia/Malaysia case, the
Court will examine whether in the present case the activities relied on by
the contending Parties show a relevant display of sovereign authority
despite being “modest in number” (ibid., p. 685, para. 148). It will also be
important to determine in this case whether these activities “cover a con-
siderable period of time and show a pattern revealing an intention to
exercise State functions in respect of the two islands in the context of the
administration of a wider range of islands” (ibid.).


                                     *
   176. The Court will now consider the different categories of effectiv-
ités presented by the Parties.
   177. Legislative and administrative control. Honduras claims it has
exercised legislative and administrative control over the islands and pro-
vides a number of arguments in support of this proposition. Nicaragua
does not seek to prove its own exercise of legislative and administrative
control over the islands but instead argues that Honduras’s evidence is
insufficient.
   178. Honduras’s claim is based on the text of its Constitutions and of
its Agrarian Law of 1936. The three Constitutions (1957, 1965, 1982) list
islands which belong to Honduras, referring by name to a number of
islands located in the Atlantic, including among others the cays of Falso,
Gracias a Dios, Palo de Campeche “and all others located in the Atlan-
tic, which historically, juridically and geographically (only the 1982 Con-
stitution uses the term geographically) belong to it”. The 1982 Constitu-
tion adds, by name, the cays of Media Luna and also Rosalind and
Serranilla.
   179. Under the title “Right of the State”, the Honduran Agrarian Law
of 1936 lists a number of cays that “belong to Honduras”, “including
Palo de Campeche” by name, and “others situated in the Atlantic Ocean”.
However, none of the Constitutions nor the Agrarian Law make explicit
reference to the islands and cays in dispute. Honduras nonetheless states
that the reference to Palo de Campeche and the other islands in the
Atlantic should be taken to include the adjacent islands in dispute.

58

714           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   180. Nicaragua counters the Honduran legislative evidence on the
grounds that it does not make any specific mention either of the area in
dispute or of any intention to regulate activity on the islands. Nicaragua
states that it therefore had “had no reason to protest” as the Honduran
laws
      “have no relevance to the matter of maritime delimitation, not only
      because of their dates (those after 1977) but because of their content,
      which regulates matters within areas of Honduran sovereignty and
      jurisdiction with no specific mention of the islands”.

   181. The Court, noting that there is no reference to the four islands in
dispute in the various Honduran Constitutions and in the Agrarian Law,
further notes that there is no evidence that Honduras applied these legal
instruments to the islands in any specific manner. The Court therefore
finds that the Honduran claim that it had legislative and administrative
control over the islands is not convincing.

   182. Application and enforcement of criminal and civil law. Honduras
also claims that its civil law has been applied and enforced by it in the
disputed area, and provides various examples. It asserts that accidents in
the area, usually involving divers, have long been reported to Honduras,
rather than to Nicaraguan authorities. It claims that “the Honduran
courts hear those cases because the accidents are treated as having
occurred in the territory of Honduras”. Honduras provides excerpts from
four labour complaints, of which three were filed before the Labour
Court of Puerto Lempira and one was filed before a court of Roatan
(Bay Islands).
   183. Honduras further claims that its “criminal laws are applied and
enforced before its courts in relation to acts occurring on the islands” and
that a “number of cases of theft and physical assault occurring on
Savanna and Bobel Cays have been dealt with by the Honduran authori-
ties and have reached the courts of Honduras”. It provides an extract
from a decision of the Lower Court of Puerto Lempira, dated 17 April
1997, related to a confiscation of a fibreglass boat which was found aban-
doned in Half Moon Cay. It provides a criminal complaint lodged before
a court of Puerto Lempira stating that six aqualung sets had been stolen
in South Cay from the ship “Mercante” and naming the two potential
perpetrators who are to be summoned for interrogation. Honduras also
places legal significance on a 1993 drug enforcement operation in the area
by Honduras authorities and the United States Drug Enforcement Admin-
istration (DEA). This operation, known as the Satellite Operation Plan,
involved the “conduct [of] reconnaissance operations to identify and
locate, via the taking of aerial photographs, possible targets, areas and
installations used in or connected to drug trafficking on a national scale,
with the aim of neutralising criminal operations involving illicit drug traf-
ficking”. The Plan also provided for “suitably equipped aircraft” to “fly

59

715          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


over the national air space”. A list of “islets and cays” is given in the
Satellite Operation Plan which includes Bobel Cay, South Cay, Half
Moon Cay and Savanna Cay.



   184. Nicaragua challenges the contentions of Honduras but makes no
claim with regard to its own application or enforcement of criminal and
civil law. Nicaragua’s objection is that all the examples adduced by Hon-
duras stem from the 1990s, well after the critical date of 1977 proposed
by Nicaragua. It also argues that the cases illustrated by Honduras may
have been filed in its courts because they concerned Honduran nationals,
not because the incidents took place on Honduran territory.


   185. The Court is of the opinion that the evidence provided by Hon-
duras of the application and enforcement of its criminal and civil laws
does have legal significance in the present case. The fact that a number of
these acts occurred in the 1990s is no obstacle to their relevance as the
Court has found the critical date in relation to the islands to be 2001. The
criminal complaints have relevance because the criminal acts occurred on
the islands in dispute in this case (South Cay and Savanna Cay). The
1993 drug enforcement operation, while not necessarily an example of the
application and enforcement of Honduran criminal law, can well be con-
sidered as an authorization by Honduras to the United States Drug
Enforcement Administration (DEA) granting it the right to fly over the
islands mentioned in the document, which are within the disputed area.
The permit extended by Honduras to the DEA to overfly the “national
air space”, together with the specific mention of the four islands and cays,
may be understood as a sovereign act by a State, amounting to a relevant
effectivité in the area.


   186. Regulation of immigration. Honduras argues that it maintains
immigration records relating to foreign nationals living in Honduras and
that such records “routinely include information on foreigners living on
the islands now claimed by Nicaragua”. By way of example, there is a
Note dated 31 March 1999 addressed by the Regional Agent of Migra-
tion of Puerto Lempira to the General Director of Population and
Migration Policy in Tegucigalpa by which a report is provided. In it there
is a description of the number of huts in the inspected location, the
nationality of persons (including in the case of foreigners details of their
passport number, date of birth and visa expiry date) and the expiry date
of their fishing licences. The information covers Bobel Cay, Savanna Cay,
Port Royal Cay, South Cay and Gorda Cay.



60

716          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   187. The Court notes that there appears to have been substantial
activity with regard to immigration and work-permit related regulation
by Honduras of persons on the islands in 1999 and 2000. There is no evi-
dence of any such regulation before 1999. Correspondence addressed by
the Director of Population and Migration Policy to the Honduran Min-
ister for the Interior regarding immigration movements on the disputed
islands is dated November and December 1999. Honduras also provides
evidence aimed at showing the exercise of regulatory powers on matters
of immigration. In 1999, Honduran authorities visited the four islands
and recorded the details of the foreigners living in South Cay, Port
Royal Cay and Savanna Cay (Bobel Cay was uninhabited at the time,
though it had previously been inhabited). Honduras provides a statement
by a Honduran immigration officer who visited the islands three or four
times from 1997 to 1999. He also accompanied the naval forces during
their patrol of the area around the islands on two occasions. According
to the immigration officer, the Town Hall of Puerto Lempira issues pro-
visional work permits to Jamaican and Nicaraguan nationals and on
occasion nationals of third States living on the islands have apparently
received temporary permits until they obtain legal residence. Honduras
also provides a document extending the visas of three Jamaican nationals
“established in” Savanna Cay and South Cay.



   188. Nicaragua again objects to the evidence of immigration regula-
tory activity by Honduras, claiming that it only dates back to 1999, i.e.
after the critical date.

   189. The Court finds that legal significance is to be attached to the evi-
dence provided by Honduras on the regulation of immigration as proof
of effectivités, notwithstanding that it began only in the late 1990s. The
issuance of work permits and visas to Jamaican and Nicaraguan nation-
als exhibit a regulatory power on the part of Honduras. The visits to the
islands by a Honduran immigration officer entails the exercise of juris-
dictional authority, even if its purpose was to monitor rather than to
regulate immigration on the islands. The time span for these acts of sov-
ereignty is rather short, but then it is only Honduras which has under-
taken measures in the area that can be regarded as acts performed à titre
de souverain. There is no contention by Nicaragua of regulation by itself
of immigration on the disputed islands either before or after the 1990s.



  190. Regulation of fisheries activities. Honduras claims that the bitá-
coras (fishing licences) granted to fishermen are evidence of acts under
governmental authority. It is said that “[m]any of the fishermen who
work these areas and do so pursuant to Honduran-granted licences make

61

717           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


use of the islands. Some of them live on the islands and others just
visit . . .”. Honduras further claims that “[t]o support its conduct on fish-
eries, Honduras put before the Court 28 witness statements. Out of those
28, 24 refer to activities on the cays in sustaining fisheries activities
authorized by Honduras”.

   191. Honduras provides evidence that there are buildings constructed
on Savanna Cay which have been authorized and licensed by the authori-
ties in Puerto Lempira. There is a testimony of a Jamaican national, “a
fisherman by profession, currently living in Savanna Cay”, who states
that : “We have constructed all the buildings existing in the cay. These are
registered in the municipality of Puerto Lempira. All the houses have
been enumerated by the municipality, which commenced to enumerate
them approximately two years ago.” Another Jamaican national, who
states that “for most part of the year [he is] living in Savanna Cay”, also
attests to Jamaicans “[having] constructed all the housing existing in this
cay. These houses have been legally constructed with the consent of the
Honduran authorities.”

  192. Honduras claims that “fishing equipment is stored on South Cay
on the basis of a fishing permit obtained from the local authorities”. A
Mr. Mario Ricardo Dominguez places on record that due to his fishing
activities,
      “he makes use of the installations located in South Cay as from
      [1992] ; the installations in question include a wooden house where
      he stores fishing equipment, such as fishing nets, diving equipment, a
      freezer and an electricity plant . . . in order to conduct his fishing
      equipment he applies for a fishing permit each year from the Fishing
      Inspector of Puerto Lempira and satisfies the appropriate tax ther-
      eon”.
   193. Nicaragua contends that Honduras “does not present any evi-
dence that the regulation of fishing activities by Honduras proves a title
to the islets in dispute” and that Honduras more broadly fails to distin-
guish between activities of relevance to maritime delimitation and to the
establishment of title over the islands.

  194. The Court has stated that, with regard to activities by private per-
sons, these
      “cannot be seen as effectivités if they do not take place on the basis
      of official regulations or under governmental authority” (Sover-
      eignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia),
      Judgment, I.C.J. Reports 2002, p. 683, para. 140).

In that regard, Honduras has presented witness statements to the effect
that Honduras licenses fishing activities around the islands and cays, and

62

718          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


authorizes the construction of buildings on Savanna Cay. Whether the
regulation of fishing activities by Honduras around the islands in dispute
constituted an actual exercise or display of authority in respect of the dis-
puted islands as such is a further question that must be determined.

   195. The Court observes that all the evidence put forward by Hon-
duras concerning fishing activities shows that these activities took place
under Honduran authorization in the waters around the islands, but not
that such fishing took place from the islands themselves. Instead, Hon-
duras provides evidence that it has licensed activities on the islands which
are related to fishing activities, such as the construction of buildings, or
the storage of fishing boats. When looked at as a whole, the Court
believes that the fishing licences, although undesignated as to areas, were
known by the Honduran authorities to have been used for fishing taking
place around the islands ; Honduras authorized the construction of hous-
ing on the islands for purposes related to fishing activities. The Court is
thus of the view that the Honduran authorities issued fishing permits
with the belief that they had a legal entitlement to the maritime areas
around the islands, derived from Honduran title over those islands. The
evidence of Honduran-regulated fishing boats and construction on the
islands is also legally relevant for the Court under the category of admin-
istrative and legislative control (see paragraphs 177-181 above).


  196. The Court considers that the permits issued by the Honduran
Government allowing the construction of houses in Savanna Cay and the
permit for the storage of fishing equipment in the same cay provided by
the municipality of Puerto Lempira may also be regarded as a display,
albeit modest, of the exercise of authority, and as evidence of effectivités
with respect to the disputed islands.

  197. Nicaragua for its part contends that it has exercised jurisdiction
over the islands in question in connection with its turtle fishing dispute
with the United Kingdom which started in the nineteenth century and
extended into the beginning of the twentieth century. Nicaragua also
argues that the negotiations in the 1950s with the United Kingdom for
the renewal of an earlier bilateral treaty of 1916 which remained “the
basis for turtle fishing of the Cayman islanders until 1960” provide
further evidence of Nicaraguan title over the islands in dispute. In this
connection Nicaragua provides a 1958 map produced by the United
Kingdom hydrographer Commander Kennedy, which it states “includes
the islets, cays and reefs claimed by Nicaragua in the area in dispute with
Honduras”.
  198. The Court first notes that the map does not prove that Com-
mander Kennedy viewed these islands as clearly and unquestionably
appertaining to Nicaragua. The Court observes that although the map
prepared by Commander Kennedy did indeed include the islands now in

63

719          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


dispute between Nicaragua and Honduras, he noted that the islands
“might . . . be claimed to be on the continental shelf of Honduras,
depending on how the boundary across the shelf be finally agreed”. Fur-
ther, the map work of Commander Kennedy was not undertaken on the
instructions of the United Kingdom Government. Neither does the Court
find persuasive the argument that the negotiations between Nicaragua
and the United Kingdom in the 1950s over renewed turtle fishing rights
off the Nicaraguan coast attests to Nicaraguan sovereignty over the
islands in dispute. The Court accordingly cannot grant legal significance
to the turtle fishing dispute between Nicaragua and the United Kingdom
for the purposes of effectivités.


   199. Naval patrols. Basing itself on a number of depositions, Hondu-
ras contends that it has carried out naval and other patrols since 1976 to
maintain security and to enforce Honduran laws around the islands, par-
ticularly fisheries laws and immigration laws. A Honduran immigration
officer and a port supervisor at Puerto Lempira, who worked with the
Honduran navy in undertaking patrols to the islands, provide their tes-
timony. There is also “documentary evidence, in the form of patrol log-
books and other materials, showing Honduran patrols around the cays,
the reefs and the banks in the areas to the north of the 15th parallel”.
Honduras also states that two patrol boats designated for this purpose
have carried out regular operations, visiting the islands as well as Rosalind
and Thunder Knoll Banks.



  200. Nicaragua contests the Honduran claim by emphasizing that the
military and naval patrols took place after the claimed critical date of
1977, Nicaragua also states that it undertook its own military and naval
patrols around the islands.

   201. The Court has already indicated that the critical date for the pur-
poses of the issue of title to the islands is not 1977 but 2001. The evidence
put forward by both Parties on naval patrolling is sparse and does not
clearly entail a direct relationship between either Nicaragua or Honduras
and the islands in dispute. Thus the Court does not find the evidence pro-
vided by either Party on naval patrols persuasive as to the existence of
effectivités with respect to the islands. It cannot be deduced from this evi-
dence that the authorities of Nicaragua or Honduras considered the
islands in dispute to be under their respective sovereignty (see Sover-
eignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia),
Judgment, I.C.J. Reports 2002, p. 683, para. 139). The Court will later
consider the legal significance of the evidence submitted by the Parties on
naval patrols in the context of the maritime dispute between them.


64

720           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   202. Oil concessions. In the written pleadings Honduras presented evi-
dence of oil concessions as proof of title over the islands in the disputed
area. However during the oral proceedings, this argument was not devel-
oped further. In its oral argument, Honduras changed its focus by con-
tending that “[a] number of the Honduran concessions [had given] rise to
sovereign activity on the islands”. Thus, according to Honduras, the
islands had “supported oil exploration” and had “been used as a base for
oil exploration activity since the 1960s”. In the oral proceedings, Hondu-
ras concentrated on the relevance of the Parties’ oil concessions in con-
nection with the claimed existence of a tacit agreement to respect the
“traditional” boundary along the 15th parallel.


   203. Nicaragua states that the practice of Nicaragua and Honduras
regarding the issuing of oil concessions shows that it is not consistent as
far as the title to the islets is concerned. In Nicaragua’s view, the practice
of Nicaragua and Honduras shows that there was no agreement on the
existence of a line of allocation of sovereignty, and that Nicaragua con-
sidered the islets in dispute in the present case formed part of its territory.

   204. The Court finds that the evidence relating to the offshore oil
exploration activities of the Parties has no bearing on the islands in dis-
pute. Therefore in its consideration of the question of effectivités sup-
porting title over the islands, the Court will concentrate on the oil conces-
sion related acts on the islands under the category of public works.

  205. Public works. Honduras offers as further evidence of effectivités
the construction under its authorization of an antenna on Bobel Cay in
1975 to aid Union Oil. An additional piece of evidence of effectivités sub-
mitted by Honduras is the triangulation markers placed on Savanna Cay,
South Cay and Bobel Cay in 1980 and 1981, pursuant to an agreement
with the United States reached in 1976. Honduras states that there was
no protest by Nicaragua to the 1976 Agreement or to the placing of the
markers, nor did Nicaragua request their removal since they were placed
more than 20 years ago. Nicaragua does not contest that these activities
could have the character of effectivités but rather observes that the mark-
ers were placed after what it conceived as the critical date in 1977.

  206. In the Qatar v. Bahrain case, the Court accorded legal signifi-
cance to certain public works when it found that :

         “Certain types of activities invoked by Bahrain such as drilling of
      artisan wells would, taken by themselves, be considered controver-
      sial as acts performed à titre de souverain. The construction of navi-
      gational aids, on the other hand, can be legally relevant in the case
      of very small islands. In the present case, taking into account the size
      of [the island], the activities carried out by Bahrain on that island

65

721          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      must be considered sufficient to support Bahrain’s claim that it has
      sovereignty over it.” (Maritime Delimitation and Territorial Ques-
      tions between Qatar and Bahrain, (Qatar v. Bahrain), Merits, Judg-
      ment, I.C.J. Reports 2001, pp. 99-100, para. 197.)

   207. The Court observes that the placing on Bobel Cay in 1975 of a
10 metre long antenna by Geophysical Services Inc. for the Union Oil
Company was part of a local geodetic network to assist in drilling activi-
ties in the context of oil concessions granted. Honduras claims that the
construction of the antenna was an integral part of the “oil exploration
activity authorized by Honduras”. Reports on these activities were peri-
odically submitted by the oil company to the Honduran authorities, in
which the amount of the corresponding taxes paid was also indicated.
Nicaragua claims that the placement of the antenna on Bobel Cay was a
private act for which no specific governmental authorization was granted.


  The Court is of the view that the antenna was erected in the context of
authorized oil exploration activities. Furthermore the payment of taxes in
respect of such activities in general can be considered additional evidence
that the placement of the antenna (which, as noted, was part of those
general activities) was done with governmental authorization.

   The Court thus considers that the public works referred to by Hondu-
ras constitute effectivités which support Honduran sovereignty over the
islands in dispute.
   208. Having considered the arguments and evidence put forward by
the Parties, the Court finds that the effectivités invoked by Honduras evi-
denced an “intention and will to act as sovereign” and constitute a mod-
est but real display of authority over the four islands (Legal Status of
Eastern Greenland, Judgment, 1933, P.C.I.J., Series A/B, No. 53, p. 46 ;
see also Minquiers and Ecrehos (France/United Kingdom), Judgment,
I.C.J. Reports 1953, p. 71).

  Although it has not been established that the four islands are of eco-
nomic or strategic importance and in spite of the scarcity of acts of State
authority, Honduras has shown a sufficient overall pattern of conduct to
demonstrate its intention to act as sovereign in respect of Bobel Cay,
Savanna Cay, Port Royal Cay and South Cay. The Court further notes
that those Honduran activities qualifying as effectivités which can be
assumed to have come to the knowledge of Nicaragua did not elicit any
protest on the part of the latter.

   With regard to Nicaragua, the Court has found no proof of inten-
tion or will to act as sovereign, and no proof of any actual exercise or
display of authority over the islands. Thus Nicaragua has not satisfied
the criteria formulated by the Permanent Court of International
66

722          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Justice in the Legal Status of Eastern Greenland case (see paragraph 172
above).

                                   *   *

        7.4. Evidentiary Value of Maps in Confirming Sovereignty
                         over the Disputed Islands

  209. In the present case, a large number of maps were presented by the
Parties to illustrate their respective arguments, but both Nicaragua and
Honduras acknowledged that such collection of cartographic material
did not constitute of itself a territorial title or evidence of sovereignty
over the islands, or that the maps would have a substantive probative
value.
  210. Among them, a 1982 official map of Nicaragua exhibits a large
portion of the Caribbean Sea adjacent to the coasts of Nicaragua and
Honduras and includes a number of maritime features (although not the
four disputed islands). There is no attribution of sovereignty of the mari-
time features. By the same token, Honduras provides official maps that
cover parts of the Atlantic Ocean in the vicinity of Honduras and Nica-
ragua, but with no assignation of sovereignty to either country.


   211. A 1933 map of the Republic of Honduras made by the Pan-
American Institute of Geography and History conveys the impression
that at least Bobel Cay, Logwood Cay, Media Luna Reef and South Cay
are to be considered as belonging to Honduras. However, the map
includes a general disclaimer concerning the areas in dispute.
   212. The official map of the Republic of Honduras published in 1994
includes, as insular possessions of Honduras in the Caribbean Sea, a
series of cays, “located in the rise geographically and historically known
as ‘Nicaraguan Rise’” in areas which, according to Nicaragua, are “under
the complete sovereignty and jurisdiction of Nicaragua”. For this pub-
lication, Nicaragua expressed “its total disagreement and protests”.

  213. The Court, having examined the cartographic material submitted
by Nicaragua and Honduras, will now examine the extent to which it can
be said to support their respective claims of sovereignty over the islands
north of the 15th parallel. In undertaking this task, the Court will bear in
mind that maps are

      “to be considered, although such descriptive material is of slight
      value when it relates to territory of which little or nothing was
      known and in which it does not appear that any administrative con-
      trol was actually exercised” (Arbitral Award rendered on 23 Janu-
      ary 1933 by the Special Boundary Tribunal constituted by the Treaty

67

723           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      of Arbitration between Guatemala and Honduras, RIAA, Vol. II,
      p. 1325).
   214. In the Court’s view the earlier maps do not support either of the
Parties in their claims. In the present case, none of the maps submitted by
the Parties which include some of the islands in dispute clearly specify
which State is the one exercising sovereignty over those islands. In the
Island of Palmas case, the Arbitral Award stated that

      “only with the greatest caution can account be taken of maps in
      deciding a question of sovereignty . . . Any maps which do not pre-
      cisely indicate the political distribution of territories . . . clearly
      marked as such, must be rejected forthwith . . .

        The first condition required of maps that are to serve as evidence
      on points of law is their geographical accuracy. It must here be
      pointed out that not only maps of ancient date, but also modern,
      even official or semi-official maps seem wanting in accuracy.” (Island
      of Palmas (Netherlands/United States of America), 4 April 1928,
      RIAA, Vol. II, pp. 852-853.)


  215. The Court reaffirms the position it has previously taken regarding
the extremely limited scope of maps as a source of sovereign title

      “of themselves, and by virtue solely of their existence, [maps] cannot
      constitute a territorial title, that is, a document endowed by interna-
      tional law with intrinsic legal force for the purpose of establishing
      territorial rights” (Frontier Dispute (Burkina Faso/Republic of
      Mali), Judgment, I.C.J. Reports 1986, p. 582, para. 54).

   216. The Parties have conflicting views as to the maps and the Court
has pondered their probative value with great care. In the 1986 Judgment
of the Chamber of the Court in the Burkina Faso/Mali case, it was stated
inter alia that : “Other considerations which determine the weight of
maps as evidence relate to the neutrality of their sources towards the dis-
pute in question and the parties to that dispute.” (Ibid., p. 583, para. 56.)

   217. In this case, the submission of cartographic material by the
Parties essentially serves the purpose of buttressing their respective claims
and of confirming their arguments. The Court finds that it can derive lit-
tle of legal significance from the official maps submitted and the maps of
geographical institutions cited ; these maps will be treated with a certain
reserve. Such qualification is contained in a previous pronouncement by
the Chamber of the Court when it said that :

68

724           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


        “Since relatively distant times, judicial decisions have treated maps
      with a considerable degree of caution . . . maps can still have no
      greater legal value than that of corroborative evidence endorsing a
      conclusion at which a court has arrived by other means unconnected
      with the maps. In consequence, except when the maps are in the cat-
      egory of a physical expression of the will of the State, they cannot in
      themselves alone be treated as evidence of a frontier, since in that
      event they would form an irrebuttable presumption, tantamount in
      fact to legal title.” (Frontier Dispute (Burkina Faso/Republic of
      Mali), Judgment, I.C.J. Reports 1986, p. 583, para. 56.)

   218. None of the maps submitted by the Parties was part of a legal
instrument in force nor more specifically part of a boundary treaty con-
cluded between Nicaragua and Honduras.
   219. The Court concludes that the cartographic material that was pre-
sented by the Parties in the written and oral proceedings cannot of itself
support their respective claims to sovereignty over islands to the north of
the 15th parallel.

                                    *   *
         7.5. Recognition by Third States and Bilateral Treaties ;
                    the 1998 Free Trade Agreement
   220. Honduras claims that a number of States have recognized Hon-
duran sovereignty over the islands located north of the 15th parallel and
jurisdiction over the maritime areas in that zone. For example, it states
that this is demonstrated by Argentina’s request in 1975 for authorization
for its aircraft to overfly the islands in question ; by Jamaica’s request in
1977 to have access to Honduran waters to rescue twelve Jamaican
nationals who were shipwrecked in Savanna Cay ; by the installation of
triangulation markers pursuant to the 1976 Honduran/United States
Arrangement on Savanna Cay, South Cay and Bobel Cay in 1980 and
1981 and by drug enforcement operations carried out jointly by Hondu-
ras and the United States in 1993. Honduras also cites a 1983 Report of
the United States Board on Geographic Names which “identifies inter
alia the following as being located in Honduras : South Cay, Bobel Cay,
Media Luna Cay (which is Savanna Cay), and the Arrecifes (reefs) de la
Media Luna”. Honduras further states that the 1995 “Sailing Directions”
for the Caribbean Sea issued by the United States Defense Mapping
Agency mention among the features relating to the Honduran coastline
“Arrecifes de la Media Luna (Half Moon Reef), Logwood Cay,
Cayo Media Luna, Bobel Cay, Hall Rock, Savanna Reefs, South Cay,
Alargate Reef (Arrecife Alargado), Main Cape Shoal, and False Cape”.


  221. Nicaragua disputes these Honduran contentions, asserting that in

69

725           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the case of the Argentine aircraft, the flight route was not located over
the cays in dispute and indeed was outside of any area of territorial sea
around the islands in dispute. As to the application made by Jamaica,
Nicaragua maintains “it is not clear whether the Jamaican request is
actually concerned with one of the islets in dispute in the present pro-
ceedings”. Nicaragua also questions the importance of the 1976 Arrange-
ment between the United States and Honduras, because it “has no rel-
evance for the issue of sovereignty over the islets, as it includes no
reference to any of them”, adding that the markers were placed after its
claimed critical date. As for the joint drug enforcement operation, Nica-
ragua states that it “only took place in 1993 and no evidence is offered of
acts in the islets in dispute”. Nicaragua further argues that the descrip-
tion of the “Sailing Directions” of the maritime area off the mainland
coast of Central America in no way concerns the recognition of the Hon-
duran position in respect of the islets in dispute.



  222. According to Honduras, further recognition is provided by the
conclusion of the
      “Treaties of 1986 (between Colombia and Honduras) and 1993
      (between Colombia and Jamaica). Under these, both Colombia and
      Jamaica recognize the Honduran sovereignty and jurisdiction over
      the waters and islands as far as the bank of Serranilla north of the
      15th parallel, i.e., west of the Joint Administration Area established
      by Colombia and Jamaica around that bank.”

In relation to the 1986 Treaty between Colombia and Honduras on mari-
time delimitation, Nicaragua contends that it claimed in 1999 before the
Central American Court of Justice that, by ratifying that Treaty, Hon-
duras had breached the Central American community rules and princi-
ples (see paragraphs 69-70 above).
  As for the 1993 Treaty between Colombia and Jamaica on maritime
delimitation, Nicaragua asserts that it was concluded after the dispute
between Nicaragua and Honduras arose and that it has no relevance
to the present case because the maritime boundary proposed by Nica-
ragua does not encroach upon any rights to maritime zones Jamaica may
have.
  223. As to recognition by third States of Nicaragua’s sovereignty over
the islands in dispute, Nicaragua claims that during negotiations with
Jamaica on the delimitation of a maritime boundary in 1996 and 1997 a
“Jamaican proposal for the delimitation of the maritime boundary rec-
ognized Media Luna Cay as part of the territory of Nicaragua”.


  Honduras however states that Jamaica has provided Honduras with

70

726          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


an aide-memoire dated 9 April 2003 stating that, having reviewed the
documents introduced by Nicaragua in its Reply,

      “[t]he Government of Jamaica has examined its records of the above-
      mentioned documents, and can confirm that these documents do not
      in any way indicate that Jamaica has ever expressed support for
      Nicaraguan maritime claims against Honduras.

         The Government of Jamaica has not in any way expressed sup-
      port for the claims of either party in this dispute.
         The view of the Government of Jamaica has always been that this
      is a dispute between two sovereign States, which is being adjudicated
      by the International Court of Justice, and it has therefore adopted a
      position of complete neutrality in the dispute, while maintaining
      continued friendly relations with both parties.”
   224. In the Court’s view there is no evidence to support any of the
contentions made by the Parties with respect to recognition by third
States that sovereignty over the disputed islands is vested in Honduras or
in Nicaragua. Some of the evidence offered by the Parties shows episodic
incidents that are neither consistent nor consecutive. It is obvious that
they do not signify an explicit acknowledgment of sovereignty, nor were
they meant to imply any such acknowledgment.

   225. The Court observes that bilateral treaties of Colombia, one with
Honduras and one with Jamaica, have been invoked by Honduras as
proof of recognition of sovereignty over the disputed islands (see para-
graph 222 above). The Court notes that in relation to these treaties Nica-
ragua never acquiesced in any understanding that Honduras had sov-
ereignty over the disputed islands. The Court does not find these bilateral
treaties relevant as regards recognition by a third party of title over the
disputed islands.

                                     *
  226. The Court recalls that during the oral proceedings it was apprised
of the negotiating history of a Central America-Dominican Republic
Free Trade Agreement which was signed on 16 April 1998 in Santo
Domingo by Nicaragua, Honduras, Costa Rica, Guatemala, El Salvador
and the Dominican Republic, and which entered into force on different
dates for each State (for Honduras on 19 December 2001 ; and for Nica-
ragua on 3 September 2002). According to Honduras, the original text of
the Agreement, which was signed by the President of Nicaragua, included
an Annex to Article 2.01 giving a definition of the territory of Honduras,
which referred inter alia to Palo de Campeche and Media Luna Cays.
This was the text ratified by Honduras. Honduras claims that the term
“Media Luna” was “frequently used to refer to the entire group of

71

727          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


islands and cays” in the area in dispute. Nicaragua points out that during
the ratification process, its National Assembly approved a revised text of
the Free Trade Agreement which had been agreed by the signatory
States, and which did not contain the Annex to Article 2.01.



  The Court has obtained the text of the above-mentioned Annex. It
observes that the four islands in dispute are not mentioned by name in
the Annex. Moreover, the Court notes that it has not been presented with
any convincing evidence that the term “Media Luna” has the meaning
advanced by Honduras. In these circumstances the Court finds that it
need not further examine arguments relating to this Treaty nor its status
for the purposes of these proceedings.

                                   *   *
             7.6. Decision as to Sovereignty over the Islands
   227. The Court, having examined all of the evidence related to the
claims of the Parties as to sovereignty over the islands of Bobel Cay,
Savanna Cay, Port Royal Cay and South Cay, including the issue of the
evidentiary value of maps and the question of recognition by third States,
concludes that Honduras has sovereignty over these islands on the basis
of post-colonial effectivités.

                                   * * *

                  8. DELIMITATION OF MARITIME AREAS

   228. The question of sovereignty over the four islands in the area in
dispute having been resolved, the Court turns now to the delimitation of
maritime areas between Nicaragua and Honduras in the Caribbean Sea.
The geography of the region, so critical to the delimitation, is described
in detail at paragraphs 20 to 32.

      8.1. Traditional Maritime Boundary Line Claimed by Honduras

8.1.1. The principle of uti possidetis juris
  229. As mentioned earlier in this judgment (see paragraph 147 above),
Honduras maintains that the uti possidetis juris principle referred to in
the Gámez-Bonilla Treaty and the 1906 Award of the King of Spain is
applicable to the maritime area off the coasts of Honduras and Nicara-
gua, and that the line of 15th parallel constitutes the line of maritime
delimitation resulting from that application. It asserts that Nicaragua

72

728          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


and Honduras succeeded in 1821, inter alia, to a maritime area extending
6 miles (see paragraphs 86 and 148 above) and that uti possidetis juris
“gives rise to a presumption of Honduran title to the continental shelf
and EEZ north of the 15th parallel”.

   230. Honduras argues that prior to the independence of Nicaragua
and Honduras in 1821, Cape Gracias a Dios separated the jurisdictional
areas of the different colonial authorities which exercised authority over
the maritime areas off the coasts of present day Nicaragua and Hondu-
ras. Honduras asserts that the Royal Order of 23 August 1745 initially
divided the military jurisdiction of the maritime area between the Gov-
ernment of Honduras and the General Command of Nicaragua, with
Cape Gracias a Dios marking the separation between the two military
jurisdictions. Moreover, Honduras contends that the 15th parallel marked
the traditional maritime boundary between Nicaragua and Honduras
because the propensity of the Spanish Empire to use parallels and merid-
ians to identify jurisdictional divisions makes it inconceivable that the
Royal Decree of 1803 would have created a maritime division along a
line other than the 15th parallel.
   231. In response to Honduras, Nicaragua claims that jurisdiction over
the territorial sea fell to Spanish authorities in Madrid, not to local
authorities, including Captaincy-Generals. Nicaragua argues that the
Spanish Crown’s claim to a 6-mile territorial sea “tells [us] nothing with
regard to the limit of this territorial sea between the Provinces of Hon-
duras and Nicaragua” (emphasis in the original). Finally, Nicaragua
argues that it would be inappropriate for the Court to rely upon uti pos-
sidetis to establish title to the exclusive economic zone and to the conti-
nental shelf which are distinctly modern legal concepts.

   232. The Court observes that the uti possidetis juris principle might in
certain circumstances, such as in connection with historic bays and terri-
torial seas, play a role in a maritime delimitation. However, in the present
case, were the Court to accept Honduras’s claim that Cape Gracias a Dios
marked the separation of the respective maritime jurisdiction of the colo-
nial provinces of Honduras and Nicaragua, no persuasive case has been
made by Honduras as to why the maritime boundary should then extend
from the Cape along the 15th parallel. It merely asserts that the Spanish
Crown tended to use parallels and meridians to draw jurisdictional divi-
sions, without presenting any evidence that the colonial Power did so in
this particular case.
   233. The Court thus cannot uphold Honduras’s assertion that the
uti possidetis juris principle provided for a maritime division along
the 15th parallel “to at least six nautical miles from Cape Gracias a
Dios” nor that the territorial sovereignty over the islands to the north
of the 15th parallel on the basis of the uti possidetis juris principle
“provides the traditional line which separates these Honduran islands
from the Nicaraguan islands to the south” with “a rich historical basis

73

729          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


that contributes to its legal foundation”.

   234. The Court further observes that Nicaragua and Honduras as new
independent States were entitled by virtue of the uti possidetis juris prin-
ciple to such mainland and insular territories and territorial seas which
constituted their provinces at independence. The Court, however, has
already found that it is not possible to determine sovereignty over the
islands in question on the basis of the uti possidetis juris principle (see
paragraph 158 above). Nor has it been shown that the Spanish Crown
divided its maritime jurisdiction between the colonial provinces of Nica-
ragua and Honduras even within the limits of the territorial sea. Although
it may be accepted that all States gained their independence with an entitle-
ment to a territorial sea, that legal fact does not determine where the
maritime boundary between adjacent seas of neighbouring States will
run. In the circumstances of the present case, the uti possidetis juris prin-
ciple cannot be said to have provided a basis for a maritime division
along the 15th parallel.

   235. The Court notes that the 1906 Arbitral Award, which indeed was
based on the uti possidetis juris principle, did not deal with the maritime
delimitation between Nicaragua and Honduras and that it does not con-
firm a maritime boundary between them along the 15th parallel. First,
the Award fixed “the extreme boundary points on the coast of the Atlan-
tic” and from that point indicated the land boundary line westwards. Sec-
ond, there is no indication in the Award that the 15th parallel was per-
ceived as the boundary line.
   236. The Court thus finds that the contention of Honduras that the uti
possidetis juris principle provides a basis for an alleged “traditional”
maritime boundary along the 15th parallel cannot be sustained.

                                    *   *
8.1.2. Tacit agreement
   237. In addition to its claim based on uti possidetis juris Honduras
points to a variety of elements, having come into existence both before
and after the Sandinista revolution in 1979, that, according to it, demon-
strate that there was a “de facto boundary based on the tacit agreement
of the Parties” at the 15th parallel (14° 59′ 48″ N). Honduras further
argues that this tacit understanding constituted an “agreement” under
Articles 15, 74, and 83 of UNCLOS legally delimiting a single maritime
boundary.
   238. Honduras further asserts that this “traditional” arrangement has
its roots in the King of Spain’s rejection in his 1906 Award of Nicara-
gua’s land and maritime claims north of the 15th parallel. Honduras con-
cedes that there is no “formal and written bilateral treaty” governing the
delimitation, but argues that ever since the Award was rendered, the

74

730          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Parties’ oil concession practice in respect of the 15th parallel has coin-
cided and has even been co-ordinated along that parallel and that this
evinces a tacit agreement. Honduras relies on the Court’s recent state-
ment in the case concerning the Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea inter-
vening) that oil concessions “may . . . be taken into account” if they are
“based on express or tacit agreement between the parties” (Judgment,
I.C.J. Reports 2002, p. 448, para. 304). In this regard, Honduras points
to a series of oil concessions it granted as far south as the 15th parallel
which elicited no protest from Nicaragua, as well as to a series of con-
cessions granted by Nicaragua that extended as far north as the 15th par-
allel. Honduras maintains that even those Nicaraguan concessions which
did not explicitly identify their northern limit, nonetheless “recognized
and gave effect” to that limit because the configuration and size (in hec-
tares) of the concession area corresponded to the northern limit of the
15th parallel.


   239. Honduras argues specifically that Coco Marina, a joint venture
oil well straddling the 15th parallel, provides “conclusive” evidence of
agreement over the boundary that was “expressly recognized” as such by
Nicaragua. Honduras explains that this was a joint venture between
Union Oil Company of Honduras and Union Oil Company of Central
America (based in Nicaragua) that had been approved by both the Nica-
raguan and Honduran Governments : the costs were to be shared equally
by the two companies.

   240. Honduras further contends that fishing activities in the disputed
area suggest that there was a tacit agreement between the Parties on the
15th parallel as the maritime boundary. Honduras points in this regard
to fishing activities it licensed in areas as far south as the 15th parallel as
well as to a fishing licence initially granted in 1986 by Nicaragua covering
areas north of the 15th parallel but which was revoked in 1987 after pro-
test by Honduras. Honduras maintains that it has treated the 15th par-
allel as the maritime boundary for purposes of regulating and enforcing
its fisheries policies and that Nicaragua has done the same. In particular,
it refers to a situation in 2000 when a Honduran vessel allegedly caught
fishing illegally south of the 15th parallel was apprehended by a Nicara-
guan patrol, escorted to a point on the 15th parallel whereupon it was
released.

  241. Honduras maintains that ever since the establishment of the Hon-
duran navy in 1976, Honduran naval patrols have carried out a
number of functions north of the 15th parallel, including the enforce-
ment of fisheries and immigration laws, in addition to maintaining
Honduras’s security. Honduras argues that by contrast, Nicaragua
has not produced evidence to demonstrate that its naval patrols have

75

731          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


sought to regulate or enforce Nicaraguan laws north of the 15th
parallel.
   242. Honduras also contends that the practice of third Parties confirm
“the existence of a tacitly agreed boundary” along the 15th parallel. Hon-
duras presented evidence of third State recognition of its claims, stressing
that many such acts of recognition support both its claim to sovereignty
over the islands and its maritime claim. For example, it refers to the
request by Jamaica in 1977 to access Honduran waters to rescue 12 Jamai-
can nationals who were shipwrecked in Savanna Cay and the formal
request by Argentina in 1975 for one of its aircraft to overfly Honduras
by a route of 15° 17′ N 82° E. Honduras further mentions the Gazetteer
of Geographic Features prepared by the United States National Imagery
and Mapping Agency in October 2000, which identifies the northernmost
insular feature attributed to Nicaragua at 14° 59′ N. Honduras argues
that the practice of international organizations, such as the Food and
Agriculture Organization (FAO), the United Nations Development Pro-
gramme (UNDP) and the Inter-American Development Bank shows a
comparable recognition of the 15th parallel. It also points to the fact that
various third States (specifically, Jamaica and the United States) and
international organizations, such as the FAO, have considered fish caught
in the disputed area as Honduran catches.




   243. Honduras also produces sworn statements by a number of fish-
ermen attesting to their belief that the 15th parallel represented and con-
tinues to represent the maritime boundary.
   244. The Court notes, as to that latter category of evidence, that wit-
ness statements produced in the form of affidavits should be treated with
caution. In assessing such affidavits the Court must take into account a
number of factors. These would include whether they were made by State
officials or by private persons not interested in the outcome of the pro-
ceedings and whether a particular affidavit attests to the existence of facts
or represents only an opinion as regards certain events. The Court notes
that in some cases evidence which is contemporaneous with the period
concerned may be of special value. Affidavits sworn later by a State offi-
cial for purposes of litigation as to earlier facts will carry less weight than
affidavits sworn at the time when the relevant facts occurred. In other
circumstances, where there would have been no reason for private per-
sons to offer testimony earlier, affidavits prepared even for the purposes
of litigation will be scrutinized by the Court both to see whether what has
been testified to has been influenced by those taking the deposition and
for the utility of what is said. Thus, the Court will not find it inappro-
priate as such to receive affidavits produced for the purposes of a litiga-
tion if they attest to personal knowledge of facts by a particular indi-
vidual. The Court will also take into account a witness’s capacity to attest

76

732           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


to certain facts, for example, a statement of a competent governmental
official with regard to the boundary lines may have greater weight than
sworn statements of a private person.


   245. In the current case sworn statements of fishermen produced by
Honduras attested to a variety of issues ; for example, that Honduran
vessels fished north of the 15th parallel and Nicaraguan vessels south of
that parallel ; that Nicaraguan patrol boats crossed the 15th parallel and
captured Honduran fishing boats ; others testify as to a general knowl-
edge that the offshore border has always been aligned along the 15th par-
allel ; that licences and permits were issued by Nicaragua south of the
15th parallel and by Honduras to the north of that parallel ; that Nica-
raguan patrol activity north of the 15th parallel began in the 1980s or
even more recently.

  Although all the affidavits were made for the purposes of the case, the
Court does not put into question their credibility. However, having
examined their content the Court finds that none of them can be consid-
ered as proof of the existence of a “traditional” maritime boundary along
the 15th parallel recognized by Nicaragua and Honduras.

  Occasional references in the affidavits to the boundary running along
the 15th parallel is of the nature of a personal opinion rather than the
knowledge of a fact. In this regard the Court recalls previous dicta of rel-
evance to this question :
         “The Court has not treated as evidence any part of the testimony
      given which was not a statement of fact, but a mere expression of
      opinion as to the probability or otherwise of the existence of such
      facts, not directly known to the witness. Testimony of this kind,
      which may be highly subjective, cannot take the place of evidence.
      An opinion expressed by a witness is a mere personal and subjective
      evaluation of a possibility, which has yet to be shown to correspond
      to a fact ; it may, in conjunction with other material, assist the Court
      in determining a question of fact, but is not proof in itself. Nor is
      testimony of matters not within the direct knowledge of the witness,
      but known to him only from hearsay, of much weight . . .” (Military
      and Paramilitary Activities in and against Nicaragua (Nicaragua v.
      United States of America), Merits, Judgment, I.C.J. Reports 1986,
      p. 42, para. 68.)

   246. Honduras also argues that there is a regional practice of using
lines of latitude and longitude as maritime boundaries and, specifically,
that the 1928, 1986 and 1993 bilateral treaties concluded separately with
Colombia, while res inter alios acta between Nicaragua and Honduras,
nonetheless confirm the 15th parallel as the maritime boundary between

77

733          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Honduras and Nicaragua. Honduras suggests that the 1928 Barcenas-
Esguerra Treaty between Nicaragua and Colombia set the maritime
boundary between them along with 82nd meridian up to the 15th paral-
lel. Honduras also points to the 1986 Treaty on maritime delimitation it
concluded with Colombia, which, although setting the boundary along
14° 59′ 08″ N rather than 14° 59.08′ N (owing to “an error in transla-
tion”), constitutes “recognition by Colombia that the maritime area to
the north of the 15th parallel forms part of Honduras . . .”. Honduras
asserts that the 1993 Treaty between Colombia and Jamaica, delimiting a
joint economic régime area abutting a different part of the line estab-
lished by the 1986 Treaty between Colombia and Honduras, is further
evidence that the line claimed to be established by the 1986 Treaty is
receiving wider and more general international recognition.

   247. Nicaragua denies that it ever accepted or recognized the 15th par-
allel as the maritime boundary with Honduras. It argues that the exist-
ence of what Honduras calls a “traditional” maritime boundary is belied
by the fact that Nicaragua occupied Honduran territory north of the
15th parallel until this Court in 1960 affirmed the validity and binding
character of the King of Spain’s 1906 Award. Nicaragua maintains that
the oil concession practice similarly fails to show a settled boundary since
Nicaragua actually reserved its position as to the boundary by specifying
in the contracts that the northern limit would be “the border line with the
Republic of Honduras [which has not been determined]”. With regard to
the alleged inference of a northern boundary at the 15th parallel from the
specification in these agreements of an area in hectares that corresponded
with a northern limit at the 15th parallel, Nicaragua responds that some
concessions (for example, Union Oil) also included language specifying
that they covered the “conventional area” and that the concessions
would be revised and modified “following the date when the borderline is
determined”.


  248. Nicaragua further maintains that the fact that the Coco Marina
project required a joint venture arrangement between Union Oil Com-
pany of Honduras and Union Oil Company of Central America (Nica-
ragua), and could not be carried out by one or the other of the companies
alone, indicates that there was no agreement over the boundary. If an
agreement had been in effect, there would have been no need for multi-
national co-operation since the project could have been handled wholly
by the company operating in the country with rights in the Coco Marina
area. According to Nicaragua, this was at best an agreement between two
Union Oil subsidiaries (to be administered, in fact, from Nicaragua),
rather than between the Governments of Nicaragua and Honduras, and
thus carries little if any evidentiary weight.

  249. As to the third party practice proffered by Honduras to show

78

734          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


general recognition of a boundary at the 15th parallel, Nicaragua argues
that this is self-serving and of doubtful relevance or credibility. The FAO
report cited by Honduras contains a disclaimer to the effect that the
report is not meant to express any opinion about maritime delimitation
or boundaries. Nicaragua further contends that its negotiations with
Jamaica concerning the delimitation of a maritime boundary north of the
15th parallel undermine the argument that Jamaica recognized this par-
allel as Nicaragua’s northern maritime limit. Nicaragua also asserts that
it was involved in an armed conflict with, inter alia, Honduras and the
United States after the 1979 Sandinista revolution and that the attitude
of the United States in this matter should thus be discounted.

   250. Finally Nicaragua contends that Honduras only began taking an
interest in areas north of the 15th parallel in 1982, when Honduran forces
initiated a series of attacks on “Nicaraguan positions in the area in dis-
pute”. It also refers to a series of diplomatic correspondence in which
Nicaragua protested the incursion by Honduras into Nicaraguan waters.

   251. As regards the treaties cited by Honduras as evidence of an inter-
nationally recognized traditional line, Nicaragua draws attention to the
fact that it is challenging the validity and interpretation of its 1928 Treaty
with Colombia in a separate case pending before this Court. Nicaragua
argues that, if anything, this Treaty concerned the attribution of sover-
eignty over various small islands (in particular the Archipelago of
San Andrés and Providencia) near the 82nd meridian and that in neither
letter nor spirit did the Treaty delimit a maritime boundary. The Treaty
moreover could not have set a maritime boundary along the 15th parallel
more than 80 miles from their shores in 1928, when maritime boundaries
so far out at sea were not accepted under international law. Nicaragua
also challenges the legal relevance in this regard of the 1986 Treaty
between Colombia and Honduras on maritime delimitation. Nicaragua
maintains that it has protested against this Treaty repeatedly since it was
concluded and taken steps to challenge its legality (see paragraphs 69-70
above). With regard to the 1993 Treaty between Colombia and Jamaica
on maritime delimitation, Nicaragua states that it “is concerned with
insular territories and maritime areas which are part of the case between
Nicaragua and Colombia before this Court”. According to Nicaragua,
this treaty “has no relevance for the present proceedings” as the maritime
boundary with Honduras proposed by Nicaragua does not affect any
right “to maritime zones Jamaica may have to the north of the maritime
boundary Jamaica agreed with Colombia in 1993”.


  252. Nicaragua also argues that Honduras understood that no legal
delimitation had been effected between the two countries. Nicaragua
points in particular to an incident in 1982 arising from the capture by the
Nicaraguan coastguard of four Honduran vessels fishing approximately

79

735          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


16 miles north of the 15th parallel in the vicinity of Bobel Cay and Media
Luna Cay. This incident resulted in a diplomatic exchange in which a
Note dated 23 March 1982 from the Honduran Foreign Ministry identi-
fied the 15th parallel as a delimitation line “traditionally recognised by
both countries” and thus protested against what it saw as a “flagrant vio-
lation of [Honduran] sovereignty”. The reply by the Foreign Minister of
Nicaragua, dated 14 April 1982, rejected the 15th parallel as the bound-
ary line and asserted that “[a]t no time has Nicaragua recognised it as
such since that would imply an attempt against the territorial integrity
and national sovereignty of Nicaragua”. The Honduran Foreign Minister
responded to this by way of a Note of 3 May 1982 in which he reasserted
that there was a “traditionally accepted line”, but


      “agree[d] . . . that the maritime border between Honduras and Nica-
      ragua [had] not been legally delimited” (“Coincido . . . que la
      frontera marítima entre Honduras y Nicaragua no ha sido jurídica-
      mente delimitada”) [original Spanish ; translation into English pro-
      vided by the Parties]).
He further proposed “[t]he temporary establishment of a line or zone . . .
which, without prejudice to the rights that the two States might claim in
the future, could serve as momentary indicator of their respective areas of
jurisdiction”. Nicaragua thus concludes that, whatever else the 15th par-
allel may have represented historically and in State practice, it was not
regarded by either of the Parties as having actual legal value. According
to Nicaragua, from the Somoza Government which ended in 1979 until
the current Government of Mr. Ortega, the official position of all succes-
sive Nicaraguan administrations has been that no line of delimitation in
the Caribbean Sea has existed between Nicaragua and Honduras.

   253. The Court has already indicated that there was no boundary
established by reference to uti possidetis juris (see paragraph 236 above).
The Court must now determine whether there was a tacit agreement suf-
ficient to establish a boundary. Evidence of a tacit legal agreement must
be compelling. The establishment of a permanent maritime boundary is a
matter of grave importance and agreement is not easily to be presumed.
A de facto line might in certain circumstances correspond to the existence
of an agreed legal boundary or might be more in the nature of a provi-
sional line or of a line for a specific, limited purpose, such as sharing a
scarce resource. Even if there had been a provisional line found conven-
ient for a period of time, this is to be distinguished from an international
boundary.
   254. As regards the evidence of oil concessions proffered by Hondu-
ras, the Court considers that Nicaragua, by leaving open the northern
limit to its concessions or by abstaining from mentioning the boundary
with Honduras in that connection, reserved its position concerning its

80

736           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


maritime boundary with Honduras. As the Court has pointed out with
respect to oil concession limits :

         “These limits may have been simply the manifestation of the cau-
      tion exercised by the Parties in granting their concessions. This cau-
      tion was all the more natural in the present case because negotia-
      tions were to commence soon afterwards between Indonesia and
      Malaysia with a view to delimiting the continental shelf.” (Sover-
      eignty over Pulau Ligitan and Pulau Sipadan (Indonesia/Malaysia),
      Judgment, I.C.J. Reports 2002, p. 664, para. 79.)
Moreover, the Court observes that the Nicaraguan concessions provi-
sionally extending up to the 15th parallel were all given after Honduras
had granted its concessions extending southwards to the 15th parallel.

   255. The Court recalls that Nicaragua has maintained its persistent
objections to the 1986 Treaty between Colombia and Honduras and the
1993 Treaty between Colombia and Jamaica. In the 1986 Treaty the par-
allel 14° 59′ 08″ (see paragraph 246 above) to the east of the 82nd merid-
ian serves as the boundary line between Honduras and Colombia. As
already mentioned, according to Honduras the 1993 Treaty proceeds
from a recognition of the validity of the 1986 Treaty between Colombia
and Honduras, thereby recognizing Honduran jurisdiction over the waters
and islands to the north of the 15th parallel (see paragraphs 222 and 246
above).
   256. The Court has noted that at periods in time, as the evidence
shows, the 15th parallel appears to have had some relevance in the con-
duct of the Parties. This evidence relates to the period after 1961 when
Nicaragua left areas to the north of Cape Gracias a Dios following the
rendering of the Court’s Judgment on the validity of the 1906 Arbitral
Award and until 1977 when Nicaragua proposed negotiations with Hon-
duras with the purpose of delimiting maritime areas in the Caribbean
Sea. The Court observes that during this period several oil concessions
were granted by the Parties which indicated that their northern and
southern limits lay respectively at 14° 59.8′. Furthermore, regulation of
fishing in the area at times seemed to suggest an understanding that the
15th parallel divided the respective fishing areas of the two States ; and in
addition the 15th parallel was also perceived by some fishermen as a line
dividing maritime areas under the jurisdiction of Nicaragua and Hondu-
ras. However, these events, spanning a short period of time, are not suf-
ficient for the Court to conclude that there was a legally established
international maritime boundary between the two States.


  257. The Court observes that the Note of the Honduran Minister for
Foreign Affairs dated 3 May 1982 (see paragraph 56 above) is somewhat
uncertain regarding the existence of an acknowledged boundary along

81

737          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the 15th parallel. Although Honduras had agreed in an exchange of
Notes in 1977 to initiate “the preliminary stages of the conversation”
about “the definitive marine and sub-marine delimitation in the Carib-
bean Sea zone”, the dispute may be said to have “crystallized” through
the various incidents leading to the above-mentioned Note of 3 May 1982.
In that Note, the Foreign Minister of Honduras concurred with the Nica-
raguan Foreign Ministry that “the maritime border between Honduras
and Nicaragua has not been legally delimited” and proposed that the
Parties at least come to a “temporary” arrangement about the boundary
so as to avoid further boundary incidents. The acknowledgment that
there was then no legal delimitation “was not a proposal or a concession
made during negotiations, but a statement of facts transmitted to the
Foreign [Ministry, which] did not express any reservation in respect
thereof” and should thus be taken “as evidence of the [Honduran] official
view at that time” (Minquiers and Ecrehos, Judgment, I.C.J. Reports
1953, p. 71).

  258. Having reviewed all of this practice including the diplomatic
exchanges referred to in paragraphs 252 and 257, the Court concludes
that there was no tacit agreement in effect between the Parties in 1982 —
nor a fortiori at any subsequent date — of a nature to establish a legally
binding maritime boundary.

                                   *       *
              8.2. Determination of the Maritime Boundary
   259. The Court, having found that there is no traditional boundary
line along the 15th parallel, proceeds now to the maritime delimitation
between Nicaragua and Honduras.

                                       *
  260. In its final submissions, Nicaragua requests the Court to adjudge
and declare that :
         “The bisector of the lines representing the coastal fronts of the
      two Parties as described in the pleadings, drawn from a fixed point
      approximately 3 miles from the river mouth in the position
      15° 02′ 00″ N and 83° 05′ 26″ W, constitutes the single maritime
      boundary for the purposes of the delimitation of the disputed areas
      of the territorial sea, exclusive economic zone and continental shelf
      in the region of the Nicaraguan Rise” ;

and that :
        “The starting-point of the delimitation is the thalweg of the main
      mouth of the River Coco such as it may be at any given moment as
      determined by the Award of the King of Spain of 1906.”

82

738           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


The second and third final submissions of Honduras request the Court to
adjudge and declare that :
        “2. The starting-point of the maritime boundary to be delimited
      by the Court shall be a point located at 14° 59.8′ N latitude,
      83° 05.8′ W longitude. The boundary from the point determined by
      the Mixed Commission in 1962 at 14° 59.8′ N latitude, 83° 08.9′ W
      longitude to the starting-point of the maritime boundary to be
      delimited by the Court shall be agreed between the Parties to this
      case on the basis of the Award of the King of Spain of 23 December
      1906, which is binding upon the Parties, and taking into account the
      changing geographical characteristics of the mouth of the River
      Coco (also known as the River Segovia or Wanks).

        3. East of the point at 14° 59.8′ N latitude, 83° 05.8′ W longitude,
      the single maritime boundary which divides the respective territorial
      seas, exclusive economic zones and continental shelves of Honduras
      and Nicaragua follows 14° 59.8′ N latitude, as the existing maritime
      boundary, or an adjusted equidistance line, until the jurisdiction of a
      third State is reached.”


                                      *
8.2.1. Applicable law
  261. Both Parties in their final submissions asked the Court to draw a
“single maritime boundary” delimiting their respective territorial seas,
exclusive economic zones, and continental shelves in the disputed area.
Although Nicaragua was not party to UNCLOS at the time it filed the
Application in this case, the Parties are in agreement that UNCLOS is
now in force between them and that its relevant articles are applicable
between them in this dispute (UNCLOS entered into force on 16 Novem-
ber 1994 ; Nicaragua ratified it on 3 May 2000 and Honduras on 5 Octo-
ber 1993).

                                      *
8.2.2. Areas to be delimited and methodology
   262. The “single maritime boundary” in this case will be the result of
the delimitation of the various areas of jurisdiction spanning the mari-
time zone from the Nicaragua-Honduras mainland out to at least the
82nd meridian, where third-State interests may become relevant. In the
western reaches of the area to be delimited the Parties’ mainland coasts
are adjacent ; thus, for some distance the boundary will delimit exclu-
sively their territorial seas (UNCLOS, Art. 2, para. 1). Both Parties also
accept that the four islands in dispute north of the 15th parallel (Bobel

83

739           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


Cay, Savanna Cay, Port Royal Cay and South Cay), which have been
attributed to Honduras (see paragraph 227 above), as well as Nicaragua’s
Edinburgh Cay south of the 15th parallel, are entitled to generate their
own territorial seas for the coastal State. The Court recalls that as
regards the islands in dispute no claim has been made by either Party for
maritime areas other than the territorial sea.

   263. As to the breadth of the territorial sea around the four disputed
islands, Nicaragua, in response to a question put by Judge Keith, stated
that if Bobel Cay, Savanna Cay, Port Royal Cay and South Cay “were to
be attributed to Honduras and were thus to be located within Nicara-
guan territory”, then the position of Nicaragua would be that those
islands “should be enclaved within a territorial sea of 3 miles”. Hondu-
ras, for its part, contended that, as the breadth of the territorial sea of
both Parties is 12 nautical miles, there is “no justification . . . for employ-
ing a different standard with regard to the islands”.
   264. The Court notes that, while the Parties disagree as to the appro-
priate breadth of these islands’ territorial seas, according to Article 3 of
UNCLOS, a State’s territorial sea cannot extend beyond 12 nautical miles.
These islands are all indisputably located within 24 miles of each other
but more than 24 miles from the mainland that lies to the west. Thus the
single maritime boundary might also include segments delimiting over-
lapping areas of the islands’ opposite-facing territorial seas as well as seg-
ments delimiting the continental shelf and exclusive economic zones
around them.
   265. As regards the general task and methodology of drawing a single
maritime boundary to delimit these various maritime zones, the Court
observed in the case concerning Maritime Delimitation and Territorial
Questions between Qatar and Bahrain (Qatar v. Bahrain) that :


      “the concept of a single maritime boundary does not stem from mul-
      tilateral treaty law but from State practice, and that it finds its expla-
      nation in the wish of States to establish one uninterrupted boundary
      line delimiting the various — partially coincident — zones of mari-
      time jurisdiction appertaining to them. In the case of coincident
      jurisdictional zones, the determination of a single boundary for the
      different objects of delimitation
           ‘can only be carried out by the application of a criterion, or
           combination of criteria, which does not give preferential treat-
           ment to one of these . . . objects to the detriment of the other,
           and at the same time is such as to be equally suitable to the divi-
           sion of either of them’,
      as was stated by the Chamber of the Court in the Gulf of Maine
      case (Judgment, I.C.J. Reports 1984, p. 327, para. 194). In that
      case, the Chamber was asked to draw a single line which

84

740           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      would delimit both the continental shelf and the superjacent water
      column.
         Delimitation of territorial seas does not present comparable prob-
      lems, since the rights of the coastal State in the area concerned are
      not functional but territorial, and entail sovereignty over the sea-bed
      and the superjacent waters and air column. Therefore, when carry-
      ing out that part of its task, the Court has to apply first and fore-
      most the principles and rules of international customary law which
      refer to the delimitation of the territorial sea, while taking into
      account that its ultimate task is to draw a single maritime boundary
      that serves other purposes as well.” (Maritime Delimitation and Ter-
      ritorial Questions between Qatar and Bahrain (Qatar v. Bahrain),
      Merits, Judgment, I.C.J. Reports 2001, p. 93, paras. 173-174.)
  266. The Court considers these observations pertinent for the present
case as well.
  267. For the delimitation of the territorial seas, Article 15 of
UNCLOS, which is binding as a treaty between the Parties, provides :

         “Where the coasts of two States are opposite or adjacent to each
      other, neither of the two States is entitled, failing agreement between
      them to the contrary, to extend its territorial sea beyond the median
      line every point of which is equidistant from the nearest point on the
      baselines from which the breadth of the territorial seas of each of the
      two States is measured. The above provision does not apply, how-
      ever, where it is necessary by reason of historic title or other special
      circumstances to delimit the territorial seas of the two States in a
      way which is at variance therewith.”
As already indicated, the Court has determined that there is no existing
“historic” or traditional line along the 15th parallel.
   268. As this Court has observed with respect to implementing the pro-
visions of Article 15 of UNCLOS :
         “The most logical and widely practised approach is first to draw
      provisionally an equidistance line and then to consider whether that
      line must be adjusted in the light of the existence of special circum-
      stances.” (Maritime Delimitation and Territorial Questions between
      Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J.
      Reports 2001, p. 94, para. 176.)
  269. The methods governing territorial sea delimitations have needed
to be, and are, more clearly articulated in international law than those
used for the other, more functional maritime areas. Article 15 of
UNCLOS, like Article 12, paragraph 1, of the 1958 Convention on the
Territorial Sea and the Contiguous Zone before it, refers specifically and
expressly to the equidistance/special circumstances approach for delimit-
ing the territorial sea. The Court noted in the cases concerning North Sea
Continental Shelf, that

85

741           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      “the distorting effects of lateral equidistance lines under certain con-
      ditions of coastal configuration are nevertheless comparatively small
      within the limits of territorial waters, but produce their maximum
      effect in the localities where the main continental shelf areas lie
      further out” (Judgment, I.C.J. Reports 1969, p. 37, para. 59).
   270. For the exclusive economic zone and the continental shelf, Arti-
cles 74, paragraph 1, and 83, paragraph 1, of UNCLOS provide that they
are to be delimited by “agreement on the basis of international law” to
“achieve an equitable solution”.
   271. As to the plotting of a single maritime boundary the Court has on
various occasions made it clear that, when a line covering several zones
of coincident jurisdictions is to be determined, the so-called equitable
principles/relevant circumstances method may usefully be applied, as in
these maritime zones this method is also suited to achieving an equitable
result :
        “This method, which is very similar to the equidistance/special cir-
      cumstances method applicable in delimitation of the territorial sea,
      involves first drawing an equidistance line, then considering whether
      there are factors calling for the adjustment or shifting of that line in
      order to achieve an ‘equitable result’.” (Land and Maritime Bound-
      ary between Cameroon and Nigeria (Cameroon v. Nigeria : Equa-
      torial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 441,
      para. 288.)
   272. The jurisprudence of the Court sets out the reasons why the equi-
distance method is widely used in the practice of maritime delimitation : it
has a certain intrinsic value because of its scientific character and the
relative ease with which it can be applied. However, the equidistance
method does not automatically have priority over other methods of
delimitation and, in particular circumstances, there may be factors which
make the application of the equidistance method inappropriate.
   273. Nicaragua contends that the current case is not one in which the
equidistance/special circumstances approach would be appropriate for
the delimitation to be effected. Nicaragua asserts that the instability of
the mouth of the River Coco at the Nicaragua-Honduras land boundary
terminus, combined with the small and uncertain nature of the offshore
islands and cays north and south of the 15th parallel, would make fixing
base points and using them to construct a provisional equidistance line
unduly problematic. Nicaragua urges the Court instead to account for
the coastal geography by constructing the entire single maritime bound-
ary from “the bisector of two lines representing the entire coastal front of
both states”, which would run as a line of constant bearing 52° 45′ 21″.


  274. Honduras’s principal argument with respect to the delimitation is
that there was a tacit agreement on the 15th parallel as the single mari-

86

742          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


time boundary. Honduras has acknowledged that “geometrical methods
of delimitation, such as perpendiculars and bisectors, are methods that
may produce equitable delimitations in some circumstances”. As regards
equidistance, Honduras agrees that the mouth of the River Coco “shifts
considerably, even from year to year”, making it “necessary to adopt a
technique so that the maritime boundary need not change as the mouth
of the river changes”. Honduras asserts, moreover, that the 15th parallel
accurately reflects the eastward facing coastal fronts of the two countries
such that it represents “both an adjustment and simplification of the
equidistance line”.

   275. Thus neither Party has as its main argument a call for a provi-
sional equidistance line as the most suitable method of delimitation.

   276. Honduras initially referred to its version of a provisional equidis-
tance line constructed by using the islands as base points in its Rejoinder.
At the end of its oral argument, Honduras presented a provisional equi-
distance line (azimuth 78° 48′) constructed from one pair of base points
fixed at the low-water line of the apparent easternmost endpoint of the
mainland Honduran and Nicaraguan coasts at Cape Gracias a Dios, as
identified from a recent satellite photograph. Honduras did not use the
islands north and south of the 15th parallel as base points for construct-
ing this line but did adjust the line both to allow a full 12-mile territorial
sea for these islands where possible and to follow a median line where
their opposite-facing territorial seas overlap (mostly to the south of the
15th parallel) (see also paragraph 285 below).


   277. The Court observes at the outset that both Parties have raised a
number of geographical and legal considerations with regard to the
method to be followed by the Court for the maritime delimitation.
Cape Gracias a Dios, where the Nicaragua-Honduras land boundary
ends, is a sharply convex territorial projection abutting a concave coast-
line on either side to the north and south-west. Taking into account Arti-
cle 15 of UNCLOS and given the geographical configuration described
above, the pair of base points to be identified on either bank of the
River Coco at the tip of the Cape would assume a considerable domi-
nance in constructing an equidistance line, especially as it travels out
from the coast. Given the close proximity of these base points to each
other, any variation or error in situating them would become dispropor-
tionately magnified in the resulting equidistance line. The Parties agree,
moreover, that the sediment carried to and deposited at sea by the
River Coco have caused its delta, as well as the coastline to the north and
south of the Cape, to exhibit a very active morpho-dynamism. Thus con-
tinued accretion at the Cape might render any equidistance line so con-
structed today arbitrary and unreasonable in the near future.


87

743          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


   278. These geographical and geological difficulties are further exacer-
bated by the absence of viable base points claimed or accepted by the
Parties themselves at Cape Gracias a Dios. In accordance with Article 16
of UNCLOS, Honduras has deposited with the Secretary-General of the
United Nations a list of geographical co-ordinates for its baselines for
measuring the breadth of its territorial sea (see Honduran Executive
Decree No. PCM 007-2000 of 21 March 2000 (published in the Law of
the Sea Bulletin, No. 43 ; also available at http ://www.un.org/Depts/los/
doalos_publications/LOSBulletins/bulletinpdf/bulletinE43.pdf)). The Hon-
duran Executive Decree identifies one of the points used for its territorial
sea baselines, “Point 17”, as having co-ordinates 14° 59.8′ N and
83° 08.9′ W. These are the exact co-ordinates the Mixed Commission
identified in 1962 as being the thalweg of the River Coco at the mouth of
its main branch. This point, even if it can be said to appertain to Hon-
duras, is no longer in the mouth of the River Coco and cannot be prop-
erly used as a base point (see UNCLOS, Art. 5.) Nicaragua has not yet
deposited the geographical co-ordinates of its base points and baselines.



   279. This difficulty in identifying reliable base points is compounded
by the differences, addressed more fully, infra, that apparently still remain
between the Parties as to the interpretation and application of the King
of Spain’s 1906 Arbitral Award in respect of sovereignty over the islets
formed near the mouth of the River Coco and the establishment of “[t]he
extreme common boundary point on the coast of the Atlantic” (Arbitral
Award Made by the King of Spain on 23 December 1906 (Honduras v.
Nicaragua), Judgment, I.C.J. Reports 1960, p. 202). The Court notes
that in the case concerning Delimitation of the Maritime Boundary in the
Gulf of Maine Area (Canada/United States of America), the “main rea-
son” for the Chamber’s objections to using equidistance in the first seg-
ment of the delimitation was that the Special Agreement’s choice of
Point A as the beginning of the line deprived the Court of an equidis-
tance point, “derived from two basepoints of which one is in the unchal-
lenged possession of the United States and the other in that of Canada”
(Judgment, I.C.J. Reports 1984, p. 332, para. 211).

   280. Given the set of circumstances in the current case it is impossible
for the Court to identify base points and construct a provisional equidis-
tance line for the single maritime boundary delimiting maritime areas off
the Parties’ mainland coasts. Even if the particular features already indi-
cated make it impossible to draw an equidistance line as the single mari-
time frontier, the Court must nonetheless see if it would be possible to
start the frontier line across the territorial seas as an equidistance line, as
envisaged in Article 15 of UNCLOS. It may be argued that the problems
associated with distortion, if the protrusions either side of Cape Gra-
cias a Dios were used as base points, are less severe close to the coast

88

744          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


(North Sea Continental Shelf (Federal Republic of Germany/Denmark ;
Federal Republic of Germany/Netherlands), Judgment, I.C.J. Reports
1969, pp. 17-18).


   However, the Court notes first that the Parties are in disagreement as
to title over the unstable islands having formed in the mouth of the River
Coco, islands which the Parties suggested during the oral proceedings
could be used as base points. It is recalled that because of the changing
conditions of the area the Court has made no finding as to sovereignty
over these islands (see paragraph 145 above). Moreover, whatever base
points would be used for the drawing of an equidistance line, the con-
figuration and unstable nature of the relevant coasts, including the dis-
puted islands formed in the mouth of the River Coco, would make these
base points (whether at Cape Gracias a Dios or elsewhere) uncertain
within a short period of time.

   Article 15 of UNCLOS itself envisages an exception to the drawing of
a median line, namely “where it is necessary by reason of historic title or
special circumstances . . .”. Nothing in the wording of Article 15 suggests
that geomorphological problems are per se precluded from being “special
circumstances” within the meaning of the exception, nor that such “spe-
cial circumstances” may only be used as a corrective element to a line
already drawn. Indeed, the latter suggestion is plainly inconsistent with
the wording of the exception described in Article 15. It is recalled that
Article 15 of UNCLOS, which was adopted without any discussion as to
the method of delimitation of the territorial sea, is virtually identical
(save for minor editorial changes) to the text of Article 12, paragraph 1,
of the 1958 Convention on the Territorial Sea and the Contiguous Zone.


   The genesis of the text of Article 12 of the 1958 Convention on the
Territorial Sea and the Contiguous Zone shows that it was indeed envis-
aged that a special configuration of the coast might require a different
method of delimitation (see Yearbook of the International Law Commis-
sion (YILC), 1952, Vol. II, p. 38, commentary, para. 4). Furthermore,
the consideration of this matter in 1956 does not indicate otherwise. The
terms of the exception to the general rule remained the same (YILC,
1956, Vol. I, p. 284 ; Vol. II, pp. 271, 272, and p. 300 where the Com-
mentary to the draft Articles dealing with the continental shelf noted that
“as in the case of the boundaries of the territorial sea, provision must be
made for departures necessitated by any exceptional configuration of the
coast . . .”). Additionally, the jurisprudence of the Court does not reveal
an interpretation that is at variance with the ordinary meaning of the
terms of Article 15 of UNCLOS. This matter has not previously been
directly in issue. The Court notes however that on occasion the median
line in delimiting the territorial sea has not been used, either for very par-

89

745         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


ticular reasons (see Continental Shelf (Tunisia/Libyan Arab Jamahiriya),
Judgment, I.C.J. Reports 1982, p. 85, para. 121, where the Court worked
backwards from a line of convergence of the concessions granted by each
Party and reflected this in a line drawn from a defined point offshore to
the endpoint of the land frontier) or because of the adverse effect of
coastal configurations (see Delimitation of the Maritime Boundary
between Guinea and Guinea-Bissau, International Law Reports, Vol. 77,
p. 682, para. 104. [English translation of French original]).

   281. For all of the above reasons, the Court finds itself within the
exception provided for in Article 15 of UNCLOS, namely facing special
circumstances in which it cannot apply the equidistance principle. At the
same time equidistance remains the general rule.
   282. The Court observes that in this case the Parties have each envis-
aged methods for delimiting the territorial sea other than the drawing of
an equidistance line.

                                   *     *
8.2.3. Construction of a bisector line
   283. Having reached the conclusion that the construction of an equi-
distance line from the mainland is not feasible, the Court must consider
the applicability of the alternative methods put forward by the Parties.
   284. Nicaragua’s primary argument is that a “bisector of two lines
representing the entire coastal front of both States” should be used to
effect the delimitation from the mainland, while sovereignty over the
maritime features in the area in dispute “could be attributed to either
Party depending on the position of the feature involved with respect to
the bisector line”.

   285. Honduras “does not deny that geometrical methods of delimita-
tion, such as perpendiculars and bisectors, are methods that may produce
equitable delimitations in some circumstances”, but it disagrees with
Nicaragua’s construction of the angle to be bisected. Honduras, as already
explained, advocates a line along the 15th parallel, no adjustment of
which would be necessary in relation to the islands. In the Rejoinder,
Honduras, in order to demonstrate the equitable character of its
proposed boundary along the 15th parallel, refers to a provisional
equidistance line constructed by using islands to the north and
south of the 15th parallel as base points. In addition, during the
oral proceedings, Honduras referred to a provisional equidistance line
drawn from a single pair of purported mainland base points without
using any of the islands as base points. The islands would be dealt with
separately by overlaying on this equidistance line the 12-mile ter-
ritorial seas of the islands north and south of the 15th parallel. Honduras
also argues with respect to this alternative that where the islands’

90

746           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


territorial seas overlap an equidistance line should be drawn between
them.

   286. The Court notes that in Honduras’s final submissions it requested
the Court to declare that the single maritime boundary between Hondu-
ras and Nicaragua “follows 14° 59.8′ N latitude, as the existing maritime
boundary, or an adjusted equidistance line, until the jurisdiction of a
third State is reached”. During the oral proceedings, Honduras explained
that, “if the Court rejects its submission — that the 15th parallel is the
existing maritime boundary between Honduras and Nicaragua — then
an adjusted equidistance line provides the basis for an alternative bound-
ary”. The Court recalls that both of Honduras’s proposals (the main one
based on tacit agreement as to the 15th parallel representing the maritime
frontier and the other on the use of an adjusted equidistance line) have
not been accepted by the Court.
   287. Thus the Court will consider whether in principle some form of
bisector of the angle created by lines representing the relevant mainland
coasts could be a basis for the delimitation. The Court will then consider
the impact of the territorial seas of the islands. The use of a bisector —
the line formed by bisecting the angle created by the linear approxima-
tions of coastlines — has proved to be a viable substitute method in cer-
tain circumstances where equidistance is not possible or appropriate. The
justification for the application of the bisector method in maritime delimi-
tation lies in the configuration of and relationship between the relevant
coastal fronts and the maritime areas to be delimited. In instances where,
as in the present case, any base points that could be determined by the
Court are inherently unstable, the bisector method may be seen as an
approximation of the equidistance method. Like equidistance, the bisec-
tor method is a geometrical approach that can be used to give legal effect
to the


      “criterion long held to be as equitable as it is simple, namely that in
      principle, while having regard to the special circumstances of the
      case, one should aim at an equal division of areas where the mari-
      time projections of the coasts of the States . . . converge and over-
      lap” (Delimitation of the Maritime Boundary in the Gulf of Maine
      Area, Judgment, I.C.J. Reports 1984, p. 327, para. 195).

   288. This was the situation in the case concerning the Continental
Shelf (Tunisia/Libyan Arab Jamahiriya), where equidistance could not
be used for the second segment of the delimitation because the segment
was to begin at a point not on any possible equidistance line. The Court
there used a bisector to approximate the northerly change in direction of
the Tunisian coast beginning in the Gulf of Gabes (I.C.J. Reports 1982,
p. 94, para. 133 C (3)). The Chamber of the Court in the Gulf of Maine

91

747          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


case also used a bisector of the Gulf-facing mainland because it deemed
the small islands in the Gulf unsuitable for use as base points and because
the first segment of the delimitation was to begin at “Point A”, which was
also off any equidistance line. The Arbitral Tribunal in the 1985 Delimi-
tation of the Maritime Boundary between Guinea and Guinea-Bissau case
drew a perpendicular (the bisector of a 180° angle) to a line drawn from
Almadies Point (Senegal) to Cape Shilling (Sierra Leone) to approximate
the general direction of the coast of “the whole of West Africa”. The Tri-
bunal considered this approach, rather than equidistance, necessary in
order to effect an equitable delimitation that had to be “integrated into
the present or future delimitations of the region as a whole” (Interna-
tional Law Reports, Vol. 77, pp. 683-684, para. 108).


   289. If it is to “be faithful to the actual geographical situation” (Con-
tinental Shelf (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J.
Reports 1985, p. 45, para. 57), the method of delimitation should seek a
solution by reference first to the States’ “relevant coasts” (see Maritime
Delimitation and Territorial Questions between Qatar and Bahrain
(Qatar v. Bahrain), Judgment, I.C.J. Reports 2001, p. 94 para. 178 ; see
also the Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria : Equatorial Guinea intervening), I.C.J. Reports
2002, p. 442, para. 90)). Identifying the relevant coastal geography calls
for the exercise of judgment in assessing the actual coastal geography.
The equidistance method approximates the relationship between two
Parties’ relevant coasts by taking account of the relationships between
designated pairs of base points. The bisector method comparably seeks to
approximate the relevant coastal relationships, but does so on the basis
of the macro-geography of a coastline as represented by a line drawn
between two points on the coast. Thus, where the bisector method is to
be applied, care must be taken to avoid “completely refashioning nature”
(North Sea Continental Shelf, Judgment, I.C.J. Reports 1969, p. 49,
para. 91).
   290. In light of the foregoing, the Court notes that Nicaragua advanced
a variety of reasons to justify the bisector method (see paragraphs 83-84
and 102 above). According to Nicaragua, the equitable character of the
bisector method is confirmed by the independent criteria of an equitable
result : (a) the method produces an effective reflection of the coastal rela-
tionships ; (b) the bisector produces a result which constitutes an expres-
sion of the principle of equal division of the areas in dispute ; (c) the
bisector method has the virtue of compliance with the principle of non-
encroachment ; (d) it also prevents, as far as possible, any cut-off of the
seaward projection of the coast of either of the States concerned ; and
(e) the bisector method ensures “the exercise of the right to development
of the Parties”.
   291. To demonstrate the equitable character of its own proposed
bisector line Nicaragua also refers to a number of relevant circumstances

92

748          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


and argues that the bisector method produces an equitable result in terms
of the incidence of natural resources ; satisfies the criterion of equitable
access to the natural resources ; respects the unitary character of the
Nicaraguan Rise as a single geological and geomorphological feature by
dividing it in approximately equal halves ; in terms of security considera-
tions produces an alignment which effectively ensures “that each State
controls the maritime territories situated opposite to its coasts and in
their vicinity” and ensures equitable access to the main navigable channel
in the adjacent coastal areas.

   292. The Court is not persuaded in the present case as to the perti-
nence of these factors and does not find them legally determinative for
the purposes of the delimitation to be effected. Rather, the key elements
are the geographical configuration of the coast, and the geomorphologi-
cal features of the area where the endpoint of the land boundary is
located.
   293. The Parties have presented the Court with their differing versions
of the relevant mainland coast for the purposes of the delimitation to be
effected. Nicaragua argues that the relevant coast of each Party is its
entire Caribbean coast : thus in the case of Honduras this would be a line
running from Cape Gracias a Dios north and west to its land border with
Guatemala, while in the case of Nicaragua it would run from the Cape
south to its land border with Costa Rica. Nicaragua has also acknowl-
edged that other coastal fronts might be considered, variously suggesting
relevant coastal fronts for Honduras extending to Cape Camerón or
Cape Falso, and for Nicaragua to Punta de Perlas or Punta Gorda,
respectively. Honduras sees the relevant coastal front as running from
Cape Falso in the north, south-easterly to Cape Gracias a Dios, and then
south-westerly to Laguna Wano in a configuration that focuses exclu-
sively on the nearly symmetrical projection of Cape Gracias a Dios.



   294. The Court considers for present purposes that it will be most con-
venient to use the point fixed in 1962 by the Mixed Commission at
Cape Gracias a Dios as the point where the Parties’ coastal fronts meet.
The Court adds that the co-ordinates of the endpoints of the chosen
coastal fronts need not at this juncture be specified with exactitude for
present purposes ; one of the practical advantages of the bisector method
is that a minor deviation in the exact position of endpoints, which are at
a reasonable distance from the shared point, will have only a relatively
minor influence on the course of the entire coastal front line. If necessary
in the circumstances, the Court could adjust the line so as to achieve an
equitable result (see UNCLOS, Arts. 74, para. 1, and 83, para. 1).

  295. The Court will now consider the various possibilities for the other
coastal fronts that could be used to define these linear approximations of

93

749          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


the relevant geography. Nicaragua’s primary proposal for the coastal
fronts, as running from Cape Gracias a Dios to the Guatemalan border
for Honduras and to the Costa Rican border for Nicaragua, would cut
off a significant portion of Honduran territory falling north of this line
and thus would give significant weight to Honduran territory that is far
removed from the area to be delimited. This would seem to present an
exaggeratedly acute angle to bisect.

  296. In selecting the relevant coastal fronts, the Court has considered
the Cape Falso-Punta Gorda coast (generating a bisector with an azi-
muth of 70° 54′), which certainly faces the disputed area, but it is quite a
short façade (some 100 kilometres) from which to reflect a coastal front
more than 100 nautical miles out to sea, especially taking into account
how quickly to the northwest the Honduran coast turns away from the
area to be delimited after Cape Falso, as it continues past Punta Patuca
and up to Cape Camerón. Indeed, Cape Falso is identified by Honduras
as the most relevant “turn” in the mainland coastline.

   297. A coastal front extending from Cape Camerón to Rio Grande
(generating a bisector with an azimuth of 64° 02′) would, like the original
Nicaraguan proposal, also overcompensate in this regard since the line
would run entirely over the Honduran mainland and thus would deprive
the significant Honduran land mass lying between the sea and the line of
any effect on the delimitation.
   298. The front that extends from Punta Patuca to Wouhnta, would
avoid the problem of cutting off Honduran territory and at the same time
provide a coastal façade of sufficient length to account properly for the
coastal configuration in the disputed area. Thus, a Honduran coastal
front running to Punta Patuca and a Nicaraguan coastal front running to
Wouhnta are in the Court’s view the relevant coasts for purposes of
drawing the bisector. This resulting bisector line has an azimuth of
70° 14′ 41.25″ (for the construction of the bisector line, see below, p. 750,
sketch-map No. 3).

                                    *   *
8.2.4. Delimitation around the islands
   299. The Court, having settled on the appropriate method and pro-
cedures for the delimitation from the mainland, can now turn to the sepa-
rate task of delimiting the waters around and between islands north and
south of the 15th parallel. Thus the Court leaves behind it the delimita-
tion line based on the relevant mainland coast and turns to maritime
delimitation between opposite-facing islands. As the Court has noted
above, the Parties agree that the four islands in dispute north of the
15th parallel, as well as Edinburgh Cay south of the 15th parallel, gen-
erate territorial seas. It thus may be necessary for the Court to take

94

750   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




95

751           TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


account of equidistance and the principles of territorial sea delimitation
for this portion of the area in dispute as well. The Court must consider
the different solutions proposed by the Parties for delimiting this area in
the light of the findings above (i) that the four islands in dispute belong to
Honduras and (ii) that there was no traditional line running along the
15th parallel based on uti possidetis juris nor any tacit agreement accord-
ing to which the 15th parallel constituted the maritime boundary.


   300. Honduras argues that these islands should be recognized as hav-
ing a full 12-mile territorial sea, except where this would overlap with the
territorial sea of the other Party. Nicaragua does not dispute that these
islands could generate a territorial sea of up to 12 nautical miles but
argues that, were they to be “attributed to Honduras and were thus to be
located within Nicaraguan territory”, their “size” and “instability” would
act as “equitable criteria” justifying their being enclaved within only a
3-mile territorial sea because, as stated in response to a question put by
Judge Simma in the course of the oral proceedings regarding the reasons
for the indication of a reduced territorial sea, a “full 12-mile territorial
sea . . . would result in giving a disproportionate amount of the maritime
areas in dispute to Honduras”.

   301. The Court observes that the consequence of this latter proposal is
that there would be no overlapping territorial seas to delimit in this area.
Thus it must determine the breadth of the territorial sea to be attributed
to these islands so as to have a clear appreciation of its delimitation task
in this area.
   302. The Court notes that by virtue of Article 3 of UNCLOS Hon-
duras has the right to establish the breadth of its territorial sea up to a
limit of 12 nautical miles be that for its mainland or for islands under its
sovereignty. In the current proceedings Honduras claims for the four
islands in question a territorial sea of 12 nautical miles. The Court thus
finds that, subject to any overlap between the territorial sea around Hon-
duran islands and the territorial sea around Nicaraguan islands in the
vicinity, Bobel Cay, Savanna Cay, Port Royal Cay and South Cay shall
be accorded a territorial sea of 12 nautical miles.
   303. As a 12-mile breadth of territorial sea has been accorded to these
islands, it becomes apparent that the territorial seas attributed to the
islands of Bobel Cay, Savanna Cay, Port Royal Cay and South Cay
(Honduras) and Edinburgh Cay (Nicaragua) would lead to an overlap in
the territorial sea of Nicaragua and Honduras in this area, both to the
south and to the north of the 15th parallel. Here again, the Court would
repeat its observation as to method that :

         “The most logical and widely practised approach is first to draw
      provisionally an equidistance line and then to consider whether that
      line must be adjusted in the light of the existence of special circum-

96

752          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


      stances.” (Maritime Delimitation and Territorial Questions between
      Qatar and Bahrain (Qatar v. Bahrain), Merits, Judgment, I.C.J.
      Reports 2001, p. 94, para. 176.)
   304. Drawing a provisional equidistance line for this territorial sea
delimitation between the opposite-facing islands does not present the
problems that would an equidistance line from the mainland. The Parties
have provided the Court with co-ordinates for the four islands in dispute
north of the 15th parallel and for Edinburgh Cay to the south. Delimita-
tion of this relatively small area can be satisfactorily accomplished by
drawing a provisional equidistance line, using co-ordinates for the above
islands as the base points for their territorial seas, in the overlapping
areas between the territorial seas of Bobel Cay, Port Royal Cay and
South Cay (Honduras), and the territorial sea of Edinburgh Cay (Nica-
ragua), respectively. The territorial sea of Savanna Cay (Honduras) does
not overlap with the territorial sea of Edinburgh Cay. The Court does
not consider there to be any legally relevant “special circumstances” in
this area that would warrant adjusting this provisional line.

   305. The maritime boundary between Nicaragua and Honduras in the
vicinity of Bobel Cay, Savanna Cay, Port Royal Cay and South Cay (Hon-
duras) and Edinburgh Cay (Nicaragua) will thus follow the line as
described below.
   From the intersection of the bisector line with the 12-mile arc of the
territorial sea of Bobel Cay at point A (with co-ordinates 15° 05′ 25″ N
and 82° 52′ 54″ W) the boundary line follows the 12-mile arc of the terri-
torial sea of Bobel Cay in a southerly direction until its intersection with
the 12-mile arc of the territorial sea of Edinburgh Cay at point B (with
co-ordinates 14° 57′ 13″ N and 82° 50′ 03″ W). From point B the bound-
ary line continues along the median line, which is formed by the points of
equidistance between Bobel Cay, Port Royal Cay and South Cay (Hon-
duras) and Edinburgh Cay (Nicaragua), through points C (with co-ordi-
nates 14° 56′ 45″ N and 82° 33′ 56″ W) and D (with co-ordinates
14° 56′ 35″ N and 82° 33′ 20″ W), until it meets the point of intersection of
the 12-mile arcs of the territorial seas of South Cay (Honduras) and
Edinburgh Cay (Nicaragua) at point E (with co-ordinates 14° 53′ 15″ N
and 82° 29′ 24″ W). From point E the boundary line follows the 12-mile
arc of the territorial sea of South Cay in a northerly direction until it
intersects the bisector line at point F (with co-ordinates 15° 16′ 08″ N and
82° 21′56″ W) (see below, pp. 753-754, sketch-maps Nos. 4 and 5).




                                    *   *



97

753   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




98

754   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




99

755          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


8.2.5. Starting-point and endpoint of the maritime boundary

   306. Having decided upon a delimitation method and its application
for the mainland and for the islands, the Court must now consider two
remaining matters with respect to the course of the single maritime
boundary : the starting-point and the endpoint.
   307. The Parties in their written pleadings agreed that the appropriate
starting-point for the boundary line between them should be located
some distance from the mainland coast, but disagreed on exactly where.
To account for the continuing eastward accretion of Cape Gracias a Dios
as a result of alluvial deposits by the River Coco, both Parties in their
written pleadings expressed a preference for situating the starting-point
3 nautical miles seaward from the “mouth” of the River Coco. Both
Parties agreed that for the first 3 miles a negotiated solution should be
found. But two differences remained between them : (i) from where on the
River Coco these 3 miles should be measured ; and (ii) in what direction.


   308. As regards the first of these differences, Honduras proposes a
starting-point situated 3 nautical miles due east of the point identified as
the mouth of the River Coco (14° 59.8′ N, 83° 08.9′ W) by the Mixed
Commission in 1962. The 1906 Award set the “mouth of the main branch
of the Coco River” as the “extreme common boundary point on the coast
of the Atlantic” between Nicaragua and Honduras. Nicaragua, for its
part, contended throughout its written pleadings that the site of the
“mouth” of the river should be adjusted to better reflect what it claims is
the current reality and proposes a seaward starting-point fixed at a dis-
tance of 3 miles from that site along the line of its proposed bisector.


   309. In oral argument and in its final submissions Nicaragua, while
leaving its suggestion made in the written pleadings open, advocates a
starting-point located at the current mouth of the River Coco “such as it
may be at any given moment as determined by the Award of the King of
Spain of 1906” without measuring any distance out to sea (see para-
graph 99 above). Nicaragua thus does not now specify the current geo-
graphical co-ordinates of the mouth. According to Nicaragua, this start-
ing-point, wherever it may be located on any given day, would then be
connected by a straight-line single maritime boundary to the start of its
proposed bisector line (at “a fixed point approximately 3 miles from the
river mouth in the position 15° 02′ 00″ N, 83° 05′ 26″ W”).

   Honduras continues to maintain that a distance measuring 3 miles
from the point fixed by the Mixed Commission in 1962 should be used
and that the Parties should seek a diplomatic solution for this undelim-
ited area.
   310. The Parties are now in dispute as to which of the small islands

100

756          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


having formed in the mouth of the River Coco belong to which country
and where the actual mouth is currently situated. A starting-point at the
terminus of the land boundary (as determined “at any given moment” or
by reference to the point fixed in 1962 by the Mixed Commission) might
cut across these contested small islands, with the attendant risk that the
island might later attach itself to the mainland of one of the Parties. The
Parties are in the best position to monitor the situation as the shape of
Cape Gracias a Dios evolves and to arrange a solution in accordance
with the 1906 Arbitral Award, which remains res judicata for the land
boundary.

   311. The Court observes that it is apparent that Nicaragua’s proposal
in its final submission (see paragraph 309) is problematic in certain
respects and its initial suggestion to start the line some distance out to sea
appears a more judicious solution. That a delimitation may begin at some
distance out at sea has found support in judicial practice in cases where
there is an uncertain land boundary terminus (see, for example, Delimita-
tion of the maritime boundary between Guinea and Guinea-Bissau, Award
of 14 February 1985). The Court considers it appropriate to uphold Hon-
duras’s submission in this regard. The Court thus sets the starting-point
3 miles out to sea (15° 00′ 52″ N and 83° 05′ 58″ W) from the point already
identified by the Mixed Commission in 1962 along the azimuth of the
bisector as described below (see below, p. 757, sketch-map No. 6). The
Parties are to agree on a line which links the end of the land boundary as
fixed by the 1906 Award and the point of departure of the maritime
delimitation in accordance with this Judgment.


   312. As for the endpoint, neither Nicaragua nor Honduras in each of
their submissions specifies a precise seaward end to the boundary between
them. The Court will not rule on an issue when in order to do so the
rights of a third party that is not before it, have first to be determined (see
Monetary Gold Removed from Rome in 1943, Judgment, I.C.J. Reports
1954, p. 19). Accordingly, it is usual in a judicial delimitation for the pre-
cise endpoint to be left undefined in order to refrain from prejudicing the
rights of third States. (See for example Continental Shelf (Tunisia/Libyan
Arab Jamahiriya), Judgment, I.C.J. Reports 1982, p. 91, para. 130 ; Con-
tinental Shelf (Libyan Arab Jamahiriya/Malta), Application for Permis-
sion to Intervene, Judgment, I.C.J. Reports 1984, p. 27, and Continental
Shelf (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985,
pp. 26-28, paras. 21-23 ; and Land and Maritime Boundary Between
Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea inter-
vening), Judgment, I.C.J. Reports 2002, paras. 238, 245 and 307.)
   313. Nicaragua draws its bisector “up to the area of seabed occupied
by Rosalinda Bank, in which area the claims of third states come into
play”. Honduras in its final submissions asks the Court to draw the
boundary “until the jurisdiction of a third State is reached”. Honduras in

101

757   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




102

758          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


its pleadings suggests that Colombia has interests under various treaties
that would be affected by a delimitation continuing beyond the
82nd meridian and, indeed, all of the maps produced by Honduras seem
to take the 82nd meridian as the implied endpoint to the delimitation.

   314. The Court observes that there are three possibilities open to it : it
could say nothing about the endpoint of the line, stating only that the
line continues until the jurisdiction of a third State is reached ; it could
decide that the line does not extend beyond the 82nd meridian ; or it
could indicate that the alleged third-State rights said to exist east of the
82nd meridian do not lie in the area being delimited and thus present no
obstacle to deciding that the line continues beyond that meridian.

   315. In order better to understand these choices, it is necessary to ana-
lyse the potential third-State interests. Honduras contends that the
1928 Barcenas-Esguerra Treaty between Nicaragua and Colombia delim-
its a maritime boundary between Nicaragua and Colombia running
along the 82nd meridian from approximately the 11th parallel to the
15th parallel, where it would presumably intersect with the traditional
maritime boundary line along the 15th parallel (14° 59.8′ N) claimed by
Honduras and thus mark the endpoint of the traditional boundary. This
interpretation of the 1928 Treaty and its very validity are being chal-
lenged by Nicaragua in a separate case pending before this Court (Ter-
ritorial and Maritime Dispute (Nicaragua v. Colombia)) and the Court
will avoid prejudicing those proceedings by its decision here. However,
even if Honduras’s interpretation of the 1928 Treaty is correct, Honduras
maintains only that, at most, the line set by this Treaty continues along
the 82nd meridian up to the 15th parallel. The delimitation line described
above will lie well north of the 15th parallel when it reaches the
82nd meridian. Thus, contrary to Honduras’s argument, the line drawn
above would not cross the 1928 Treaty line and therefore could not affect
Colombia’s rights.


   316. The Court recalls that Honduras also cites the potential third-
State claim of Colombia pursuant to the 1986 Treaty between Colombia
and Honduras on maritime delimitation. This Treaty purports to estab-
lish a maritime boundary commencing at the 82nd meridian and running
due east along 14° 59′ 08″ N past the 80th meridian after which it even-
tually veers north. Thus, it might be argued, any extension of the delimi-
tation line in this case past the 82nd meridian could be interpreted as
indicating that Honduras negotiated a treaty involving maritime areas
that did not actually appertain to it and could thereby prejudice Colom-
bia’s rights under that treaty. The Court places no reliance on the
1986 Treaty to establish an appropriate endpoint for the maritime delimi-
tation between Nicaragua and Honduras. The Court nevertheless observes
that any delimitation between Honduras and Nicaragua extending east

103

759          TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


beyond the 82nd meridian and north of the 15th parallel (as the bisector
adopted by the Court would do) would not actually prejudice Colombia’s
rights because Colombia’s rights under this Treaty do not extend north
of the 15th parallel.


   317. Another possible source of third-State interests, is the joint juris-
dictional régime established by Jamaica and Colombia in an area south
of Rosalind Bank near the 80th meridian pursuant to their 1993 bilateral
Treaty on maritime delimitation. The Court will not draw a delimitation
line that would intersect with this line because of the possible prejudice to
the rights of both Parties to that Treaty.

   318. The Court has thus considered certain interests of third States
which result from some bilateral treaties between countries in the region
and which may be of possible relevance to the limits to the maritime
boundary drawn between Nicaragua and Honduras. The Court adds that
its consideration of these interests is without prejudice to any other legiti-
mate third party interests which may also exist in the area.
   319. The Court may accordingly, without specifying a precise end-
point, delimit the maritime boundary and state that it extends beyond the
82nd meridian without affecting third-State rights. It should also be
noted in this regard that in no case may the line be interpreted as extend-
ing more than 200 nautical miles from the baselines from which the
breadth of the territorial sea is measured ; any claim of continental shelf
rights beyond 200 miles must be in accordance with Article 76 of
UNCLOS and reviewed by the Commission on the Limits of the Conti-
nental Shelf established thereunder.


                                    *   *
8.2.6. Course of the maritime boundary
   320. The line of delimitation is to begin at the starting-point 3 nauti-
cal miles offshore on the bisector (see paragraph 311 above). From there
it continues along the bisector until it reaches the outer limit of the
12-nautical-mile territorial sea of Bobel Cay. It then traces this territorial
sea round to the south until it reaches the median line in the overlapping
territorial seas of Bobel Cay, Port Royal Cay and South Cay (Hondu-
ras) and Edinburgh Cay (Nicaragua). The delimitation line continues
along this median line until it reaches the territorial sea of South Cay,
which for the most part does not overlap with the territorial sea of
Edinburgh Cay. The line then traces the arc of the outer limit of the
12-nautical-mile territorial sea of South Cay round to the north
until it again connects with the bisector, whereafter the line continues
along that azimuth until it reaches the area where the rights of certain

104

760         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


third States may be affected (see below, pp. 761-762, sketch-maps Nos. 7
and 8).


                                    * * *

                          9. OPERATIVE CLAUSE

  321. For these reasons,
  THE COURT,
  (1) Unanimously,
  Finds that the Republic of Honduras has sovereignty over Bobel Cay,
Savanna Cay, Port Royal Cay and South Cay ;
  (2) By fifteen votes to two,
  Decides that the starting-point of the single maritime boundary that
divides the territorial sea, continental shelf and exclusive economic zones
of the Republic of Nicaragua and the Republic of Honduras shall be
located at a point with the co-ordinates 15° 00′ 52″ N and 83° 05′ 58″ W ;

  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov ; Judge ad hoc Gaja ;
  AGAINST : Judge Parra-Aranguren, Judge ad hoc Torres Bernárdez ;

  (3) By fourteen votes to three,
   Decides that starting from the point with the co-ordinates 15° 00′ 52″ N
and 83° 05′ 58″ W the line of the single maritime boundary shall follow
the azimuth 70° 14′ 41.25″ until its intersection with the 12-nautical-mile
arc of the territorial sea of Bobel Cay at point A (with co-ordinates
15° 05′ 25″ N and 82° 52′ 54″ W). From point A the boundary line shall
follow the 12-nautical-mile arc of the territorial sea of Bobel Cay in a
southerly direction until its intersection with the 12-nautical-mile arc of
the territorial sea of Edinburgh Cay at point B (with co-ordinates
14° 57′ 13″ N and 82° 50′ 03″ W). From point B the boundary line shall
continue along the median line which is formed by the points of equidis-
tance between Bobel Cay, Port Royal Cay and South Cay (Honduras)
and Edinburgh Cay (Nicaragua), through point C (with co-ordinates
14° 56′ 45″ N and 82° 33′ 56″ W) and D (with co-ordinates 14° 56′ 35″ N
and 82° 33′ 20″ W), until it meets the point of intersection of the 12-nau-
tical-mile arcs of the territorial seas of South Cay (Honduras) and Edin-
burgh Cay (Nicaragua) at point E (with co-ordinates 14° 53′ 15″ N and
82° 29′ 24″ W). From point E the boundary line shall follow the 12-nau-
tical-mile arc of the territorial sea of South Cay in a northerly direction
until it meets the line of the azimuth at point F (with co-ordinates

105

761   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




106

762   TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)




107

763         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


15° 16′ 08″ N and 82° 21′ 56″ W). From point F, it shall continue along
the line having the azimuth of 70° 14′ 41.25″ until it reaches the area
where the rights of third States may be affected ;


  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges Shi,
    Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov ; Judge ad hoc Gaja ;
  AGAINST : Judges Ranjeva, Parra-Aranguren, Judge ad hoc Torres Bernárdez ;



  (4) By sixteen votes to one,
   Finds that the Parties must negotiate in good faith with a view to
agreeing on the course of the delimitation line of that portion of the ter-
ritorial sea located between the endpoint of the land boundary as estab-
lished by the 1906 Arbitral Award and the starting-point of the single
maritime boundary determined by the Court to be located at the point
with the co-ordinates 15° 00′ 52″ N and 83° 05′ 58″ W.
  IN FAVOUR : President Higgins ; Vice-President Al-Khasawneh ; Judges Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov ; Judges ad hoc Torres Bernárdez,
    Gaja ;
  AGAINST : Judge Parra-Aranguren.



   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of October, two thousand
and seven, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of Nicaragua and the Government of the Republic of Honduras, respec-
tively.

                                          (Signed) Rosalyn HIGGINS,
                                                      President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




  Judge RANJEVA appends a separate opinion to the Judgment of the
Court ; Judge KOROMA appends a separate opinion to the Judgment of
the Court ; Judge PARRA-ARANGUREN appends a declaration to the Judg-
ment of the Court ; Judge ad hoc TORRES BERNÁRDEZ appends a dissent-

108

764         TERRITORIAL AND MARITIME DISPUTE (JUDGMENT)


ing opinion to the Judgment of the Court ; Judge ad hoc GAJA appends a
declaration to the Judgment of the Court.

                                                  (Initialled) R.H.
                                                  (Initialled) Ph.C.




109

